 



Exhibit 10.2

AMENDED AND RESTATED
PARTICIPATION AGREEMENT
AND APPENDIX A

Dated as of June 30, 2003

among

HUMAN GENOME SCIENCES, INC., as the Construction Agent and as the Lessee,

WACHOVIA DEVELOPMENT CORPORATION,
as the Borrower and as the Lessor,

VARIABLE FUNDING CAPITAL CORPORATION,
as a Credit Lender,

VARIABLE FUNDING CAPITAL CORPORATION,
as a Mortgage Lender,

THE VARIOUS BANKS AND OTHER LENDING INSTITUTIONS WHICH ARE PARTIES
HERETO FROM TIME TO TIME, as the Investors,

WACHOVIA SECURITIES, LLC,
as the Deal Agent,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Agent for the Primary Financing Parties and,
respecting the Security Documents, as the Agent for the Secured Parties

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page         

--------------------------------------------------------------------------------

SECTION 1.   THE FINANCING     2   SECTION 2.   [RESERVED]     2   SECTION 3.  
SUMMARY OF TRANSACTIONS     3       3.1.   Operative Agreements     3       3.2.
  Property Purchase     3       3.3.   Construction of Improvements;
Commencement of Basic Rent     3       3.4.   Funding of Loans by the Lenders  
  3   SECTION 4.   THE CLOSING     4       4.1.   Closing Date     4       4.2.
  Closing Date; Construction Advances     4   SECTION 5.   FUNDING OF ADVANCES;
CONDITIONS PRECEDENT; REPORTING REQUIREMENTS ON COMPLETION DATE; THE LESSEE’S
DELIVERY OF NOTICES; RESTRICTIONS ON LIENS     4       5.1.   General     4    
  5.2.   Procedures for Funding     5       5.3.   Conditions Precedent for the
Lessee, the Agent and the Primary Financing Parties Relating to the Closing Date
    6       5.4.   Conditions Precedent for the Lessee, the Agent and the
Primary Financing Parties Relating to the Advance of Funds after the Closing
Date     11       5.5.   Additional Reporting and Delivery Requirements on
Completion Date     13       5.6.   The Construction Agent Delivery of
Construction Budget Modifications     14       5.7.   Restrictions on Liens    
14       5.8.   [Reserved]     15       5.9.   [Reserved]     15       5.10.  
Payments     15       5.11.   Liquid Collateral     15       5.12.   Unilateral
Right to Increase the Lessor Commitments and the Lender Commitments     17      
5.13.   Lessee’s Right to Request Assignment of Mortgage Notes     17      
5.14.   Lease Commencement Upon Completion     17       5.15.   Funding of Punch
List Liquid Collateral Account for Punch List Items     17       5.16.   Overdue
Amounts     18       5.17.   Cap on Construction Advance for Construction Agent
Reimbursement     18   SECTION 5A.   LESSOR ADVANCE     19       5A.1.  
Procedure for Lessor Advance     19       5A.2.   Lessor Yield     19      
5A.3.   Scheduled Return of Lessor Advance     20       5A.4.   Early Return of
Lessor Advance     20       5A.5.   Conversion and Continuation Options     21  
    5A.6.   Computation of Lessor Yield     22  

i



--------------------------------------------------------------------------------



 

                              Page         

--------------------------------------------------------------------------------

SECTION 6.   REPRESENTATIONS AND WARRANTIES     22       6.1.   Representations
and Warranties of the Borrower     22       6.2.   Representations and
Warranties of the Lessee     25   SECTION 7.   PAYMENT OF CERTAIN EXPENSES    
32       7.1.   Transaction Expenses     32       7.2.   No Broker, etc.     32
      7.3.   Certain Fees and Expenses     33       7.4.   Unused Fee     33    
  7.5.   Administrative Fee     33       7.6.   Structuring Fee     34      
7.7.   Liquidity Fee     34       7.8.   Program Fee     34   SECTION 8.   OTHER
COVENANTS AND AGREEMENTS     35       8.1.   Cooperation with the Construction
Agent or the Lessee     35       8.2.   Covenants of the Lessor     35      
8.3.   The Lessee Covenants, Consent and Acknowledgment     37       8.3A  
Additional Covenants of the Lessee     43       8.4.   Sharing of Certain
Payments     50       8.5.   Grant of Easements, etc.     50       8.6.  
Appointment of the Agent by the Primary Financing Parties     50       8.7.  
Payments     55       8.8.   Release of the Property, etc.     59       8.9.  
Limitation of Lessor’s Obligations     59       8.10.   No Representations or
Warranties as to the Property or Operative Agreements     60       8.11.  
Reliance; Advice of Counsel     61       8.12   [Reserved]     61       8.13.  
[Reserved]     61       8.14.   Non-Disturbance     61       8.15.   Payment of
Appraiser Expenses     61       8.16.   Bankruptcy Petition Against the Conduit
    62   SECTION 9.   RIGHTS UNDER THE CREDIT AGREEMENTS     62   SECTION 10.  
TRANSFER OF INTEREST     63       10.1.   Restrictions on Transfer     63      
10.2.   Effect of Transfer     65       10.3.   Permitted Refinancing of Loans  
  65   SECTION 11.   INDEMNIFICATION     66       11.1.   General Indemnity    
66       11.2.   General Tax Indemnity     69       11.3.   Increased Costs,
Loan Adequacy; Illegality, etc.     74       11.4.   Funding/Contribution
Indemnity     76       11.5.   EXPRESS INDEMNIFICATION FOR ORDINARY NEGLIGENCE,
STRICT LIABILITY, ETC.     76       11.6.   Additional Provisions Regarding
Environmental Indemnification     77       11.7.   Indemnity Prior to Completion
Date     77  

ii



--------------------------------------------------------------------------------



 

                              Page         

--------------------------------------------------------------------------------

SECTION 12.   MISCELLANEOUS     78       12.1.   Survival of Agreements     78  
    12.2.   Notices     78       12.3.   Counterparts     80       12.4.  
Terminations, Amendments, Waivers, Etc.     80       12.5.   Headings, etc.    
83       12.6.   Parties in Interest     83       12.7.   GOVERNING LAW;
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL; VENUE     83       12.8.  
Severability     84       12.9.   Liability Limited     84       12.10.   Rights
of the Lessee     85       12.11.   Further Assurances     86       12.12.  
Calculations under Operative Agreements     86       12.13.   Confidentiality  
  86       12.14.   Financial Reporting/Tax Characterization     88       12.15.
  Deal Agent     88       12.16.   Recourse Against Certain Parties     88      
12.17.   Parties in Interest     89       12.18.   Hedging Agreements are not
Collateral     89       12.19.   Replacement of the Intermediary     89      
12.20.   Amendment and Restatement     90   List of Operative Agreements     11
  Authority Documents of Represented Parties     13  

iii



--------------------------------------------------------------------------------



 

          EXHIBITS                   A   -   Form of Requisition - Sections 4.2,
5.2, 5.3 and 5.4           B   -   Form of Local Counsel Legal Opinion -
Section 5.3(j)           C   -   Form of Officer’s Certificate for Lessee -
Section 5.3(y)           D   -   Form of Secretary’s Certificate for Lessee -
Section 5.3(z)           E   -   Form of Officer’s Certificate for Lessor -
Section 5.3(bb)           F   -   Form of Secretary’s Certificate for Lessor -
Section 5.3(cc)           G   -   Form of Legal Opinion for Lessor -
Section 5.3(dd)           H   -   Form of Legal Opinion for Lessee -
Section 5.3(ee)           I   -   Form of Officer’s Certificate for Lessee -
Section 5.5           J   -   Description of Material Litigation -
Section 6.2(d)           K   -   Form of Officer’s Certificate for Agent -
Section 5.11(e)           L   -   Form of Monthly Report - Section 8.3A(b)(i)  
        M   -   Form of Compliance Certificate for Lessee - Section 8.3A(u)(iii)
          SCHEDULES               I   -   Material Construction Documents      
    II   -   Synthetic Lease Obligations

APPENDIX A - Rules of Usage and Definitions

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED PARTICIPATION AGREEMENT

          THIS AMENDED AND RESTATED PARTICIPATION AGREEMENT, dated as of
June 30, 2003 (as amended, modified, extended, supplemented and/or restated from
time to time, this “Agreement”) is by and among HUMAN GENOME SCIENCES, INC., a
Delaware corporation (the “Lessee” or the “Construction Agent”); WACHOVIA
DEVELOPMENT CORPORATION, a North Carolina corporation (the “Borrower” or the
“Lessor”); VARIABLE FUNDING CAPITAL CORPORATION, a Delaware corporation (the
“Conduit”), as a holder of a Credit Note; the Conduit, as a holder of a Mortgage
Note; the various banks and other financial institutions which are parties
hereto from time to time as investors (individually, an “Investor” and
collectively, the “Investors”; each of the Conduit and the Investors, as a
holder of a Credit Note, individually, a “Credit Lender” and collectively, the
“Credit Lenders”; each of the Conduit and the Investors, as a holder of a
Mortgage Note, individually, a “Mortgage Lender” and collectively, the “Mortgage
Lenders”; each Credit Lender, each Mortgage Lender and the Lessor may be
referred to, individually, as a “Primary Financing Party” and collectively, as
the “Primary Financing Parties”); WACHOVIA SECURITIES, LLC, a Delaware limited
liability company, as the deal agent (the “Deal Agent”); and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as the agent for the
Primary Financing Parties and, respecting the Security Documents, as the agent
for the Secured Parties (in such capacity, the “Agent”). Capitalized terms used
but not otherwise defined in this Agreement shall have the meanings set forth in
Appendix A hereto. All terms which are defined in this Agreement are subject to
the rules of usage of such terms set forth in Appendix A hereto.

RECITALS

          WHEREAS, the Lessee, Traville LLC, the Trust, Wells Fargo Bank
Northwest, National Association, BancBoston Leasing Investments Inc., Wachovia
Bank, National Association (as successor in interest to First Union National
Bank), EagleFunding Capital Corporation, Fleet Securities, Inc., and Fleet
National Bank were parties to that certain Participation Agreement dated as of
November 7, 2001 (as amended, modified, extended, supplemented and/or restated
from time to time, the “Original Participation Agreement”);

          WHEREAS, pursuant to the Master Transfer Agreement, among other
things, (a) the Lessor has obtained (i) the right, title and interest of the
Trust in the Property and under the Original Participation Agreement and the
associated transaction documents with regard to the Property (including without
limitation a ground leasehold interest in real estate comprising a part of the
Property pursuant to the Ground Lease and titled ownership in the Equipment and
Improvements comprising a part of the Property) and (ii) an assignment of the
right, title and interest of the investors under the Original Participation
Agreement and the associated transaction documents with regard to the Property
and (b) the Lenders have obtained an assignment of the right, title and interest
of the lenders under the Original Participation Agreement and the associated
transaction documents with regard to the Property;

 



--------------------------------------------------------------------------------



 



          WHEREAS, the parties hereto wish to amend and restate the Original
Participation Agreement as it relates to the Property pursuant to the terms of
this Agreement.

          In consideration of the mutual agreements herein contained and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

SECTION 1. THE FINANCING.

          Subject to the terms and conditions of this Agreement and the other
Operative Agreements and in reliance on the representations and warranties of
each of the parties hereto contained herein or made pursuant hereto, the Primary
Financing Parties have agreed to make Lessor Advances in an aggregate amount up
to the Lessor Commitment (in the case of the Lessor), Credit Loans in an
aggregate amount up to the Credit Loan Commitment (in the case of the Credit
Lenders) and Mortgage Loans in an aggregate amount up to the Mortgage Loan
Commitment (in the case of the Mortgage Lenders) in order for the Lessor to
acquire the Property (including without limitation a ground lease interest
therein), and to construct certain Improvements in accordance with the Agency
Agreement and the terms and provisions hereof and for the other purposes
described herein, all in connection with the amendment and restatement of the
Original Participation Agreement and the associated transaction documents.

          Notwithstanding the foregoing, pursuant to the Master Transfer
Agreement, (a) the Lessor has obtained (i) a ground leasehold interest in the
Property from the Trust and (ii) an assignment of interest in the
investor-provided amounts from the investors under the Original Participation
Agreement and the associated transaction documents previously extended with
regarded to the Property, (b) the amounts paid by the Lessor to obtain the
interests referenced in the foregoing subsection (a) are hereby acknowledged and
agreed by all parties to this Agreement to constitute for purposes of the
Operative Agreements Lessor Advances and a portion of the Property Cost, (c) the
Lenders have obtained an assignment of interest in the loans from the lenders
under the Original Participation Agreement and the associated transaction
documents (including without limitation the promissory notes issued in
connection therewith) previously extended with regard to the Property and
(d) the amounts paid by the Lenders to obtain the interests referenced in the
foregoing subsection (c) are hereby acknowledged and agreed by all parties to
this Agreement to constitute for purposes of the Operative Agreements Loans and
a portion of the Property Cost.

          The parties hereto hereby amend and restate the Original Participation
Agreement as it relates to the Property pursuant to the terms of this Agreement.

SECTION 2. [RESERVED].

2



--------------------------------------------------------------------------------



 



SECTION 3. SUMMARY OF TRANSACTIONS.

          3.1. Operative Agreements.

          On the Closing Date, each of the respective parties hereto and thereto
shall execute and deliver the Master Transfer Agreement, this Agreement, the
Lease, the Agency Agreement, the Credit Agreements, the Notes, the Security
Agreement, the Mortgage Instrument and such other documents, instruments,
certificates and opinions of counsel as agreed to by the parties hereto.

          3.2. Property Purchase.

          On the Closing Date and subject to the terms and conditions of the
Operative Agreements (a) the Lessor will make a Lessor Advance, (b) the Lenders
will (i) obtain an assignment of the right, title and interest of the lenders
under the Original Participation Agreement and associated transaction documents
with regard to the Property (including without limitation the promissory notes
issued in connection therewith) and (ii) make Loans and (c) the Lessor will
acquire the Property (including without limitation a ground lease interest
therein in accordance with the Master Transfer Agreement and the other Operative
Agreements) and such Lessor Advance and Loans shall be used to pay other Project
Costs, as applicable. In addition, the Lessor and the Lessee will grant the
Agent Liens on the Property and the other Collateral by execution of the
required Security Documents.

          3.3. Construction of Improvements; Commencement of Basic Rent.

          Construction Advances will be made with respect to particular
Improvements to be constructed on the Property and with respect to ongoing Work
regarding the Equipment and Improvements, in each case, pursuant to the terms
and conditions of the Operative Agreements. The Construction Agent will act as a
construction agent on behalf of the Lessor respecting the Work regarding the
Equipment and Improvements and the expenditures of the Construction Advances
related to the foregoing. The Construction Agent shall promptly notify the
Lessor upon Completion of the Work regarding the Improvements and the Lessee
shall commence to pay Basic Rent as of the Commencement Date.

          3.4. Funding of Loans by the Lenders.

          At any time that the funding of a Loan is required pursuant to the
Operative Agreements, the Conduit may elect to fund or not to fund such Loan
subject to the terms of the Credit Agreements; provided, if the Conduit elects
not to (or, for whatever reason, does not) fund such Loan, then the Investors
shall fund their ratable share of such Loan based on their Lender Commitments;
provided, further, in no event shall any Investor be obligated to fund any such
Loan if (a) the Conduit is then subject to a Bankruptcy Event at such time or
(b) the funding of such Loan would require such Investor to exceed its
applicable Lender Commitment.

3



--------------------------------------------------------------------------------



 



SECTION 4. THE CLOSING.

          4.1. Closing Date.

          All documents and instruments required to be delivered on the Closing
Date shall be delivered at the offices of Moore & Van Allen PLLC, Charlotte,
North Carolina, or at such other location as may be determined by the Lessor,
the Agent and the Lessee.

          4.2. Closing Date; Construction Advances.

          The Construction Agent shall deliver to the Agent a requisition (a
“Requisition”), in the form attached hereto as EXHIBIT A or in such other form
as is satisfactory to the Agent, in its reasonable discretion, in connection
with (a) the Transaction Expenses payable, pursuant to Section 7.1(a), by the
Lessor on the Closing Date and (b) each Construction Advance pursuant to
Section 5.4.

SECTION 5. FUNDING OF ADVANCES; CONDITIONS PRECEDENT; REPORTING
REQUIREMENTS ON COMPLETION DATE; THE LESSEE’S DELIVERY OF
NOTICES; RESTRICTIONS ON LIENS.

          5.1. General.

          (a) To the extent funds have been made available by the Lenders to the
Lessor pursuant to Section 5 and by the Lessor pursuant to Sections 5 and 5A,
the Lessor will use such funds from time to time in accordance with the terms
and conditions of this Agreement and the other Operative Agreements for the
following purposes (costs expended for the following purposes pursuant to
subsections (i), (ii) or (iii) of this Section 5.1(a) are herein referred to as
the “Project Costs”) (i) at the direction of the Construction Agent to acquire
the Property (including without limitation a ground lease interest therein) in
accordance with the terms of the Master Transfer Agreement and the other
Operative Agreements, (ii) to make Advances to the Construction Agent to permit
the acquisition, testing, engineering, installation, development, construction,
modification, design, and renovation, as applicable, of the Property (or
components thereof) in accordance with the terms of the Agency Agreement and the
other Operative Agreements, and (iii) to permit the funding of Capitalized
Costs.

          (b) On any Payment Date with respect to the Property during the period
prior to the Commencement Date (but subject to Section 5.17), the Lessor and the
Lenders shall fund the Lessor Yield and the Interest due and payable on such
date without regard to whether a Requisition therefor is delivered; provided,
the Agent shall notify in a timely manner the Lessor and the Lenders of their
respective amounts to be advanced; provided, further, neither the Lessor nor any
Lender shall have any obligation to fund any Lessor Advance or Loan to the
extent that at any time such funding would cause (i) regarding the Lessor, the
Lessor Advance to exceed the Available Lessor Commitment and (ii) regarding any
Lender, the Loan of such Lender to exceed, in the case of the Conduit, the
Available Lender Commitments, or in the case of the Investors, such Investor’s
Available Lender Commitment.

4



--------------------------------------------------------------------------------



 



          5.2. Procedures for Funding.



       (a) The Construction Agent shall designate the date for Advances in
accordance with the Operative Agreements; provided, there shall be no more than
two (2) Advances in any calendar month. The Loans extended on the Closing Date
plus the amounts advanced on the Closing Date by the Lenders in connection with
their acquisition of assignment interests pursuant to the Master Transfer
Agreement as referenced in Section 1 shall be for an aggregate amount of
$5,000,000 or more. Except with respect to any Capitalized Costs relating to any
Hedging Agreement, the Loans extended on any other date shall be for an
aggregate amount of $500,000 or more. Not less than (i) three (3) Business Days
prior to the Closing Date (which shall also be the date the Lessor acquires the
Property (including without limitation a ground lease interest therein)) and
(ii) three (3) Business Days prior to the date on which any Construction Advance
is to be made, the Construction Agent shall deliver to the Agent, with respect
to the Closing Date and each Construction Advance, as applicable, a Requisition
as described in Section 4.2 hereof in a form reasonably acceptable to the Agent.
         (b) Each Requisition shall: (i) be irrevocable, (ii) request funds in
an amount not in excess of the total aggregate of the Available Credit Lender
Commitments, plus the Available Mortgage Lender Commitments, plus the Available
Lessor Commitments and (iii) request that the Lenders make Loans and that the
Lessor make Lessor Advances for the payment of Transaction Expenses or other
Project Costs (in the case of a Construction Advance) that have previously been
incurred or are to be incurred on the date of such Advance to the extent such
were not subject to a prior Requisition, in each case as specified in the
Requisition.          (c) Subject to the satisfaction of the conditions
precedent set forth in Section 5.3 or 5.4, as applicable, (i) on the Closing
Date and each date on which a Construction Advance is to be made, as applicable,
the Conduit may (if the Conduit declines, the other Lenders, subject to
Section 3.4, shall) make Loans up to the Credit Loan Commitments and Mortgage
Loan Commitments in the case of the Conduit, or, in the case of the Investors,
their respective Credit Loan Commitments and Mortgage Loan Commitments, and the
Lessor shall make a Lessor Advance up to its Lessor Commitment such that
eighty-two percent (82%) of the Requested Funds are funded by Credit Loans,
twelve percent (12%) of the Requested Funds are funded by Mortgage Loans and six
percent (6%) of the Requested Funds are funded by Lessor Advances, and (ii) the
total amount of Credit Loans, Mortgage Loans and Lessor Advances on such date
shall (x) be used by the Lessor to pay Project Costs including Transaction
Expenses or (y) be advanced by the Lessor on the date of such Advance to the
Construction Agent to pay Project Costs.          (d) [Reserved].    
     (e) All Operative Agreements which are to be delivered to the Agent or the
Primary Financing Parties shall be delivered to the Agent, on behalf of the
Agent or the

5



--------------------------------------------------------------------------------



 





  Primary Financing Parties, and such items (except for Notes and chattel paper
originals, with respect to which in each case there shall be only one original)
shall be delivered with originals sufficient for the Agent and each Primary
Financing Party. The Agent shall then deliver such Operative Agreements to each
Primary Financing Party. All other items which are to be delivered to the Agent
or the Primary Financing Parties shall be delivered to the Agent, on behalf of
the Agent or the Primary Financing Parties, or directly to such party as
required by the Operative Agreements, with originals sufficient for the intended
recipients. To the extent any other items delivered to the Agent are requested
in writing from time to time by any Primary Financing Party or are required to
be delivered by the Agent pursuant to Section 8.6(g), the Agent shall provide a
copy of such item to the party requesting it or to the parties entitled thereto,
as applicable.          (f) Notwithstanding the completion of any closing or
funding under this Agreement pursuant to Sections 5.3 or 5.4, each condition
precedent in connection with any such closing or funding may be subsequently
enforced by the Agent as a covenant obligation of the Lessee (unless expressly
waived by the Agent).



    5.3.   Conditions Precedent for the Lessee, the Agent and the Primary
Financing Parties Relating to the Closing Date.

      The obligations on the Closing Date of the Lessee, the Agent and the
Primary Financing Parties to enter into the transactions contemplated by this
Agreement, including without limitation the obligation to execute and deliver
the applicable Operative Agreements to which each is a party on the Closing Date
and, in the case of the Credit Lenders, to make Credit Loans, in the case of
Mortgage Lenders, to make Mortgage Loans, and, in the case of the Lessor, to
make Lessor Advances, in order to pay Transaction Expenses are subject to the
satisfaction or waiver of the following conditions precedent on or prior to the
Closing Date (to the extent such conditions precedent require the delivery of
any agreement, certificate, instrument, memorandum, legal or other opinion,
appraisal, commitment, title insurance commitment, lien report or any other
document of any kind or type, such shall be in form and substance satisfactory
to the Agent and the Primary Financing Parties, in their reasonable discretion;
notwithstanding the foregoing, the obligations of a party shall not be subject
to any conditions contained in this Section 5.3 which are required to be
performed by such party):



       (a) the correctness in all material respects of the representations and
warranties of the parties to this Agreement contained herein, in each of the
other Operative Agreements and each certificate delivered pursuant to any
Operative Agreement;          (b) the performance by the parties to this
Agreement of their respective agreements contained herein and in the other
Operative Agreements to be performed by them on or prior to such date;    
     (c) the Agent and the Primary Financing Parties shall have received fully
executed counterpart copies of the Requisition, appropriately completed;

6



--------------------------------------------------------------------------------



 





       (d) title to the Property shall conform to the representations and
warranties set forth in Section 6.2(l) hereof;          (e) the effective date
for the Master Transfer Agreement shall have occurred and the Construction Agent
shall have delivered to the Agent (i) a good standing certificate for the
Construction Agent in the state where the Property is located, (ii) the Ground
Lease and the HVAC Easement, and (iii) a copy of any other documentation
reasonably requested by the Agent which evidences the acquisition or transfer of
any interest in the Property to any Financing Party;          (f) there shall
not have occurred and be continuing any Default or Event of Default and no
Default or Event of Default will have occurred between the date of delivery of
the Requisition and disbursement of the Advance or after giving effect to any
such Advance;          (g) the Construction Agent shall have delivered to the
Agent separate title insurance commitments for the Lessor and for the Lenders to
issue policies respecting the Property, with such endorsements as the Agent deem
reasonably necessary, in favor of the Lessor and the Agent from a title
insurance company reasonably acceptable to the Agent, but only with such title
exceptions thereto as are reasonably satisfactory to the Agent;          (h) the
Construction Agent shall have delivered to the Agent an environmental site
assessment respecting the Property prepared by an independent recognized
professional reasonably acceptable to the Agent and evidencing no pre-existing
environmental condition with respect to which there is more than a remote risk
of loss;          (i) the Construction Agent shall have delivered to the Agent a
survey (with a flood hazard certification) respecting the Property prepared by
(i) an independent recognized professional reasonably acceptable to the Agent
and (ii) in a manner and including such information as is reasonably required by
the Agent;          (j) the Construction Agent shall have caused to be delivered
to the Agent a legal opinion in the form attached hereto as EXHIBIT B or in such
other form as is reasonably acceptable to the Agent with respect to local law
real property issues respecting the state in which the Property is located
addressed to the Financing Parties, from counsel located in the state where the
Property is located, prepared by counsel reasonably acceptable to the Agent;    
     (k) the Agent shall be reasonably satisfied that the acquisition, ground
leasing and/or holding of the Property and the execution of the Mortgage
Instrument and the other Security Documents (as applicable) will not adversely
affect the rights of the Agent or the Financing Parties under or with respect to
the Operative Agreements;

7



--------------------------------------------------------------------------------



 





       (l) the Construction Agent shall have delivered to the Agent invoices
for, or other reasonably satisfactory evidence of, the various Transaction
Expenses referenced in Section 7 of this Agreement, as appropriate;    
     (m) the Construction Agent shall have caused to be delivered to the Agent
the Mortgage Instrument (in such form as is reasonably acceptable to the Agent,
with revisions as necessary to conform to applicable state law) and Primary
Financing Party Financing Statements respecting the Property, all fully executed
and in recordable form;          (n) with respect to the Advance made on the
Closing Date and the amounts paid by the Primary Financing Parties for the
interests obtained by such parties pursuant to the Master Transfer Agreement on
the Closing Date as described in Section 1, the sum of the Available Credit
Lender Commitment, plus the Available Mortgage Lender Commitment plus the
Available Lessor Commitment will be sufficient to pay all such amounts;    
     (o) the Lessee shall have delivered to the Agent with respect to the
Property a Lease Supplement and a memorandum (or short form lease) regarding the
Lease and such Lease Supplement (such memorandum or short form lease to be in
the form attached to the Lease as EXHIBIT B or in such other form as is
acceptable to the Agent, with modifications as necessary to conform to
applicable state law, and in form suitable for recording);          (p) the
Lessee shall have deposited good and immediately available funds, in Permitted
Investments, into the Liquid Collateral Account in a sufficient amount so that
after giving effect to the requested Advance on the Closing Date the Lessee is
in compliance with Section 5.11;          (q) the Construction Agent shall have
delivered to the Agent a Construction Budget and a Construction Schedule for the
Property (each to be in form and substance reasonably satisfactory to the Agent)
evidencing that (i) the cost of Completion shall not exceed the Available
Commitment and (ii) Completion shall occur on or prior to the Construction
Period Termination Date;          (r) the Construction Agent shall have provided
evidence to the Agent of insurance as provided in the Agency Agreement;    
     (s) the Construction Agent shall have caused an Appraisal regarding the
Property to be provided to the Agent from an appraiser reasonably satisfactory
to the Agent;          (t) the Construction Agent shall cause (i) Uniform
Commercial Code lien searches, tax lien searches and judgment lien searches
regarding the Lessor and the Lessee to be conducted (and copies thereof to be
delivered to the Agent) in such jurisdictions as determined by the Agent by a
nationally recognized search company reasonably acceptable to the Agent and
(ii) the liens referenced in such lien searches

8



--------------------------------------------------------------------------------



 





  which are objectionable to the Agent to be either removed or otherwise handled
in a manner reasonably satisfactory to the Agent;          (u) all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of the Operative Agreements and/or documents related thereto
shall have been paid or provisions for such payment shall have been made to the
reasonable satisfaction of the Agent;          (v) [Reserved];          (w) each
of the Operative Agreements to be entered into on such date shall have been duly
authorized, executed and delivered by the parties thereto, and shall be in full
force and effect, and the Agent shall have received a fully executed copy of
each such Operative Agreement;          (x) since the date of the most recent
audited consolidated financial statements of the Lessee which have been provided
to the Agent, there shall not have occurred any event, condition or state of
facts which shall have or could reasonably be expected to have a Material
Adverse Effect, other than as specifically contemplated by the Operative
Agreements;          (y) the Agent shall have received an Officer’s Certificate,
dated as of the Closing Date, of the Lessee in the form attached hereto as
EXHIBIT C or in such other form as is reasonably acceptable to the Agent stating
that (i) each and every representation and warranty of the Lessee contained in
the Operative Agreements to which it is a party is true and correct in all
material respects on and as of the Closing Date; (ii) no Lease Default or Lease
Event of Default has occurred and is continuing under any Operative Agreement;
(iii) each Operative Agreement to which the Lessee is a party is in full force
and effect with respect to it except as the same may be limited by applicable
bankruptcy, insolvency, fraudulent transfer or conveyance, reorganization,
moratorium or other similar laws relating to or affecting creditors’ or lessors’
rights generally and general principles of equity; and (iv) the Lessee has duly
performed and complied with all covenants, agreements and conditions contained
herein or in any Operative Agreement required to be performed or complied with
by it on or prior to the Closing Date;          (z) the Agent shall have
received (i) a certificate of the Secretary or an Assistant Secretary of the
Lessee, dated as of the Closing Date, in the form attached hereto as EXHIBIT D
or in such other form as is reasonably acceptable to the Agent attaching and
certifying as to (A) the resolutions of the Board of Directors of the Lessee
duly authorizing the execution, delivery and performance by the Lessee of each
of the Operative Agreements to which it is or will be a party, (B) the articles
of incorporation of the Lessee certified as of a recent date by the Secretary of
State of its state of incorporation and its by-laws and (C) the incumbency and
signature of persons authorized to execute and deliver on behalf of the Lessee
the Operative Agreements to which it is or will be a party and (ii) a good
standing certificate (or local equivalent) from

9



--------------------------------------------------------------------------------



 





  the respective states where the Lessee is incorporated, where the principal
place of business of the Lessee is located and where the Property is located as
to its good standing in each such state;          (aa) the Agent shall have
received a copy of the then current investment guidelines of the Lessee duly
authorized and adopted by the Lessee and such shall be certified by a
Responsible Officer of the Lessee as true and correct;          (bb) the Agent
shall have received an Officer’s Certificate of the Lessor dated as of the
Closing Date in the form attached hereto as EXHIBIT E or in such other form as
is reasonably acceptable to the Agent, stating that (i) each and every
representation and warranty of the Lessor contained in the Operative Agreements
to which it is a party is true and correct in all material respects on and as of
the Closing Date, (ii) no Default or Event of Default attributable solely to
Lessor has occurred and is continuing under any Operative Agreement, (iii) each
Operative Agreement to which the Lessor is a party is in full force and effect
with respect to it except as the same may be limited by applicable bankruptcy,
insolvency, fraudulent transfer or conveyance, reorganization, moratorium or
other similar laws relating to or affecting creditors’ or lessors’ rights
generally and general principles of equity and (iv) the Lessor has duly
performed and complied with all covenants, agreements and conditions contained
herein or in any Operative Agreement required to be performed or complied with
by it on or prior to the Closing Date;          (cc) the Agent shall have
received (i) a certificate of the Secretary or an Assistant Secretary of the
Lessor in the form attached hereto as EXHIBIT F or in such other form as is
reasonably acceptable to the Agent, attaching and certifying as to (A) the
signing resolutions duly authorizing the execution, delivery and performance by
the Lessor of each of the Operative Agreements to which it is or will be a
party, (B) its articles of incorporation and its by-laws, and (C) the incumbency
and signature of persons authorized to execute and deliver on its behalf the
Operative Agreements to which it is a party and (ii) a good standing certificate
(or local equivalent) from the respective states where the Lessor is
incorporated and where the principal place of business of the Lessor is located
as to its good standing in each such state;          (dd) counsel for the Lessor
reasonably acceptable to the Agent shall have issued to the Agent its opinion in
the form attached hereto as EXHIBIT G or in such other form as is reasonably
acceptable to the Agent, addressed to the Lessee and the Financing Parties;    
     (ee) the Lessee shall have caused to be delivered to the Agent a legal
opinion in the form attached hereto as EXHIBIT H or in such other form as is
reasonably acceptable to the Agent, addressed to the Financing Parties, from
counsel reasonably acceptable to the Agent;          (ff) no Casualty and no
Condemnation respecting the Property shall have occurred and be continuing and
no action shall be pending or threatened by a Governmental Authority to initiate
a Condemnation with respect to the Property;

10



--------------------------------------------------------------------------------



 





       (gg) the Lessee shall have caused the HVAC Easement and a lease
memorandum (or short form lease) to be delivered to the Agent for the Ground
Lease applicable to the Property and, if requested by the Agent, a landlord
waiver and a mortgagee waiver regarding the Ground Lease (in each case, in such
form as is reasonably acceptable to the Agent);          (hh) the Lessee shall
have caused counsel (reasonably acceptable to the Agent) for the ground lessor
of the Property subject to the Ground Lease and regarding the HVAC Easement to
have issued to the Agent, its opinion (in form and substance reasonably
satisfactory to the Agent), addressed to the Primary Financing Parties and the
Agent;          (ii) as of the Closing Date only, the Agent shall have received
(i) tax lien searches and judgment lien searches regarding the Lessee and the
Lessor to be conducted (and copies thereof to be delivered to the Agent) in such
jurisdictions as determined by the Agent by a nationally recognized search
company acceptable to the Agent and (ii) the liens referenced in such lien
searches which are reasonably objectionable to the Agent to be either removed or
otherwise handled in a manner reasonably satisfactory to the Agent;    
     (jj) no law or regulation shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of any Loan or Lessor
Advance in accordance with the provisions of the Operative Agreements;    
     (kk) the Lessor and the Lessee shall be in compliance with all applicable
Laws; and          (ll) the Lessee shall have delivered, or shall have caused to
be delivered, any and all additional documents, certificates or other items as
reasonably requested by the Conduit or the Deal Agent.



    5.4.   Conditions Precedent for the Lessee, the Agent and the Primary
Financing Parties Relating to the Advance of Funds after the Closing Date.

       The obligations of the Lenders to make Loans and the Lessor to make
Lessor Advances in connection with all requests for Advances for Project Costs
subsequent to the acquisition of the Property, including without limitation a
ground lease interest therein (and to pay the Transaction Expenses in connection
therewith) are subject to the satisfaction or waiver of the following conditions
precedent (to the extent such conditions precedent require the delivery of any
agreement, certificate, instrument, memorandum, legal or other opinion,
appraisal, commitment, title insurance commitment, lien report or any other
document of any kind or type, such shall be in form and substance satisfactory
to the Agent, in its reasonable discretion; notwithstanding the foregoing, the
obligations of a party shall not be subject to any conditions contained in this
Section 5.4 which are required to be performed by such party):

11



--------------------------------------------------------------------------------



 





       (a) the correctness in all material respects on such date of the
representations and warranties of the parties to this Agreement contained
herein, in each of the other Operative Agreements and in each certificate
delivered pursuant to any Operative Agreement, except to the extent any such
representation or warranty relates to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such earlier date;          (b) the performance by the parties to
this Agreement of their respective obligations contained in the Operative
Agreements in all material respects to be performed on or prior to such date;  
       (c) the Agent shall have received a fully executed counterpart of the
Requisition, appropriately completed;          (d) based upon the Construction
Budget which shall satisfy the requirements of this Agreement, the sum of the
Available Lender Commitments plus the Available Lessor Commitments will be
sufficient to complete the Improvements and, after giving effect to such Loan or
Lessor Advance, the Available Lender Commitments and Available Lessor
Commitments shall not be exceeded;          (e) there shall not have occurred
and be continuing any Default or Event of Default and no Default or Event of
Default will have occurred as a result of and after giving effect to the
Construction Advance requested by the applicable Requisition;          (f) the
title insurance policies delivered in connection with the requirements of
Section 5.3(g) shall provide for (or shall be endorsed to provide for) insurance
in an amount at least equal to the maximum total Property Cost indicated by the
Construction Budget referred to in subparagraph (d) above (exclusive of the cost
of budget items not constituting real property) and the insurance required
pursuant to the Agency Agreement shall be in full force and effect;    
     (g) the Construction Agent shall have provided the Agent with access to and
a right to copy the Construction Documents;          (h) (i) the Construction
Agent shall have delivered to the Agent reasonably satisfactory evidence of the
Transaction Expenses referenced in Section 7.1(b) that are to be paid with the
Advances and (ii) all Transaction Expenses then due and owing shall have been
paid;          (i) the Construction Agent shall have delivered, or caused to be
delivered, to the Agent, documents reasonably requested by the Agent in order to
perfect the interest of the Lessor, in each case with regard to any Equipment or
other components of the Property then being acquired with the proceeds of the
Loans and the Lessor Advances;          (j) all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
the Operative Agreements shall have been

12



--------------------------------------------------------------------------------



 





  paid or provisions for such payment shall have been made to the reasonable
satisfaction of the Agent;          (k) since the date of the most recent
audited consolidated financial statements of the Lessee which have been provided
to the Agent, there shall not have occurred any event, condition or state of
facts which shall have or could reasonably be expected to have a Material
Adverse Effect, other than as specifically contemplated by the Operative
Agreements;          (l) in the opinion of the Agent and its counsel, the
transactions contemplated by the Operative Agreements do not and will not
subject the Financing Parties or the Agent to any adverse regulatory
prohibitions, constraints, penalties or fines;          (m) the Lessee shall
have deposited good and immediately available funds, in Permitted Investments,
into the Liquid Collateral Account in a sufficient amount so that after giving
effect to the requested Advance the Lessee is in compliance with Section 5.11;  
       (n) no law or regulation shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of any Loan or Lessor
Advance in accordance with the provisions of the Operative Agreements;    
     (o) the Lessor and the Lessee shall be in compliance with all applicable
laws; and          (p) the Lessee shall have delivered, or shall have caused to
be delivered, any and all additional documents, certificates or other items as
reasonably requested by the Conduit or the Deal Agent.

          5.5. Additional Reporting and Delivery Requirements on Completion
Date.

          Within thirty (30) days after the Completion Date for the Property
(but in no event later than the Completion Date for the Property), the
Construction Agent shall deliver to the Agent an Officer’s Certificate in the
form attached hereto as EXHIBIT I or in such other form as is reasonably
acceptable to the Agent specifying (a) the Completion Date for the Property,
(b) that the Property is capable of operation in a commercially reasonable
manner as a Permitted Facility, (c) the aggregate Property Cost, and (d) that
all representations and warranties of the Construction Agent and Lessee in each
of the Operative Agreements and each certificate delivered pursuant thereto are
true and correct in all material respects as of the Completion Date. The Agent
shall have the right to contest the information contained in such Officer’s
Certificate. Furthermore, on or prior to the Completion Date for the Property,
the Construction Agent shall deliver or cause to be delivered to the Agent
(unless previously delivered to the Agent) the following, each of which shall be
in form and substance acceptable to the Agent, in its reasonable discretion:
(v) a title insurance endorsement regarding the title insurance policy delivered
in connection with the requirements of Section 5.3(g), but only to the extent
such

13



--------------------------------------------------------------------------------



 



endorsement is necessary to provide for insurance in an amount at least equal to
the maximum total Property Cost (divided between such policy in favor of the
Lenders and the Lessor based on the percentages for Advances as set forth in
Section 5.2(c)) and, if endorsed, the endorsement shall not include a title
change or exception reasonably objectionable to the Agent; (w) an ALTA survey
for the Property as built, (x) insurance certificates respecting the Property as
required hereunder and under the Lease and (y) if reasonably requested by the
Agent, amendments to the Primary Financing Party Financing Statements executed
by the appropriate parties. In addition, on the Completion Date, the
Construction Agent covenants and agrees that the recording fees, documentary
stamp taxes or similar amounts required to be paid in connection with the
Mortgage Instrument shall have been paid in an amount required by applicable
law.

          5.6. The Construction Agent Delivery of Construction Budget
Modifications.



       (a) The Construction Agent covenants and agrees to deliver to the Agent
by the fifteenth (15th) day of each month (and if such day is not a Business
Day, then by the next occurring Business Day) notification of any modification
to the Construction Budget regarding the Property if such modification increases
the cost to construct the Property over the Construction Budget as of the
Closing Date; provided no Construction Budget may be increased unless (a) the
title insurance policies referenced in Section 5.3(g) are also modified or
endorsed, if necessary, to provide for insurance in an amount that satisfies the
requirements of Section 5.4(f) and (b) after giving effect to any such
amendment, the Construction Budget remains in compliance with the requirements
of Section 5.4(d).          (b) In the event any such modification to the
Construction Budget regarding the Property that is not caused by any acts or
failure to act of the Construction Agent increases the cost to construct the
Property by such amount as would cause the Available Lender Commitments plus the
Available Lessor Commitments to be insufficient to complete the Improvements, at
the request of the Construction Agent, the Agent shall use all reasonable
efforts to find lenders, financial institutions or other institutional investors
willing to fund such additional amounts.

          5.7. Restrictions on Liens.

          On the Closing Date, the Construction Agent shall cause the Property
to be free and clear of all Liens except those referenced in Sections 6.2(r)(i)
and 6.2(r)(ii), such other Liens that are expressly set forth as title
exceptions on the title commitment or policy issued under Section 5.3(g) with
respect to the Property, Liens for Taxes that are not yet due and payable and
such other Liens that have been expressly approved or agreed to by the Agent. On
the date the Property is either sold to a third party (other than the Lessee or
any Affiliate or designee of the Lessee) in accordance with the terms of the
Operative Agreements or, pursuant to Section 22.1(a) of the Lease Agreement,
retained by the Lessor, the Lessee shall cause the Property to be free and clear
of all Liens (other than Lessor Liens, such other Liens that are expressly set
forth as title exceptions on the title commitment or policy issued under
Section 5.3(g) with respect to the Property, Liens for Taxes that are not yet
due and payable and such other Liens that have been expressly approved or agreed
to by the Agent).

14



--------------------------------------------------------------------------------



 



          5.8. [Reserved].

          5.9. [Reserved]

          5.10. Payments.

          All payments of Rent, and other amounts payable to any Financing Party
to be made by the Construction Agent or the Lessee under this Agreement or any
other Operative Agreements (excluding Excepted Payments which shall be paid
directly to the party to whom such payments are owed) shall be made to the Agent
at the office designated by the Agent from time to time by written notice as
provided herein in Dollars and in immediately available funds, without setoff,
deduction, or counterclaim. Subject to the definition of “Interest Period” in
Appendix A attached hereto, whenever any payment under this Agreement or any
other Operative Agreements shall be stated to be due on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time in such case shall be included in the computation of
Interest and fees payable pursuant to the Operative Agreements, as applicable
and as the case may be.

          5.11. Liquid Collateral.



       (a) On the Closing Date, the Lessee shall pledge to the Agent, for the
benefit of the Secured Parties, as security for the Obligations of the Lessee,
by delivery to the Intermediary for depositing into the Liquid Collateral
Account, Liquid Collateral in an amount such that (i) the Adjusted Market Value,
in the case of Properly Margined Liquid Collateral or (ii) the Fair Market Sales
Value, in the case of Non-Properly Margined Liquid Collateral (with respect to
the foregoing subsections (i) and (ii) in which the Agent, for the benefit of
the Secured Parties, has a first priority perfected security interest) shall be
greater than or equal to the Required Liquid Collateral Amount.          (b) The
Lessee shall cause all Pledged Securities in the Liquid Collateral Account and
the Punch List Liquid Collateral Account at all times to satisfy the
requirements for Liquid Collateral. Unless the Operative Agreements otherwise
require that the obligations of the Lessee under the Operative Agreements be
secured with Properly Margined Liquid Collateral, the Lessee shall have the
right to secure its obligations under the Operative Agreements with either
Properly Margined Liquid Collateral or Non-Properly Margined Liquid Collateral.
The Lessee may change its election of Properly Margined Liquid Collateral or
Non-Properly Margined Liquid Collateral by written notice delivered to the Agent
within the first fifteen (15) days of each March, June, September and December,
and any such change in its election will be effective as of the first Business
Day of the next following month.          (c) (i) (A) Prior to the date of Final
Completion, the Lessee shall at all times ensure that and (B) the Agent shall
have the right at any time, and from time to time upon delivery to the Lessee of
a demand given by telephone or fax (and confirmed in writing) (an “Additional
Collateral Demand”), to require the Lessee to transfer

15



--------------------------------------------------------------------------------



 





  additional Permitted Investments (the “Additional Liquid Collateral”) to the
Liquid Collateral Account by the Additional Collateral Delivery Date to ensure
that (1) the Adjusted Market Value, in the case of Properly Margined Liquid
Collateral, or (2) the Fair Market Sales Value, in the case of Non-Properly
Margined Liquid Collateral (with respect to the foregoing subsections (1) and
(2) in which the Agent, for the benefit of the Secured Parties, has a first
priority perfected security interest) shall be greater than or equal to the
Required Liquid Collateral Amount; provided, that after taking into account a
transfer of Pledged Securities the Liquid Collateral Account shall satisfy and
at all times thereafter satisfy the Concentration Limits. Additionally, upon
each release of Liquid Collateral from the Punch List Liquid Collateral Account
as described in Section 5.15, the Lessee shall be obligated immediately to
deposit additional Liquid Collateral into the Liquid Collateral Account so that
sufficient Liquid Collateral is at all times prior to the date of Final
Completion on deposit in the Liquid Collateral Account to satisfy the
requirements described in this Section 5.11(c)(i) (regardless of whether any
Additional Collateral Demand has been made).



       (ii) Without limiting Section 5.11(c)(i) above the Lessee shall transfer
such Additional Liquid Collateral to the Liquid Collateral Account by the
Additional Collateral Delivery Date to ensure that (A) the Adjusted Market
Value, in the case of Properly Margined Liquid Collateral, or (B) the Fair
Market Sales Value, in the case of Non-Properly Margined Liquid Collateral (with
respect to the foregoing subsections (A) and (B) in which the Agent, for the
benefit of the Secured Parties, has a first priority perfected security
interest) shall be greater than or equal to the applicable Required Liquid
Collateral Amount.



       (d) Pursuant to the Liquid Collateral Agreements, the Agent shall have
the right to direct the reinvestment of any Pledged Securities credited to the
Liquid Collateral Account upon the maturity of such Pledged Securities or prior
thereto into one or more Permitted Investments constituting Liquid Collateral.  
       (e) The parties hereto acknowledge and agree that (i) any Permitted
Investments transferred to the Liquid Collateral Account pursuant to
Sections 5.11(a), 5.11(c) or 5.11(d) or otherwise shall be deemed Pledged
Securities for the purposes of this Agreement, (ii) on any transfer date, the
Agent shall instruct the Lessee and the Intermediary to take or cause to be
taken, and the Lessee and the Intermediary shall take or cause to be taken, at
the Lessee’s sole cost and expense, such action as is necessary to create in the
Lessor a valid perfected first priority security interest on such date in such
Pledged Securities, and (iii) on any transfer date, the Agent shall instruct the
Lessee, the Lessor and the Intermediary to take or cause to be taken, and the
Lessee, the Lessor and the Intermediary shall take or cause to be taken, at the
Lessee’s sole cost and expense, such action as is necessary to create in the
Agent a valid perfected first priority security interest on such date in the
Lessor’s right, title and interest in, to and under such Pledged Securities.
Without limiting the foregoing, the Agent is hereby authorized to complete
Exhibit K hereto upon acquisition of such Pledged Securities and deposit of same
into the Liquid Collateral Account.

16



--------------------------------------------------------------------------------



 





       (f) To the extent no Lease Default or Lease Event of Default shall have
occurred and be continuing and to the extent the Liquid Collateral in the Liquid
Collateral Account has an Adjusted Market Value (in the case of Properly
Margined Liquid Collateral) or a Fair Market Sales Value (in the case of
Non-Properly Margined Liquid Collateral) in excess of the Required Liquid
Collateral Amount, the Lessee may request the Agent to cause some or all of such
excess Liquid Collateral to be released from the Liquid Collateral Account and
the lien of the Security Documents. In such case, the Agent shall instruct the
Intermediary to release such specified excess Liquid Collateral to the Lessee or
pursuant to the instruction of the Lessee.

          5.12. Unilateral Right to Increase the Lessor Commitments and the
Lender Commitments.

          At the request of the Lessee or the Construction Agent and in
connection with a Requisition, (a) after an increase in the Lessor Commitments
has been approved in accordance with Section 12.4, the Lessor, in its sole
discretion, may unilaterally elect to increase its Lessor Commitment and
(b) after an increase in the Lender Commitments has been approved in accordance
with Section 12.4, each Investor, in its sole discretion, may unilaterally elect
to increase its Lender Commitment.

          5.13. Lessee’s Right to Request Assignment of Mortgage Notes.

          On a one time basis after the Closing Date, the Lessee may request the
Lenders (and if so requested, the Lenders shall use all reasonable efforts to
comply) to assign some or all of (a) their then current Mortgage Loans, (b) in
the case of the Investors, their then current Mortgage Loan Commitments and (c)
(subject to this Section 5.13) associated right, title and interest as a
Mortgage Lender pursuant to the Operative Agreements to one or more
institutional investors identified by the Lessee. Such arrangement shall be
accomplished in accordance with Section 10 of this Agreement. In connection with
such assignment, the assignee and/or the Lessee (as determined between such
parties) shall pay the Lenders all principal, Interest, fees and all other
amounts then due and owing pursuant to the Operative Agreements in regard to the
interest of the Lenders then being assigned, and the Lenders (notwithstanding
such assignment) shall retain their rights and benefits pursuant to the
Operative Agreements as Indemnified Persons regarding matters arising on or
prior to the effective date of such assignment.

          5.14. Lease Commencement Upon Completion.

          Unless the Agency Agreement has been terminated as a result of an
Agency Event of Default, the parties hereto acknowledge and agree that upon the
occurrence of Completion, the Property shall automatically, without further act
or notice by any Person, become subject to, and shall be leased by Lessor to
Lessee under, the Lease.

          5.15. Funding of Punch List Liquid Collateral Account for Punch List
Items.

          Prior to the submission by the Construction Agent of the Officer’s
Certificate referenced in Section 5.5 regarding Completion of the Property, the
Construction Agent shall submit a

17



--------------------------------------------------------------------------------



 



Requisition for a Construction Advance to cover all anticipated punch list items
necessary for Final Completion of the Property. To the extent the conditions
precedent set forth in Section 5.4 are satisfied or waived and prior to the
termination of the Lender Commitments and the Lessor Commitments for the
Property, the above-described Construction Advance shall be funded in accordance
with the terms of the Operative Agreements into the Punch List Liquid Collateral
Account, converted into Liquid Collateral and shall be subject to the Lien of
the Punch List Liquid Collateral Agreements.

     Thereafter, the Construction Agent shall request funding for punch list
items regarding the Property pursuant to a request for funding in form and
substance reasonably satisfactory to the Agent describing the punch list items
and the amounts payable therefor. Upon satisfaction of the conditions precedent
set forth in Section 5.4 with regard to each such request for funding, the Agent
shall request the Intermediary to release Liquid Collateral as identified by the
Construction Agent from the Punch List Liquid Collateral Account to fund such
request for funding; provided, the amount of Liquid Collateral to be so released
shall not exceed the aggregate amount of Liquid Collateral so deposited and
retained in the Punch List Liquid Collateral Account pursuant to this
Section 5.15). Upon each such release of Liquid Collateral from the Punch List
Liquid Collateral Account, the Lessee shall be obligated immediately to
replenish the Liquid Collateral Account with Liquid Collateral so that
sufficient Liquid Collateral is at all times on deposit in the Liquid Collateral
Account to satisfy the requirements described in Section 5.11(c)(i) (regardless
of whether any Additional Collateral Demand has been made).

     All amounts deposited in the Punch List Liquid Collateral Account pursuant
to this Section 5.15 from time to time shall constitute Advances for purposes of
determining the Property Cost from the date of such Advance by the Lenders and
the Lessor for deposit into the Punch List Liquid Collateral Account.

     5.16 Overdue Amounts.

     Unless otherwise expressly stated pursuant to any Operative Agreement, all
amounts not paid when due and owing pursuant to any Operative Agreement shall
bear Interest at the Overdue Rate from and including the due date for such
amount to but excluding the date such amount is actually paid.

     5.17 Cap on Construction Advance for Construction Agent Reimbursement.

     So long as no Full Recourse Event of Default is continuing and provided the
conditions precedent set forth in Sections 5.4(c), 5.4(f), 5.4(g), 5.4(h)(ii)
and 5.4(m) are satisfied (even if any or all of the other conditions precedent
under Section 5.4 are not satisfied at that time), the Lessor and the Lenders
shall make their respective Advances (subject to the Advance Cap) for each
Construction Advance in accordance with the applicable Requisition (in order to
reimburse the Construction Agent for amounts previously paid by the Construction
Agent which are eligible for reimbursement by Advances but have not been so
reimbursed) up to an aggregate amount for all such Construction Advances not to
exceed $10,000,000 (the “Advance Cap”).

18



--------------------------------------------------------------------------------



 



SECTION 5A. LESSOR ADVANCE.

      5A.1. Procedure for Lessor Advance.



       (a) Upon receipt from the Construction Agent by the Agent of a
Requisition pursuant to Section 4.2, and subject to the terms and conditions of
this Agreement, the Lessor shall make an Advance under the Lessor Commitment
equal to six percent (6%) of the amount requested in such Requisition on the
Closing Date or on the date for any Construction Advance. The Lessor Advance
shall be based on the Eurodollar Rate or the ABR, as designated by the
Construction Agent in the Requisition.



       (b) To the extent that the Borrower shall have elected to terminate or
reduce the amount of the Lender Commitments pursuant to Section 2.5(a) of a
Credit Agreement, a pro rata election shall be deemed to have been made with
respect to the Lender Commitment pursuant to Section 2.5(a) of the other Credit
Agreement and with respect to the Lessor Commitments. On any date on which the
Lender Commitments shall be reduced to zero (0) as a result of a Credit
Agreement Event of Default (except for any Credit Agreement Event of Default
which relates solely to the Lessor and does not relate to the Lessee, the
Property or any other matter), the Lessor Commitments shall automatically be
reduced to zero (0), and the Lessee shall prepay the Lessor Advances in full,
together with accrued but unpaid Lessor Yield thereon and all other amounts
owing to the Lessor under the Operative Agreements.

      5A.2. Lessor Yield.



       (a) The Lessor Advance shall bear yield calculated at the rate of Lessor
Yield applicable from time to time. The Lessee shall pay as Basic Rent to the
Agent for distribution to the Lessor the Lessor Yield in arrears on each Payment
Date or as otherwise provided herein or in Section 8.7 of this Agreement.



       (b) If all or a portion of Lessor Yield shall not be received by the
Lessor (or the Agent on behalf of the Lessor) when due (whether at the stated
maturity, by acceleration or otherwise) for any reason other than the failure of
the Lessor to fund a Lessor Advance in regard to the payment of such Lessor
Yield at a time when the conditions precedent under the Operative Agreements
have been satisfied in connection with such funding, such overdue amount shall,
without limiting the rights of the Lessor hereunder or under any other Operative
Agreement, bear interest at the Lessor Overdue Rate, in each case from the date
of nonpayment until paid (whether after or before judgment) and shall be paid
upon demand. Upon the occurrence and during the continuation of any Event of
Default, Lessor Yield shall be calculated at the Lessor Overdue Rate.

19



--------------------------------------------------------------------------------



 



      5A.3. Scheduled Return of Lessor Advance.



    The outstanding amount of the Lessor Advance shall be due in full on the
Expiration Date. On the Expiration Date, subject to the terms of this Agreement
and subject to the rights of the Lessee in connection with its election of the
Sale Option in accordance with the Operative Agreements (including without
limitation relating to the Maximum Residual Guarantee Amount), the Lessor (or
the Agent on behalf of the Lessor) shall receive from the Lessee as Basic Rent
under the Lease the outstanding amount of the Lessor Advance then due, together
with all accrued but unpaid Lessor Yield and all other amounts due to Lessor
under the Operative Agreements.

      5A.4. Early Return of Lessor Advance.



       (a) Subject to Sections 11.2(e), 11.3 and 11.4 of this Agreement, the
Lessor Advance may at any time and from time to time be prepaid by the Lessee as
a payment of Supplemental Rent, in whole or in part, without premium or penalty,
upon at least three (3) Business Days’ irrevocable notice to the Agent, on
behalf of the Lessor, specifying the date and amount of prepayment of the Lessor
Advance. Upon receipt of such notice, the Agent shall promptly notify the Lessor
thereof. If such notice is given, the amount specified in such notice shall be
due and payable on the date specified therein. Amounts prepaid shall not be
re-advanced.          (b) If on any date the Agent or the Lessor shall receive
any payment in respect of (i) any Casualty, Condemnation or Environmental
Violation pursuant to Sections 15.1(a), 15.1(g) or 15.2 or Article XVI of the
Lease (excluding any payments in respect thereof which are payable to Lessee in
accordance with the Lease), or (ii) the Termination Value of the Property in
connection with the delivery of a Termination Notice pursuant to Article XVI of
the Lease, or (iii) the Termination Value of the Property or such other
applicable amount in connection with the exercise of a Purchase Option under
Article XX of the Lease or the exercise of the option of the Lessor to transfer
the Property to the Lessee pursuant to Section 20.3 of the Lease, then in each
case, the Agent or the Lessor shall receive such payment to be distributed in
accordance with Section 8.7(b) of this Agreement.          (c) Each prepayment
of the Lessor Advances pursuant to Section 5A.4(a) shall be allocated to reduce
the Property Cost based on the then current Property Cost immediately before
giving effect to such prepayment. Each prepayment of the Lessor Advances
pursuant to Section 5A.4(b) shall be allocated to reduce the Property Cost
immediately before giving effect to such prepayment.          (d) Each
prepayment of the Lessor Advances (including without limitation pursuant to
Sections 5A.4(a), 5A.4(b) or 5A.4(c)) shall be made on a Scheduled Interest
Payment Date.

20



--------------------------------------------------------------------------------



 





5A.5. Conversion and Continuation Options.            (a) Subject to
Section 5A.5(c), the Lessee may elect from time to time to convert Eurodollar
Lessor Advances to ABR Lessor Advances by giving the Lessor at least three
(3) Business Days’ prior irrevocable notice of such election, provided, that any
such conversion may only be made on the last day of an Interest Period with
respect thereto, and provided, further, to the extent an Event of Default has
occurred and is continuing on the last day of any such Interest Period, the
applicable Eurodollar Lessor Advances shall automatically be converted to ABR
Lessor Advances. Subject to Section 5A.5(c), the Lessee may elect from time to
time to convert ABR Lessor Advances to Eurodollar Lessor Advances by giving the
Lessor at least three (3) Business Days’ prior irrevocable notice of such
election. All or any part of outstanding Lessor Advance may be converted as
provided herein, provided, that (i) no ABR Lessor Advance may be converted into
a Eurodollar Lessor Advance after the date that is one (1) month prior to the
Expiration Date and (ii) such notice of conversion regarding any Eurodollar
Lessor Advance shall contain an acknowledgment of the Lessee (subject to
Section 5A.5(c)) of the requirements set forth in the definition of the term
“Interest Period” including without limitation subparagraphs (A) through
(D) thereof. The provisions of this Section 5A.5 are subject to Section 8.3(bb)
of this Agreement.          (b) Subject to the restrictions of Sections 5A.1 and
8.3(bb) of this Agreement, any Eurodollar Lessor Advance may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Lessee (subject to Section 5A.5(c)) giving irrevocable notice to
the Lessor, in accordance with the applicable notice provision for the
conversion of ABR Lessor Advances to Eurodollar Lessor Advances set forth
herein, provided, that no Eurodollar Lessor Advance may be continued as such
after the date that is one (1) month prior to the Expiration Date, provided,
further, no Eurodollar Lessor Advance may be continued as such if an Event of
Default has occurred and is continuing as of the last day of the Interest Period
for such Eurodollar Lessor Advance, and provided, further, that if the Lessee
(subject to Section 5A.5(c)) shall fail to give any required notice as described
above or otherwise herein, or if such continuation is not permitted pursuant to
the preceding proviso, such Eurodollar Lessor Advance shall automatically be
converted to an ABR Lessor Advance on the last day of such then expiring
Interest Period.          (c) The rights of the Lessee in this Section 5A.5 are
subject to there being no Lease Default or Lease Event of Default that has
occurred and is continuing at the time any such right is to be exercised. To the
extent any Lease Default or Lease Event of Default has occurred and is
continuing (and unless Lessor otherwise agrees in writing), any outstanding
Eurodollar Lessor Advance will be converted into an ABR Lessor Advance at the
end of the applicable Interest Period, and any ABR Lessor Advance will be
continued as such. The rights of the Lessee shall be restored upon the cure or
waiver of any such Lease Default or Lease Event of Default in accordance with
the Operative Agreements.

21



--------------------------------------------------------------------------------



 





5A.6. Computation of Lessor Yield.            (a) Lessor Yield shall be
calculated on the basis of a year of three hundred sixty (360) days for the
actual days elapsed. Any change in the Lessor Yield resulting from a change in
the Eurodollar Reserve Requirement shall become effective as of the opening of
business on the day on which such change becomes effective.    
     (b) Pursuant to Section 12.12 of this Agreement, the calculation of Lessor
Yield under this Section 5A.6 shall be made by the Agent. Each determination of
Lessor Yield by the Agent shall be conclusive and binding absent demonstrable
error.          (c) If the Eurodollar Rate cannot be determined by the Agent in
the manner specified in the definition of the term “Eurodollar Rate”, then
commencing on the Payment Date next occurring and continuing until such time as
the Eurodollar Rate can be determined by the Agent in the manner specified in
the definition of such term, the outstanding Lessor Advance shall bear a yield
at the ABR.

SECTION 6. REPRESENTATIONS AND WARRANTIES.

     6.1. Representations and Warranties of the Borrower.

     The Borrower represents and warrants to each of the other parties hereto
that as of the Closing Date and the date of each Advance (except to the extent
that any such representation or warranty relates to an earlier date, including
without limitation representation and warranty in Section 6.1(r)):



       (a) It is a corporation duly organized and validly existing and in good
standing under the laws of the State of North Carolina and has the power and
authority to enter into and perform its obligations under each of the Operative
Agreements to which it is or will be a party and each other agreement,
instrument and document to be executed and delivered by it on or before the
Closing Date in connection with or as contemplated by each such Operative
Agreement to which the Borrower is or will be a party, and is a multi-purpose,
Wholly-Owned Entity of Wachovia Corporation;



       (b) The execution, delivery and performance of each Operative Agreement
to which it is or will be a party has been duly authorized by all necessary
action on its part and neither the execution and delivery thereof, nor the
consummation of the transactions contemplated thereby, nor compliance by it with
any of the terms and provisions thereof (i) does or will require any approval or
consent of any trustee or holders of any of its indebtedness or obligations or
any other consent or approval that has not previously been obtained, (ii) does
or will contravene any Legal Requirement, (iii) does or will contravene or
result in any breach of or constitute any default under, or result in the
creation of any Lien upon any of its property under, (A) its charter or by-laws,
or (B) any indenture, mortgage, chattel mortgage, deed of trust, conditional
sales contract, bank loan or credit agreement or other agreement or instrument
to which it is a party or by which it

22



--------------------------------------------------------------------------------



 





  or its properties may be bound or affected, which contravention, breach,
default or Lien under clause (B) could reasonably be expected to materially and
adversely affect its ability to perform its obligations under the Operative
Agreements to which it is a party or would question the validity or
enforceability of any of the Operative Agreements to which it is or will become
a party or (iv) does or will require any Governmental Action by any Governmental
Authority;          (c) Each Operative Agreement to which the Borrower is or
will be a party have been, or on or before the Closing Date or the date of
Advance will be, duly executed and delivered by the Borrower, and each Operative
Agreement to which the Borrower is a party constitutes, or upon execution and
delivery will constitute, a legal, valid and binding obligation enforceable
against the Borrower in accordance with the terms thereof;          (d) There is
no action or proceeding pending or, to its knowledge, threatened to which it is
or will be a party before any Governmental Authority that, if adversely
determined, would materially and adversely affect its ability to perform its
obligations under the Operative Agreements to which it is a party or would
question the validity or enforceability of any of the Operative Agreements to
which it is or will become a party;          (e) The Borrower has not assigned
or transferred any of its right, title or interest in or under the Lease, the
Agency Agreement or its interest in the Property or any portion thereof, except
in accordance with the Operative Agreements;          (f) No Default or Event of
Default under the Operative Agreements attributable to it has occurred and is
continuing;          (g) Except as otherwise contemplated in the Operative
Agreements, the proceeds of the Advances shall not be applied by the Borrower
for any purpose other than the acquisition, installation and testing of the
Equipment, the repair, replacement, renovation and/or construction of
Improvements and the payment of Capitalized Costs, in each case which accrue
prior to the Commencement Date with respect to the Property; provided, the
amounts advanced by the Primary Financing Parties in connection with their
obtaining of the various interests pursuant to the Master Transfer Agreement as
referenced in Section 1 shall be deemed to be permitted Advances for all
purposes of the Operative Agreements;          (h) Neither the Borrower nor any
Person authorized by the Borrower to act on its behalf has offered or sold any
interest in the Borrower’s Interest or the Notes, or in any similar security
relating to the Property, or in any security the offering of which for the
purposes of the Securities Act would be deemed to be part of the same offering
as the offering of the aforementioned securities to, or solicited any offer to
acquire any of the same from, any Person other than, in the case of the Notes,
the Agent, the Lenders and other accredited investors (as such term is defined
in the Securities Act), and neither the Borrower nor any Person authorized by
the Borrower to act on its behalf will take any action which would subject, as a
direct result of such action alone, the issuance or sale of

23



--------------------------------------------------------------------------------



 





  any interest in the Borrower’s Interest or the Notes to the provisions of
Section 5 of the Securities Act or require the qualification of any Operative
Agreement under the Trust Indenture Act of 1939, as amended;          (i) The
location of the Borrower for purposes of the UCC is North Carolina. The
Borrower’s principal place of business, chief executive office and office where
the documents, accounts and records relating to the transactions contemplated by
this Agreement and each other Operative Agreement are kept are located at One
Wachovia Center, 301 South College Street, Charlotte, Mecklenburg County, North
Carolina 28288;          (j) The Borrower is not engaged principally in, and
does not have as one of its important activities, the business of extending
credit for the purpose of purchasing or carrying any margin stock (within the
meaning of Regulation U), and no part of the proceeds of the Loans or the Lessor
Advances will be used by it to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or for any purpose that violates, or is inconsistent with, the provisions of
Regulations T, U, or X;          (k) The Borrower is not an “investment company”
or a company controlled by an “investment company” within the meaning of the
Investment Company Act;          (l) The Property is free and clear of all
Lessor Liens attributable to the Lessor;          (m) [Reserved];    
     (n) The Borrower’s true legal name as registered in the jurisdiction of its
organization is Wachovia Development Corporation and its Federal Employer
Identification Number is 56-1610288. The Borrower does not use, or transact any
business under, any trade name other than its legal name;          (o) The
Borrower has filed all tax returns and all other material reports that are
required under applicable Law to be filed by it and has paid all taxes or other
charges of any Governmental Authority due pursuant to such returns or other
reports, except for any taxes or other charges that are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside on the books and records of the Borrower;    
     (p) No Governmental Action by any Governmental Authority or other
authorization, registration, consent, approval, waiver, notice or other action
by, to or of any other Person pursuant to any Legal Requirement or any contract,
indenture, instrument or agreement or for any other reason is required to
authorize or is required in connection with (i) the execution, delivery or
performance by the Borrower of any Operative Agreement to which the Borrower is
a party or (ii) the legality, validity, binding effect or enforceability against
the Borrower of any Operative Agreement to which the Borrower is a party, in
each case, except those which have been obtained and

24



--------------------------------------------------------------------------------



 





  are in full force and effect or those which the failure to obtain could not
reasonably be expected to have a Material Adverse Effect;          (q) The
Borrower is not in default with respect to any judgment, order, writ,
injunction, decree or decision of any Governmental Authority which default could
reasonably be expected to have a material adverse effect on its ability to
satisfy its obligations pursuant to the Operative Agreements. The Borrower is
complying in all material respects with all Laws applicable to it, unless a
violation of any such law could not reasonably be expected to have a material
adverse effect on its ability to satisfy its obligations pursuant to the
Operative Agreements; and          (r) As of the Closing Date only, the fair
value of the business and assets of the Borrower (including without limitation
contingent, unmatured, and unliquidated claims arising out of all rights of
indemnity, contribution, reimbursement, or any similar right) will be in excess
of the amount that will be required to pay its liabilities (including without
limitation contingent, subordinated, unmatured, and unliquidated liabilities on
existing debts, as such liabilities may become absolute and matured), in each
case after giving effect to the transactions contemplated by this Agreement and
the use of proceeds therefrom.

     6.2. Representations and Warranties of the Lessee.

     The Lessee represents and warrants to each of the other parties hereto that
as of the Closing Date and the date of each Advance (except to the extent that
any such representation or warranty relates to an earlier date):



       (a) The Lessee and each Subsidiary of the Lessee is duly organized or
formed and validly existing in good standing under the laws of the jurisdiction
of its incorporation or formation, is qualified to do business and is in good
standing in each jurisdiction in which the nature of its business makes such
qualification necessary, and has all requisite corporate power and authority to
own its properties and to carry on its business as now conducted, except in the
case of Subsidiaries where the failure to be so organized, formed, validly
existing or qualified, or to be in such good standing or to have such power and
authority, or to own such properties, or to carry on such business, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect;



  (b) (i) The Lessee has the power and authority to enter into and perform its
obligations under the Operative Agreements to which it is a party or will be a
party and has the corporate power and authority to act in its various capacities
under the Operative Agreements;          (ii) The execution and delivery by the
Lessee of this Agreement and the other applicable Operative Agreements to which
the Lessee is a party as of such date and the performance by the Lessee of its
obligations under this Agreement and the other applicable Operative Agreements
to which the Lessee is a party are

25



--------------------------------------------------------------------------------



 





  within the corporate powers of the Lessee, have been duly authorized by all
necessary corporate action on the part of the Lessee (including without
limitation any necessary shareholder action), have been duly executed and
delivered, have received all necessary governmental approval, and do not and
will not (A) violate any Legal Requirement which is binding on the Lessee, (B)
contravene or conflict with, or result in a breach of, any provision of the
articles of incorporation, by-laws or other organizational documents of the
Lessee or of any agreement, indenture, instrument or other document which is
binding on the Lessee or (C) result in, or require, the creation or imposition
of any Lien (other than pursuant to the terms of the Operative Agreements) on
any asset of the Lessee;



       (c) This Agreement and the other applicable Operative Agreements to which
the Lessee is a party, executed prior to or as of such date by the Lessee,
constitute the legal, valid and binding obligation of the Lessee, enforceable
against the Lessee, in accordance with their terms except as the same may be
limited by applicable bankruptcy, insolvency, fraudulent transfer or conveyance,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ or lessors’ rights generally and general principles of equity;



       (d) Except as set forth on EXHIBIT J, there are no actions, suits or
proceedings pending or, to Lessee’s knowledge, threatened against the Lessee or
any of its Subsidiaries in any court or before any Governmental Authority (nor
shall any order, judgment or decree have been issued or, to the knowledge of the
Lessee, proposed to be issued by any Governmental Authority against the Lessee
to set aside, restrain, enjoin or prevent the full performance of any Operative
Agreement or any transaction contemplated thereby) that (i) concern the Property
or Lessee’s interest therein, (ii) question the validity or enforceability of
any Operative Agreement to which the Lessee is a party or the overall
transaction described in the Operative Agreements to which the Lessee is a party
or (iii) have or could reasonably be expected to have a Material Adverse Effect;



       (e) No Governmental Action by any Governmental Authority or other
authorization, registration, consent, approval, waiver, notice or other action
by, to or of any other Person pursuant to any Legal Requirement or any contract,
indenture, instrument or agreement or for any other reason is required to
authorize or is required in connection with (i) the execution, delivery or
performance by the Lessee of any Operative Agreement to which the Lessee is a
party, (ii) the legality, validity, binding effect or enforceability against the
Lessee of any Operative Agreement to which the Lessee is a party, (iii) the
acquisition, ownership, construction, completion, occupancy, operation, leasing
or subleasing by the Lessee of the Property or (iv) the Construction Agent’s
request for any Advance, in each case, except those which have been obtained and
are in full force and effect or those which the failure to obtain could not
reasonably be expected to have a Material Adverse Effect;



       (f) Upon the execution and delivery of the Lease Supplement to the Lease,
(i) the Lessee will have unconditionally accepted the Property subject to the
Lease

26



--------------------------------------------------------------------------------



 





  Supplement, and (ii) no offset will exist with respect to any Rent or other
sums payable under the Lease;



       (g) The Lessee is not in default in any respect under any contract,
lease, loan agreement, indenture, mortgage, security agreement or other
agreement or obligation to which it is a party or by which any of its properties
is bound which default could have a Material Adverse Effect;          (h) All
information with respect to Lessee or any of its Affiliates heretofore or
contemporaneously herewith furnished in writing by Lessee (or any of its
Affiliates) to the Agent or any Primary Financing Party for purposes of or in
connection with any Operative Agreement and the transactions contemplated hereby
is true and accurate in every material respect on the date as of which such
information is dated or certified, and such information, taken as a whole, does
not omit to state any material fact necessary to make such information, taken as
a whole, not misleading;          (i) The location of the Lessee for purposes of
the UCC is Delaware. The principal place of business, chief executive office and
office of the Lessee where the documents, accounts and records relating to the
transactions contemplated by this Agreement and each other Operative Agreement
are kept are located at 9410 Key West Avenue, Rockville, Maryland 20850;    
     (j) The representations and warranties of the Lessee set forth in any of
the Operative Agreements are true and correct. There exists no Default or Event
of Default under any of the Operative Agreements attributable to it which is
continuing and which has not been cured within any cure period expressly granted
under the terms of the applicable Operative Agreement or otherwise waived in
accordance with the applicable Operative Agreement;          (k) The Property
being financed consists of Land, existing Improvements thereon and Equipment
which Improvements will be completed in accordance with the terms of the
Operative Agreements;          (l) The Lessor has good and marketable title to
and fee simple ownership of the Improvements and the Equipment, a valid,
enforceable interest pursuant to the Appurtenant Rights and a valid ground
leasehold interest in the Land enforceable against the Ground Lessor in
accordance with the Ground Lease, subject regarding each of the foregoing only
to (i) such Liens referenced in Sections 5.3(g), 6.2(r)(i) and 6.2(r)(ii) on the
Closing Date and (ii) subject to Section 5.7, Permitted Liens and Lessor Liens
after the Closing Date;          (m) No portion of the Property is located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or other applicable agency, or if the Property is located in
an area identified as a special flood hazard area by the Federal Emergency
Management Agency or other applicable agency, then flood insurance has been
obtained for the Property in accordance with the Agency Agreement

27



--------------------------------------------------------------------------------



 





  and the Lease and in accordance with the National Flood Insurance Act of 1968,
as amended;          (n) The Property, the Plans and Specifications and the use
and operation of the Property by the Lessee shall at all times comply with
(i) all Legal Requirements (including without limitation all zoning and land use
laws and Environmental Laws), except to the extent that failure to comply
therewith, individually or in the aggregate, shall not and could not reasonably
be expected to have a Material Adverse Effect and (ii) all Insurance
Requirements (unless the failure to comply will not result in a denial of
coverage under any insurance policy required pursuant to the Operative
Agreements);          (o) All utility services and facilities necessary for the
construction and operation of the Improvements and the installation and
operation of Equipment (including without limitation gas, electrical, water and
sewage services and facilities) are available at the applicable Land and will be
contracted or installed prior to the Completion Date;          (p) Regarding the
Property, all consents, licenses, permits, authorizations, assignments and
building permits required by any applicable Legal Requirement or pursuant to the
terms of any contract, indenture, instrument or agreement have been obtained and
are in full force and effect, except to the extent that the failure to so
obtain, individually or in the aggregate, shall not and could not reasonably be
expected to have a Material Adverse Effect;          (q) None of the
Improvements encroach in any manner onto any adjoining land (except as permitted
by express written easements, which have been approved by the Agent such
approval not to be unreasonably withheld). Upon completion of the Improvements
for the Property in accordance with the Plans and Specifications thereof, such
Improvements will be within any building restriction lines and will not encroach
in any manner onto any adjoining land (except as permitted by express written
easements, which have been approved by the Agent in the exercise of its
reasonable discretion);



       (r) (i) The Security Documents create, as security for the Obligations,
valid and enforceable security interests in, and Liens on, all of the
Collateral, in favor of the Agent, for the benefit of the Secured Parties and
such security interests and Liens are subject to no other Liens other than Liens
that are expressly set forth as title exceptions on the title commitment issued
in accordance with Section 5.3(g) with respect to the Property and after the
Closing Date (subject to Section 5.7) Permitted Liens and Lessor Liens; and



       (ii) The Lease Agreement creates, as security for the obligations of the
Lessee under the Lease Agreement, valid and enforceable, perfected security
interests in, and Liens on, the Property leased thereunder, in favor of the
Lessor, and such security interests and Liens are subject to no other Liens
other than Liens that are expressly set forth as title exceptions on the title
commitment

28



--------------------------------------------------------------------------------



 





  issued in accordance with Section 5.3(g) with respect to the Property and the
Closing Date (subject to Section 5.7), Permitted Liens and Lessor Liens;



       (s) (i) Neither Lessee nor any Subsidiary of Lessee is engaged
principally, or as one of its more important activities, in the business of
extending credit for the purposes of buying or carrying Margin Stock (as defined
in Regulation U); and



       (ii) No part of the proceeds of any Advance will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board including Regulation T, U or X;



       (t) The Lessee shall at all times cause the Lessor to have good and
marketable title to and fee simple ownership of the Improvements and the
Equipment, a valid, enforceable interest pursuant to the Appurtenant Rights and
a valid ground leasehold interest in the Land enforceable against the Ground
Lessor in accordance with the Ground Lease subject regarding each of the
foregoing only to (i) such Liens referenced in Sections 5.3(g), 6.2(r)(i) and
6.2(r)(ii) on the Closing Date and (ii) subject to Section 5.7, Permitted Liens
and Lessor Liens after the Closing Date;          (u) The issuance, sale and
delivery of the Notes and the interests in the Operative Agreements under the
circumstances contemplated hereby do not require the registration or
qualification of such Notes or interests under the Securities Act, any state
securities laws, or the Trust Indenture Act of 1939. Neither Lessee nor anyone
authorized to act on the Lessee’s behalf has, directly or indirectly, solicited
any offers to acquire, offered or sold: (i) any interest in the Notes, the
Property, the Lease or the Operative Agreements in violation of Section 5 of the
Securities Act or any state securities laws, or (ii) any interest in any
security or lease the offering of which, for purposes of the Securities Act or
any state securities laws, would be deemed to be part of the same offering as
the offering of the aforementioned interests. Neither the Lessee nor anyone
authorized to act on its behalf was involved in (y) offering or soliciting
offers for the Notes (or any similar securities) or (z) selling Notes (or any
similar securities) to any Person other than an “accredited investor” (as such
term is defined in the Securities Act);          (v) The Property is located in
Montgomery County, Maryland. No notices, complaints or orders of violation or
non-compliance or liability have been issued to the Lessee or, to the best of
its knowledge, threatened by any Person with respect to the Property or the
present or intended future use thereof, except for such violations and instances
of non-compliance as could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, and the Lessee is not aware of any
circumstances which could give rise to the issuance of any such notices,
complaints or orders;          (w) To the best knowledge of the Lessee, the
Property has been acquired at a price that is not in excess of fair market
value;

29



--------------------------------------------------------------------------------



 





       (x) The consolidated balance sheet and income statement of the Lessee and
its Consolidated Subsidiaries as of March 31, 2003, together with related
consolidated statements of operations and retained earnings and of cash flows as
of March 31, 2003, fairly present in all material respects the consolidated
financial condition of the Lessee and its Consolidated Subsidiaries as at such
dates and the consolidated results of the operations of the Lessee and its
Consolidated Subsidiaries for the period ended on such dates, all in accordance
with GAAP, subject with respect to the March 31, 2003 financial statements, to
changes resulting from audit and normal year end audit adjustments;    
     (y) Neither the Lessee nor any of its Subsidiaries is in default with
respect to any judgment, order, writ, injunction, decree or decision of any
Governmental Authority which default could reasonably be expected to have a
Material Adverse Effect. Each of the Lessee and its Subsidiaries is complying in
all material respects with all Laws applicable to it, a violation of which could
reasonably be expected to have a Material Adverse Effect;          (z) Each of
the Lessee and its Subsidiaries has filed or caused to be filed all tax returns
required to be filed and has paid, or has made adequate provision for the
payment of, all taxes shown to be due and payable on said returns or in any
assessments made against it, except (a) any Taxes that are being contested in
good faith by appropriate proceedings and for which the Lessee or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect;          (aa) The Lessee is not subject to
any statute or regulation which prohibits the incurrence of indebtedness under
this Agreement or the other Operative Agreements;          (bb) (i) As of the
Closing Date only, there has been no material adverse change in the consolidated
assets, liabilities, operations, business or conditions (financial or otherwise)
of the Lessee and its Consolidated Subsidiaries taken as a whole from that set
forth in the financial statements referenced in Section 6.2(x) and (ii) as of
the date of each Advance after the Closing Date, there has been no change in the
assets, liabilities, operations, business or conditions (financial or otherwise)
of the Lessee which could reasonably be expected to result in a Material Adverse
Effect;          (cc) The execution and delivery of the Operative Agreements
will not involve any transaction that is subject to the prohibitions of Section
406 of ERISA or in connection with which a tax could be imposed pursuant to
Section 4975(c)(1)(A)-(D) of the Code;          (dd) The Lessee’s true legal
name as registered in the jurisdiction of its organization is “Human Genome
Sciences, Inc.,” and its organizational identification number assigned by the
State of Delaware is 2302223 (Del). Lessee does not use, or transact any
business under, any trade name other than its legal name;

30



--------------------------------------------------------------------------------



 





       (ee) As of the Completion Date only, the Property shall be improved
substantially in accordance with the applicable Plans and Specifications
(including all construction finish outs and modifications to the Property) in a
good and workmanlike manner and shall be operational;          (ff) Neither a
Reportable Event nor an “accumulated funding deficiency” (within the meaning of
Section 412 of the Code or Section 302 of ERISA) has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code, except to the
extent that any such occurrence or failure to comply would not reasonably be
expected to have a Material Adverse Effect. No termination of a Single Employer
Plan has occurred resulting in any liability that has remained underfunded, and
no Lien in favor of the PBGC or a Plan has arisen, during such five-year period
which could reasonably be expected to have a Material Adverse Effect. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount which, as determined in accordance with GAAP, could
reasonably be expected to have a Material Adverse Effect. Neither the Lessee nor
any ERISA Affiliate is currently subject to any liability for a complete or
partial withdrawal from a Multiemployer Plan which could reasonably be expected
to have a Material Adverse Effect;          (gg) Each of the Lessee and its
Subsidiaries has good and marketable fee simple title to all of its respective
real estate assets, or if any real property is leased by the Lessee or a
Subsidiary of the Lessee (excluding the Property), it has a valid leasehold
interest enforceable against the ground lessor of such real property in
accordance with the terms of such lease;          (hh) The fair saleable value
of the Lessee’s assets, measured on a going concern basis, exceeds all probable
liabilities, including those to be incurred pursuant to the Operative
Agreements. The Lessee (i) does not have unreasonably small capital in relation
to the business in which it is or proposes to be engaged and has not
(ii) incurred, and does not believe that it will incur after giving effect to
the transactions contemplated by the Operative Agreements, debts beyond its
ability to pay such debts as they become due; and          (ii) There are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Lessee or any of its Subsidiaries as of the Closing Date and none of the
Lessee or any of its Subsidiaries (i) have suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years or
(ii) have knowledge of any potential or pending strike, walkout or work
stoppage.

31



--------------------------------------------------------------------------------



 



SECTION 7. PAYMENT OF CERTAIN EXPENSES.

          7.1. Transaction Expenses.



       (a) The Lessor agrees on the Closing Date to pay, or cause to be paid,
all Transaction Expenses arising from the Closing, including without limitation
all reasonable fees, expenses and disbursements of the Agent, the Deal Agent,
the Lessor, the Lenders and their respective counsel in connection with the
transactions contemplated by the Operative Agreements and incurred in connection
with the Closing, all fees, taxes and expenses for the recording, registration
and filing of documents and all other reasonable fees, expenses and
disbursements incurred in connection with the Closing; provided, however, the
Lessor shall only be obligated to pay such amounts from the proceeds of Loans
and Lessor Advances. The Lessee agrees to timely pay all amounts referred to in
this Section 7.1(a) to the extent the Lessor is not required to pay such
amounts.          (b) For the period prior to the Commencement Date and during
the Commitment Period, the Lessor agrees on the date of any Construction Advance
and on the Completion Date to pay, or cause to be paid, all Transaction Expenses
(subject to the following) including without limitation all reasonable fees,
expenses and disbursements of counsel for the Agent, the Deal Agent, the Lessor,
and the Lenders, in connection with the transactions contemplated by the
Operative Agreements and billed in connection with such Advance or the
Completion Date, all amounts described in Section 7.1(a) of this Agreement which
have not been previously paid, the reasonable out-of-pocket expenses of the
Lessor, all fees, expenses and disbursements incurred with respect to the
various items referenced in Sections 5.3, 5.4 and/or 5.5 (including without
limitation any premiums for title insurance policies and charges for any updates
to such policies) and all other reasonable fees, expenses and disbursements in
connection with such Advance or the Completion Date including without limitation
all expenses relating to and all fees, taxes and expenses for the recording,
registration and filing of documents and all fees, expenses and costs referenced
in Sections 7.3(a), 7.3(b), 7.4, 7.5, 7.6 and 7.7; provided, however, the Lessor
shall only be obligated to pay such amounts described in this Section 7.1(b)
from the proceeds of Loans and Lessor Advances. On the date of any Construction
Advance or the Completion Date, the Lessee agrees to timely pay all amounts
referred to in this Section 7.1(b) to the extent the Lessor is not required to
pay such amounts.          (c) All fees payable pursuant to the Operative
Agreements shall be calculated on the basis of a year of three hundred sixty
(360) days for the actual days elapsed. All fees payable to the Conduit and the
Liquidity Fees shall accrue on the same basis as the CP Loans.

     7.2. No Broker, etc.

     Each of the parties hereto represents to the others that it has not
retained or employed any broker, finder or financial adviser (other than
Wachovia Securities which has been retained by

32



--------------------------------------------------------------------------------



 



the Lessee) to act on its behalf in connection with the Operative Agreements or
the transactions contemplated thereby, nor has it authorized any broker, finder
or financial adviser (other than Wachovia Securities which has been retained by
the Lessee) retained or employed by any other Person so to act.

     7.3. Certain Fees and Expenses.

     From and after the Commencement Date, the Lessee agrees to pay (a) all
reasonable out-of-pocket costs and expenses incurred by the Lessee, the Agent,
the Deal Agent, the Lessor or the Lenders in entering into any future
amendments, modifications, supplements, restatements and/or replacements with
respect to any of the Operative Agreements, whether or not the amendments,
modifications, supplements, restatements and/or replacements are ultimately
entered into, or giving or withholding of waivers or consents hereto or thereto,
which have been requested by the Lessee and (b) all reasonable out-of-pocket
costs and expenses incurred by the Lessee, the Agent, the Lessor or the Lenders
in connection with any transfer or conveyance of the Property to the Lessee or
its designee or any third party pursuant to the terms of the Operative
Agreements, whether or not such transfer or conveyance is ultimately
accomplished. At all times, the Lessee agrees to pay all reasonable
out-of-pocket costs and expenses incurred by the Lessee, the Agent or the
Primary Financing Parties in connection with any exercise of remedies under any
Operative Agreement or any purchase of the Property pursuant to the terms of the
Operative Agreements by the Construction Agent, the Lessee or its designee.

     7.4. Unused Fee.

     For the period prior to the Commencement Date and during the Commitment
Period, the Lessor agrees to pay, or cause to be paid, to the Agent for the
account of (a) the Investors (provided, the Agent shall promptly forward such
fee to the Investors, based on the relative commitments of the Investors), an
unused fee (the “Lender Unused Fee”) equal to the product of the average daily
Available Lender Commitment of each such Investor during the Commitment Period
multiplied by the Applicable Percentage and (b) the Lessor, an unused fee (the
“Lessor Unused Fee”) equal to the product of the average daily Available Lessor
Commitment of the Lessor during the Commitment Period multiplied by the
Applicable Percentage. Such Unused Fees shall be payable monthly in arrears on
each Unused Fee Payment Date. The Lessor shall only be obligated to pay such
amounts from the proceeds of Loans and Lessor Advances. The Lessee agrees to pay
all amounts referred to in this Section 7.4 to the extent the Lessor is not
required to pay such amounts.

     7.5. Administrative Fee.

     For the period prior to Commencement Date and during the Commitment Period,
the Lessor shall pay, or cause to be paid, as Transaction Expenses, an
administrative fee to the Agent (for its individual account) on the Closing Date
and each annual anniversary thereof (or if such annual anniversary date is not a
Business Day, then on the next succeeding Business Day) on the terms and
conditions set forth in the engagement letter dated April 24, 2003 (the
“Engagement Letter”) addressed to Mr. Steven C. Mayer, Senior Vice President and
Chief Financial Officer, on behalf of the Lessee, from Mr. Evander S. Jones,
Jr., Vice President, on behalf of Wachovia

33



--------------------------------------------------------------------------------



 



Bank, National Association. The Lessor shall only be obligated to pay such
amounts from the proceeds of Loans and Lessor Advances. The Lessee agrees to pay
all amounts referred to in this Section 7.5 to the extent the Lessor is not
required to pay such amounts. The Lessee further agrees to continue paying such
an administrative fee on the terms described above after the Commencement Date
and after the Commitment Period until the Maturity Date.

     7.6. Structuring Fee.

     The Lessor agrees, on the Closing Date to pay, or cause to be paid, as
Transaction Expenses, a structuring fee to Wachovia Securities, LLC on the terms
and conditions set forth in the Engagement Letter. The Lessor shall only be
obligated to pay such amounts from the proceeds of Loans and Lessor Advances.
The Lessee agrees to only pay all amounts referred to in this Section 7.6 to the
extent the Lessor is not required to pay such amounts.

     7.7. Liquidity Fee.

     On each Payment Date prior to the Commencement Date from the date of this
Agreement to the Facility Termination Date (as defined in the Liquidity
Agreement) (as such date may be extended from time to time in accordance with
the Liquidity Agreement) the Lessor shall pay, or cause to paid, as Transaction
Expenses, and the Agent shall in turn pay to the Deal Agent (for prompt payment
to the Investors), in immediately available funds a fee (the “Liquidity Fee”)
payable in arrears for each Interest Period equal to the sum of the products for
each day of such Interest Period of (a) one divided by 360, (b) the Applicable
Percentage for the Liquidity Fee regarding the Loans and (c) one hundred and two
percent (102%) of the aggregate sum of the Credit Loan Commitments plus the
Mortgage Loan Commitments. The Lessor shall only be obligated to pay such
amounts from the proceeds of Loans and Lessor Advances. The Lessee agrees to pay
all amounts referred to in this Section 7.7 to the extent the Lessor is not
required to pay such amounts. The Lessee further agrees to continue paying such
Liquidity Fees on the terms described above until (a) the financing pursuant to
the Operative Agreements is prepaid in full or (b) if such financing is not so
prepaid, the later of the Maturity Date or payment of all outstanding amounts
pursuant to the Operative Agreements.

     7.8. Program Fee.

     For the period prior to the Commencement Date and during the Commitment
Period, the Lessor agrees to pay, or cause to be paid, to the Deal Agent for the
account of the Conduit a program fee for each Interest Period relating to CP
Loans equal to the product of (a) one divided by 360, (b) the principal amount
of the outstanding CP Loans on the last day of each such Interest Period and
(c) 0.15% (the “Program Fee”). Such fee shall be payable on the twentieth (20th)
day of each month (unless such day is not a Business Day and in such case the
next occurring Business Day). The Lessor shall only be obligated to pay such
amounts from the proceeds of Loans and Lessor Advances. The Lessee agrees to pay
all amounts referred to in this Section 7.8 to the extent the Lessor is not
required to pay such amounts. The Lessee further agrees to continue paying such
Program Fee on the terms described above until (a) the financing pursuant to the
Operative Agreements is prepaid in full or (b) if such financing is not so
prepaid,

34



--------------------------------------------------------------------------------



 



the later of the Maturity Date or payment of all outstanding amounts pursuant to
the Operative Agreements.

SECTION 8. OTHER COVENANTS AND AGREEMENTS.

     8.1. Cooperation with the Construction Agent or the Lessee.

     The Primary Financing Parties and the Agent shall, at the expense of and to
the extent reasonably requested by the Construction Agent or the Lessee (but
without assuming additional liabilities on account thereof and only to the
extent such is acceptable to the Primary Financing Parties and/or the Agent, as
applicable, in their reasonable discretion), cooperate with the Construction
Agent or the Lessee in connection with the Construction Agent or the Lessee
satisfying its covenant obligations contained in the Operative Agreements
including without limitation at any time and from time to time, promptly and
duly executing and delivering any and all such further instruments, documents
and financing statements (and continuation statements related thereto).

     8.2. Covenants of the Lessor.

     The Lessor hereby agrees that so long as this Agreement is in effect:



       (a) The Lessor will not create or permit to exist at any time, and will,
at its own cost and expense, promptly take such action as may be necessary duly
to discharge, or to cause to be discharged, all Lessor Liens on the Property
attributable to it; provided, however, that the Lessor shall not be required to
so discharge any such Lessor Lien while the same is being contested in good
faith by appropriate proceedings diligently prosecuted so long as such
proceedings shall not materially and adversely affect the rights of the Lessee
under the Lease and the other Operative Agreements or involve any material
danger of impairment of the Liens of the Security Documents or of the sale,
forfeiture or loss of, and shall not interfere with the use or disposition of,
the Property or title thereto or any interest therein or the payment of Rent;



       (b) The Lessor shall not (i) commence any case, proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, arrangement,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (ii) seek appointment of a receiver, trustee, custodian
or other similar official for all or any substantial benefit of the creditors of
the Lessor; and the Lessor shall not take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in this paragraph;



       (c) The Lessor shall give prompt written notice to the Lessee, the
Primary Financing Parties (other than the Lessor) and the Agent if the Lessor’s
location for purposes of the UCC shall cease to be North Carolina, or if the
Lessor’s principal place of business or chief executive office, or the office
where the records concerning the

35



--------------------------------------------------------------------------------



 





  accounts or contract rights relating to the Property are kept, shall cease to
be located at One Wachovia Center, 301 South College Street, Charlotte,
Mecklenburg County, North Carolina 28288;



       (d) The Lessor shall take or refrain from taking such actions and grant
or refrain from granting such approvals with respect to the Operative Agreements
and/or relating to the Property in each case as directed in writing by the Agent
(until such time as the Loans are paid in full) or, in connection with
Section 8.5 hereof, the Lessee; provided, however, that each of the Agent, the
Primary Financing Parties (other than the Lessor) and the Lessee acknowledges,
covenants and agrees that it will not instruct the Lessor to take any action in
violation of the terms of any Operative Agreement; and



       (e) The Lessor shall give the Lessee prompt written notice (a “Lessor
Notice”) following the Lessor’s knowledge, but in any event promptly upon
receipt by it of (x) notice from an acquiring Person as provided in the related
underlying transaction documents that a disposition of property will occur or
(y) an appraisal or other form of written valuation study, in either case that,
in the exercise of the Lessor’s reasonable judgment, would (regarding the Fair
Market Sales Value of the Property as set forth in the Appraisal delivered
pursuant to Section 5.3(s) or as set forth in any Appraisal requested from time
to time by the Lessee and obtained at the sole cost and expense of the Lessee),
in the case of clause (x) above, cause such Fair Market Sales Value of the
Property to exceed forty-five percent (45%) of (or, in the case of clause
(y) above, provide the Lessor with adequate information to determine that, such
Fair Market Sales Value of the Property exceeds forty-five percent (45%) of) the
fair market value (based on appraisals or other information in the Lessor’s
possession and delivered in connection with the consummation of such underlying
transactions relating to various properties of the Lessor or received by the
Lessor as described in clause (y) above) of all of the property owned (as
determined in accordance with Lessor’s financial reporting under GAAP) by the
Lessor (the “Forty-five Percent FMV Event”). In the event that a Lessor Notice
is given, the Lessor, upon receipt of a written request from the Lessee, may, at
its option, elect to either (i) obtain additional assets such that the gross
asset value of the Property does not ever constitute more than fifty percent
(50%) of the total assets of the Lessor, (ii) transfer its interests in all of
the Property to another Affiliate of the Lessor such that the representations
set forth in the Lessor Confirmation Letter remain correct, (iii) obtain, at the
Lessee’s sole cost and expense, additional appraisals on assets owned by the
Lessor, or (iv) obtain, at the Lessee’s sole cost and expense, a SAS 97-type
letter reasonably acceptable to the Lessee from the Lessor’s auditor to certify
that the Lessor is a voting interest entity as defined by FASB Interpretation
No. 46 (to be renewed as required). Nothing relating to the circumstances
surrounding or the physical delivery of the Lessor Notice will in any way
inhibit or prohibit the Lessee’s right to replace the Lessor pursuant to
Section 10.1(d). Notwithstanding the foregoing, in no event will the Lessor be
required to disclose or provide access to any information to the extent that
such disclosure or access would violate any law applicable to the Lessor or its
Affiliates, including without limitation banking regulations applicable to
national banks, or result in a breach of the Lessor’s or any Affiliate’s
confidentiality agreements.

36



--------------------------------------------------------------------------------



 





       In addition to the foregoing, if the Lessee determines, in its sole
discretion, that a Forty-Five Percent FMV Event will occur, the Lessor agrees to
use all reasonable commercial efforts to provide the non-confidential
information necessary for the Lessee to make its accounting assessment under
FASB Interpretation No. 46. Notwithstanding the foregoing, in no event will the
Lessor be required to disclose or provide access to any information to the
extent that such disclosure or access would violate any Law applicable to the
Lessor or its Affiliates, including banking regulations applicable to national
banks, or result in a breach of the Lessor’s or any Affiliate’s confidentiality
agreements. The parties hereto agree that the Lessee and its auditors are the
sole beneficiaries of the matters addressed in this Section 8.2(e).



       (f) Upon the Lessee’s prior written request, the Lessor shall provide to
the Lessee at least fifteen (15) days prior to the end of each calendar quarter
and at least forty-five (45) days prior to the end of each calendar year, a
confirmed copy of the Lessor Confirmation Letter. The parties hereto agree that
the Lessee and its auditors are the sole beneficiaries of the matters addressed
in this Section 8.2(f).



       (g) At the direction of the Lessee, the Lessor shall undertake to enter
into and maintain one or more Hedging Agreements (on terms and conditions
satisfactory to the Agent) with respect to the financing of the Property
regardless of whether Completion and/or the Commencement Date shall have
occurred with respect to the Property and to terminate any such Hedging
Agreement in accordance with the terms thereof; provided, (i) the Lessee must
consent in writing (in form and substance satisfactory to the Hedge Provider and
the Agent and in such form as may be relied upon by the Hedge Provider and each
Financing Party) to each such Hedging Agreement and certify in such consent that
each such Hedging Agreement is customary and reasonable, (ii) the Lessee must
provide a copy of each such consent to each Financing Party, (iii) upon the date
as of which the Lessor initially enters into any such Hedging Agreement, no
Default or Event of Default shall have occurred and be continuing and (iv) each
such Hedging Agreement must terminate on or prior to the last day of the Term.



       (h) The Lessor will not finance an amount equal to or greater than
ninety-five percent (95%) of the fair value of the property with non-recourse
debt or targeted equity.

     8.3. The Lessee Covenants, Consent and Acknowledgment.



       (a) The Lessee acknowledges and agrees that the Borrower, pursuant to the
terms and conditions of various Security Documents, shall create Liens
respecting the various collateral described therein in favor of the Agent. The
Lessee hereby irrevocably consents to the creation, perfection and maintenance
of such Liens. The Lessee shall, to the extent reasonably requested by any of
the other parties hereto, cooperate with the other parties in connection with
their covenants herein or in the other Operative Agreements and shall from time
to time duly execute and deliver any and all such future instruments, documents
and financing statements (and continuation statements related thereto) as any
other party hereto may reasonably request.

37



--------------------------------------------------------------------------------



 





       (b) The Lessor hereby instructs the Lessee, and the Lessee hereby
acknowledges and agrees, that until such time as the Loans and the Lessor
Advances are paid in full and the Liens evidenced by the various Security
Documents have been released (i) any and all Rent (excluding Excepted Payments,
which shall be payable to the Person entitled thereto) and any and all other
amounts of any kind or type under any of the Operative Agreements due and owing
or payable to any Person shall instead be paid directly to the Agent (excluding
Excepted Payments, which shall be payable to the Person entitled thereto) or as
the Agent may direct from time to time for allocation and distribution in
accordance with the procedures set forth in Section 8.7 hereof and (ii) the
Lessee shall cause all notices, certificates, financial statements,
communications and other information, which are delivered, or are required to be
delivered, to the Lessor, to be delivered to the Agent, as the Lessor’s agent.



       (c) The Lessee shall not consent to any amendment, supplement or other
modification of the terms or provisions of any Operative Agreement to which it
is a party except in accordance with Section 12.4 of this Agreement.



       (d) The Lessee hereby covenants and agrees that (except for amounts
payable as Basic Rent, payments made in connection with the satisfaction or
removal of Lessor Liens, certain Transaction Expenses funded by Advances
pursuant to the Operative Agreements, principal and Interest due and owing with
regard to the Loans or the Lessor Advances and amounts expressly excluded from
indemnification pursuant to Section 11) any and all payment obligations owing
from time to time under the Operative Agreements by any Person to the Agent, the
Deal Agent, any Hedge Provider, any Primary Financing Party or any other Person
shall (without further action) be deemed to be Supplemental Rent obligations
payable by the Lessee; provided, however, during the period prior to the
Completion Date, the Construction Agent may submit a Requisition for such
Supplemental Rent obligations and such Supplemental Rent obligations shall be
payable by the Construction Agent with the proceeds of one or more Advances made
in accordance with the provisions of the Operative Agreements and upon
satisfaction or express waiver of the conditions applicable to such Advance, and
such amounts shall be added to the Property Cost; provided, further, in the
event the Construction Agent shall fail to comply with the requirements set
forth in the immediately preceding proviso or shall fail to submit a Requisition
for such Supplemental Rent obligations, the Construction Agent shall pay such
Supplemental Rent obligation to such Person from its own funds. Without
limitation, such Supplemental Rent obligations of the Lessee shall include
(except to the extent specifically excluded pursuant to the first sentence of
this Section 8.3(d)) the Supplemental Rent obligations pursuant to this
Section 8.3(d), Section 3.3 of the Lease, structuring fees, administrative fees,
participation fees, unused fees, prepayment penalties, Breakage Costs,
indemnities, program fees, liquidity fees, transaction expenses incurred by the
parties hereto in connection with the transactions contemplated by the Operative
Agreements and any and all payment obligations owing from time to time to any
Hedge Provider pursuant to one or more Hedging Agreements (including without
limitation any and all obligations to pay termination payments thereunder).

38



--------------------------------------------------------------------------------



 





       (e) The Lessee hereby covenants and agrees to cause an Appraisal or
reappraisal (in form and substance reasonably satisfactory to the Agent and from
an appraiser selected by the Agent) to be issued respecting the Property as
requested by the Agent from time to time (i) at each and every time as such
shall be required to satisfy any regulatory requirements imposed on the Agent
and/or any Primary Financing Party and (ii) after the occurrence of an Event of
Default that is not a Limited Recourse Event of Default, the costs and expenses
of such Appraisal shall be deemed to be a Supplemental Rent obligation payable
in accordance with the provisions of Section 8.3(d).



       (f) At any time the Lessor or the Agent is entitled under the Operative
Agreements to possession of the Property or any component thereof, the Lessee
hereby covenants and agrees, at its own cost and expense, to assemble and make
the Property or such component, as applicable, available to the Agent (on behalf
of the Lessor).          (g) The Lessee hereby covenants and agrees that
Equipment respecting the Property shall at no time constitute in excess of ten
percent (10%) of the aggregate Advances respecting the Property funded at such
time under the Operative Agreements.          (h) The Lessee hereby covenants
and agrees that it shall give thirty (30) days’ prior notice to the Agent if the
Lessee’s location for purposes of the UCC, the Lessee’s principal place of
business or chief executive office, or the office where the records concerning
the accounts or contract rights relating to the Property are kept, shall cease
to be located at the locations set forth in Section 6.2(i) or if it shall change
its name or if it shall use, or transact business under, any tradename other
than its legal name.          (i) The Lessee hereby covenants and agrees that
the rights of the Lessee under this Agreement and the Lease shall not impair or
in any way diminish the obligations of the Construction Agent and/or the rights
of the Lessor under the Agency Agreement.          (j) The Lessee shall promptly
notify the Agent and each Primary Financing Party, or cause the Agent and each
Primary Financing Party to be promptly notified, upon a Responsible Officer of
such Lessee gaining knowledge of the occurrence of any Default or Event of
Default which is continuing at such time and describing the same in reasonable
detail with a description of the action the Lessee or any Affiliate has taken or
proposes to take with respect thereto. In any event, such notice shall be
provided to the Agent within ten (10) days of when a Responsible Officer of the
Lessee gains such knowledge.          (k) Promptly after obtaining any required
architectural approvals by any business park or any other applicable entity with
oversight responsibility for the applicable Improvements, the Lessee shall
deliver to the Agent copies of the same.          (l) Except as otherwise
contemplated by the Operative Agreements, the Lessee shall not use the proceeds
of any Advance for any purpose other than the acquisition, installation and
testing of the Equipment, the construction of the

39



--------------------------------------------------------------------------------



 





  Improvements and the payment of Capitalized Costs and other Project Costs, in
each case which accrue prior to the Commencement Date with respect to the
Property; provided, the amounts advanced by the Primary Financing Parties in
connection with their obtaining of the various interests pursuant to the Master
Transfer Agreement as referenced in Section 1 shall be deemed to be permitted
Advances for all purposes of the Operative Agreements.



       (m) The Property, the Plans and Specifications for the Property and the
use and operation of the Property by the Lessee will comply with all applicable
Legal Requirements (including without limitation all applicable Environmental
Laws and building, planning, zoning and fire codes), except to the extent the
failure to comply therewith, individually or in the aggregate, shall not have
and could not reasonably be expected to have a Material Adverse Effect. Upon
completion of the Improvements for the Property in accordance with the
applicable Plans and Specifications, such Improvements will be within any
building restriction lines and will not encroach in any manner onto any
adjoining land (except as permitted by express written easements, which have
been approved by the Agent).



       (n) The Property shall be improved in all material respects in accordance
with the applicable Plans and Specifications.          (o) The Lessee shall
deliver (or cause to be delivered) an annual certificate evidencing the
insurance required to be maintained under the Agency Agreement or Article XIV of
the Lease, as applicable, on the date such certificate is due thereunder.    
     (p) Until all of the obligations under the Operative Agreements have been
finally and indefeasibly paid and satisfied in full (other than such obligations
thereunder which expressly survive such payment and satisfaction in full) and
the Lender Commitments and the Lessor Commitments terminated, the Lessee will:



       (i) preserve and maintain its separate legal existence and all rights,
franchises, licenses and privileges necessary to the conduct of its business,
and qualify and remain qualified as a foreign corporation (or partnership,
limited liability company or other such similar entity, as the case may be) and
authorized to do business in each jurisdiction in which the failure to so
qualify would have a Material Adverse Effect;          (ii) pay and perform all
obligations of the Lessee under the Operative Agreements and pay and perform
(A) all taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its property, and (B) all other indebtedness,
obligations and liabilities in accordance with customary trade practices, which
if not paid would have a Material Adverse Effect; provided, that the Lessee may
contest any item described in this Section 8.3(p)(ii) in good faith so long as
adequate reserves are maintained with respect thereto in accordance with (and to
the extent required by) GAAP;

40



--------------------------------------------------------------------------------



 





       (iii) to the extent failure to do so would have a Material Adverse
Effect, observe and remain in compliance with all applicable Laws and maintain
in full force and effect all Governmental Actions, in each case applicable to
the conduct of its business; keep (or cause to be kept) in full force and effect
all licenses, certifications or accreditations necessary for the Property to
carry on its business; and not permit the termination of any insurance
reimbursement program available to the Property; and          (iv) provide to
the Agent, promptly, such additional financial and other information as the
Agent, on behalf of any Primary Financing Party, may from time to time
reasonably request and that is reasonably related to such Primary Financing
Party’s credit analysis of the Lessee as it otherwise relates to the Property.



       (q) The Lessee shall perform (or cause to be performed) any and all
obligations of Lessor under, and cause the Lessor to otherwise remain in full
compliance with, the terms and provisions of the Ground Lease and the
Appurtenant Rights; provided, however, the Lessee shall have no obligation to
satisfy any Lessor Liens relating to the property subject to the Ground Lease or
the Appurtenant Rights.          (r) The Lessee shall prepare and submit to the
Agent, on or prior to the Closing Date, a Construction Budget for the Property
(which shall include a line item for Interest and Lessor Yield and all other
reasonably anticipated Capitalized Costs that will accrue prior to the
Completion Date) such that the sum of the Commitments will at all times exceed
the expected Property Cost.          (s) The Lessee shall cause the Property to
comply with all Insurance Requirements (unless the failure to comply with such
Insurance Requirements will not result in a denial of coverage under any
insurance policy required to be maintained hereunder or under any other
Operative Agreement) and all standards of Lessee with respect to similar
properties owned by Lessee. The Lessee shall deliver evidence of builder’s risk
insurance in compliance with the requirements set forth in the Agency Agreement
or the Lease, as applicable.          (t) [Reserved].          (u) All utility
services and facilities necessary for the construction and operation of the
Improvements and the installation and operation of the Equipment regarding the
Property (including without limitation gas, electrical, water and sewage
services and facilities) shall be available at the Land or shall be constructed
prior to the Completion Date for the Property.          (v) The acquisition,
installation and testing of the Equipment and construction of the Improvements
shall be performed in a good and workmanlike manner, substantially in accordance
with the applicable Plans and Specifications.

41



--------------------------------------------------------------------------------



 





       (w) The Lessee shall not incur or suffer to exist any Lien on the
Property or any other collateral subject to the Security Documents other than
Permitted Liens and Lessor Liens, and the Lessee shall at all times cause the
Liens of the Security Documents to be maintained as valid, perfected,
first-priority Liens (subject only to Permitted Liens and Lessor Liens).    
     (x) The Lessee shall deliver a written notice to the Agent promptly upon
the Lessee’s receiving notice or actual knowledge of a Responsible Officer of
the Lessee of the taking by a Governmental Authority of an action, which would
constitute a Condemnation, receiving notice of a material violation of any Legal
Requirement on or at the Property, including any Environmental Law, under which
liability may be imposed upon the Agent, any Primary Financing Party or the
Lessee, or receiving notice or actual knowledge of modification of the Property
(other than routine construction progress, fire, life-safety and similar
inspections) required to remove or cure any violation of the Lessor under which
criminal liability may be imposed upon the Agent, any Primary Financing Party or
the Lessee.          (y) The Lessee shall not, nor shall it permit anyone
authorized to act on its behalf to, take any action which would subject the
Property, the Operative Agreements, Loans, the Lessor Advances, or any security
or lease the offering of which, for purposes of the Securities Act or any state
securities laws, would be deemed to be part of the same offering of the
aforementioned items, to the registration requirements of Section 5 of the
Securities Act or any state securities laws.          (z) The proceeds of
Advances and the condemnation proceeds, awards, compensation and insurance
proceeds regarding any Casualty or Condemnation concerning the Property shall
not be spent in connection with any equipment, apparatus, furnishings, fittings
or personal property of any kind or nature, except for the Equipment.    
     (aa) The Lessee shall cause the Interest Period for any and all CP Loans,
Eurodollar Loans and/or Eurodollar Lessor Advances subject to any Hedging
Agreement to be identical to the interest period (or any similar period) for
each such amount in each such Hedging Agreement.          (bb) With respect to
each Loan or portion thereof for which a Hedging Agreement is in place and
unless either Credit Agreement (including without limitation Sections 2.6, 2.7,
2.8, 2.9 and 2.12 of either such Credit Agreement) or the Participation
Agreement requires the application of the ABR to a Loan, the Lessee shall cause
the interest rate applicable to the Loan (unless such Loan is a CP Loan) to be
the Eurodollar Rate, not the ABR. With respect to each Lessor Advance or portion
thereof for which a Hedging Agreement is in place and unless this Agreement
(including without limitation pursuant to Sections 5A of this Agreement)
requires the application of the ABR to a Lessor Advance, the Lessee shall cause
the Lessor Yield applicable to the Lessor Advance to be the Eurodollar Rate, not
the ABR.

42



--------------------------------------------------------------------------------



 



     8.3A Additional Covenants of the Lessee.

     Except as specifically provided below, during the Construction Period and
the Term, if any, the Lessee covenants with each of the other parties hereto as
follows:



       (a) [Reserved].          (b) (i) During the Construction Period, the
Construction Agent from time to time shall deliver to the Lessor and the Agent
an Officer’s Certificate, which Officer’s Certificate shall state whether or not
there exists an Agency Agreement Default or Agency Agreement Event of Default
and whether or not the Site is In Balance, and shall attach a monthly report in
the form of EXHIBIT N hereto. Such Officer’s Certificate and report shall be
delivered together with any Requisition delivered by the Construction Agent and,
if no such Requisition is delivered by the Construction Agent in any calendar
month, then such Officer’s Certificate and report shall be delivered on the last
Business Day of such calendar month.



       (ii) The Construction Agent shall make available to the Agent and the
Construction Consultant for inspection and copying no later than the fifth (5th)
day of each calendar month: (A) copies of all Material Construction Documents
entered into in the preceding calendar month; (B) copies of all change orders,
changes to the Construction Materials, notices, requests for any increase of any
contract sum payable, or other communication received under or in connection
with any Material Construction Document which either (x) seeks to materially
increase the total consideration payable under any Material Construction
Document, or (y) asserts that the Construction Agent or any other party to any
Material Construction Document is in material breach or default, or with notice
and lapse of time or both will be in material breach or default under any
Material Construction Document; (C) upon reasonable request by the Lessor, a
list of the names and addresses of the subcontractors with whom written
agreements have been made by the Construction Agent and (D) such other
information as may be reasonably requested (in light of the Construction Agent’s
obligations to provide information or documents contained herein or in the other
Operative Agreements) by the Lessor regarding the status of (and to the extent
reasonably available to the Construction Agent, the parties to material
agreements relating to) the Construction, compliance of the parties to the
Construction Documents with the terms thereof, and amounts due and payable under
the Construction Documents, including, without limitation, such information as
the Lessor shall reasonably require to determine that the Construction Budget is
In Balance.          (iii) The Construction Agent shall make available to the
Agent and the Construction Consultant for inspection and copying (A) on each
anniversary of the Closing Date (unless an Event of Default has occurred and is
continuing in which case as requested) a copy of each of the then current Plans
and Specifications and (B) within thirty (30) days after Completion of the
Property, a copy of the then current Plans and Specifications.

43



--------------------------------------------------------------------------------



 





       (c) The Lessee shall deliver to the Lessor and the Agent promptly upon
the occurrence of a Casualty that may result in a claim in excess of $1,000,000
an Officer’s Certificate describing in detail those Improvements that have
suffered a Casualty (except to the extent such Casualty has been described in a
previously delivered Officer’s Certificate) or been the subject of a
Condemnation and have not been replaced in accordance with the Operative
Agreements and cannot be repaired by (i) the Construction Period Termination
Date, with regard to the Property prior to Completion or (ii) the then current
end of the Term, with regard to the Property after Completion.          (d) Each
time the investment guidelines of the Lessee are modified, the Lessee shall
deliver to the Agent (within ten (10) Business Days after any such modification
has been adopted) a copy of the newly modified investment guidelines of the
Lessee duly authorized and adopted by the Lessee. Such investment guidelines
shall be certified by a Responsible Officer of the Lessee as true and correct.  
       (e) Promptly upon the Lessee’s becoming aware of (i) any investigation of
it by any Governmental Authority, (ii) any court or administrative proceeding
involving it, or (iii) any notice, claim or demand from any Governmental
Authority which alleges that any such Person is in violation of any Law or has
failed to comply with any order issued pursuant to any Federal, state or local
statute regulating its operation and business, which individually or in the
aggregate is reasonably likely to result in a liability of $10,000,000 or more
or to have a Material Adverse Effect, it shall notify the Lessor and the Agent
specifying its nature and the action it is taking with respect thereto.    
     (f) Promptly upon occurrence of Completion of the Property, the Lessee
shall deliver written notice thereof to the Lessor and the Agent, together with
true and correct copies of certificates of occupancy issued with respect to the
Property. The failure to deliver a notice of Completion will not prevent the
Property from becoming subject to the Lease in accordance with Section 5.14.    
     (g) The Lessor or any Agent may designate any Person in writing who is its
officer, employee or agent to visit and inspect the Property, and to the extent
reasonable under the circumstances, examine the Lessee’s books of record and
accounts pertaining to the Property all at such reasonable times as the Lessor
or such Agent, as the case may be, may reasonably request and, upon such
request, the Lessee shall make the Property and such books of record and
accounts pertaining to the Property available to the Lessor or the Agent, as the
case may be, for inspection; provided, that the Lessor and the Agent shall
comply, and cause their respective officers, employees and agents to comply,
with the provisions of Section 12.13. Notwithstanding the foregoing provisions
of this Section 8.3A(g), (i) except in the case of emergency or Lease Event of
Default, in connection with such visits and inspections, the Lessor or the Agent
shall provide reasonable written notice to the Lessee prior to any such visit or
inspection and, absent a Lease Event of Default and after the Commencement Date,
such visits and inspections shall occur not more often than once per annum,
(ii) any such visit and inspection shall be at the sole risk and expense of the
Person so visiting or inspecting (but without excusing

44



--------------------------------------------------------------------------------



 





  the Lessee for any liability for any injuries to the extent resulting from the
Lessee’s negligence or willful misconduct where such Person has complied with
clause (iii) hereof) unless a Lease Event of Default has occurred and is
continuing, in which case any such visit and inspection shall be at the expense
of the Lessee (provided that during the Construction Period the Lessee shall
request an Advance, the proceeds of which shall be used to pay such expenses),
(iii) each Person so visiting or inspecting the Property shall comply with such
rules and regulations regarding the Lessee’s operations, safety and security as
the Lessee may reasonably impose, and (iv) no such Person shall be entitled to
inspect any areas of the Property or records that the Lessee reasonably
characterizes as confidential, proprietary or similarly necessary of protection
from disclosure.          (h) [Reserved].          (i) The Lessee shall, as soon
as possible and in any event within ten (10) days after the occurrence of any
violation of an Environmental Law that could reasonably be expected to have a
Material Adverse Effect, provide the Lessor and the Agent with a statement of an
authorized officer setting forth the details of such violation and the action
which the Lessee proposes to take with respect thereto.          (j) The Lessee
shall not, nor shall it permit anyone authorized to act on its behalf to, take
any action which would subject the issuance or sale of any interest in the
Lease, the Lessor Advances, the Loans, the Notes or any security or lease the
offering of which, for purposes of the Securities Act or any state securities
laws, would be deemed to be part of the same offering as the offering of the
aforementioned items, to the registration requirements of Section 5 of the
Securities Act or any state securities laws.          (k) The Lessee shall not,
nor shall it permit anyone authorized to act on its behalf to, sell, contract to
sell, assign, lease, transfer, convey or otherwise dispose of the Property or
any part thereof in violation of the Operative Agreements.          (l) Subject
to the Lessee’s rights to conduct a permitted contest in accordance with the
Operative Agreements in respect of the following, the Lessee shall pay (provided
that during the Construction Period the Lessee shall request an Advance, the
proceeds of which shall be used to pay) and discharge before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property, and (ii) all lawful claims that, if
unpaid, might by law become a Lien upon its property, other than Permitted
Liens.          (m) During the Construction Period, the Lessee shall maintain,
at the expense of the Lessor, insurance coverage covering the Property which
meets in all respects the requirements of the Agency Agreement.    
     (n) During the continuance of any Lease Event of Default, the Lessee shall
deliver to the Lessor and the Agent an Environmental Audit for the Property
within thirty (30) days of demand therefor.

45



--------------------------------------------------------------------------------



 





       (o) Upon demand from the Lessor or the Agent during the continuance of a
Lease Event of Default, the Lessee shall deliver to the Lessor and the Agent an
Appraisal of the Property, prepared by an appraiser satisfactory to the Lessor
and the Agent and in form and substance reasonably satisfactory to each of them,
showing the Fair Market Sales Value of the fee interest in the Land and the
Lessor’s interest in the Improvements, dated within thirty (30) days of the
delivery of such Appraisal.          (p) The Lessee will cause the Property to
be constructed in its entirety at and on the Site and will not approve or allow
the construction of the Property or any portion thereof to be constructed at or
on any location other than the Site, except with respect to certain assets
subject to the HVAC Easement which have been specified in writing to the
Financing Parties.          (q) The Lessee shall not incur, and shall not cause
nor permit any Lessee Person to incur, the Property Costs that, when added to
the aggregate Property Costs then incurred to date, would exceed the aggregate
commitments.          (r) The Lessee shall not assign or transfer its interest
in the Lease or any other Operative Agreement except in accordance with Article
XXV of the Lease and Section 10.1(a) of this Agreement.          (s) The Lessee
covenants that the Agent has and shall continue to have a first priority
perfected security interest in the Liquid Collateral Account and the Liquid
Collateral credited thereto from time to time, which Liquid Collateral Account
and Liquid Collateral secures all of the Obligations of the Lessee. At any time
the Lessee is required under the Liquid Collateral Agreements or the other
Operative Agreements, as applicable, to provide additional Liquid Collateral to
the Agent, the Lessee shall pledge such Liquid Collateral to the Agent pursuant
to the Cash Collateral Agreement or such other agreements in form and substance
satisfactory to the Agent providing for a valid and perfected first priority
security interest in favor of the Agent in such Liquid Collateral, free and
clear of all Liens. Any Liquid Collateral that shall not be in the form of a
direct obligation to the Agent shall be pledged to the Agent pursuant to a
pledge and security agreement and a custody and control agreement, each in form
and substance satisfactory to the Agent, to secure the Obligations of the
Lessee. The Lessee shall maintain such pledged Liquid Collateral free and clear
of all Liens other than Liens in favor of the Agent. Any income received (or
loss incurred) by the Agent with respect to the balance from time to time on
deposit in such Liquid Collateral Account, including any interest or capital
gains on Permitted Investments made with amounts on deposit in such Liquid
Collateral Account, shall remain, or be deposited, in (or be deducted from) such
Liquid Collateral Account, and the Agent shall not be required to reimburse any
such losses or otherwise have any liability therefor except as otherwise
provided in the Liquid Collateral Agreements. All right, title and interest in
and to the cash amounts on deposit in the Liquid Collateral Account together
with any Permitted Investments from time to time made pursuant to this Section
shall constitute part of the Liquid Collateral and shall be held for the benefit
of the Secured Parties and shall not constitute payment of the Obligations of
the Lessee (or any other obligations to which such funds are provided

46



--------------------------------------------------------------------------------



 





  hereunder to be applied) until applied thereto as provided herein. On a
monthly basis, the Agent has the right to mark-to-market the Liquid Collateral
in its Liquid Collateral Account and to require the Lessee to transfer
additional Liquid Collateral to the Liquid Collateral Account pursuant to the
Liquid Collateral Agreements and the other Operative Agreements, as applicable.
         (t) The Lessee shall complete all Final Completion Work in a good and
workmanlike manner in accordance with the Construction Materials, but in no
event later than the last day of the Term.          (u) The Lessee shall furnish
to the Lessor and the Agent:



       (i) so long as the Lessee is subject to the reporting requirements under
Section 13 or 15(d) of the Securities Exchange Act of 1934, (A) within a
reasonable amount of time (but not more than thirty (30) days) after the Lessee
is required to file the same with the SEC or any successor thereto copies of its
Annual Report on Form 10-K, and (B) within thirty (30) days after the Lessee is
required to file the same with the SEC, copies of its quarterly reports on
Form 10-Q and any reports filed on Form 8-K, if any:          (ii) at any time
when the Lessee is not subject to such reporting requirements, (A) as soon as
available and in any event within forty-five (45) days after each Fiscal
Quarter, the unaudited consolidated statements of consolidated earnings,
stockholders’ equity and cash flows of the Lessee and its Consolidated
Subsidiaries for such Fiscal Quarter and the related consolidated balance sheet
of the Lessee and its Consolidated Subsidiaries as at the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods in the preceding fiscal year (except that,
in the case of such balance sheet, such comparison shall be to the last day of
the prior fiscal year), accompanied by a certificate of a senior financial
officer of the Lessee which certificate shall state that said financial
statements fairly present, in all material respects, the consolidated financial
condition and results of operations of the Lessee in accordance with generally
accepted accounting principles, consistently applied, as at the end of, and for,
the relevant period (subject to normal year-end audit adjustments) and (B) as
soon as available and in any event within ninety (90) days after each fiscal
year, the audited statements of consolidated earnings, stockholders’ equity and
cash flows of the Lessee and its Consolidated Subsidiaries for such fiscal year
and the related consolidated balance sheet of the Lessee and its Consolidated
Subsidiaries as at the end of such fiscal year, setting forth in each case in
comparative form the corresponding figures for the preceding fiscal year,
accompanied by an opinion on such financial statements of independent certified
public accountants of recognized national standing, which opinion shall state
that said financial statements fairly present, in all material respects, the
consolidated financial condition and results of operations of the Lessee and its
Consolidated Subsidiaries as at the end of, and for, such fiscal year

47



--------------------------------------------------------------------------------



 





  in accordance with generally accepted accounting principles, consistently
applied, as at the end of, and for, such fiscal year;          (iii) together
with each delivery of financial statements pursuant to clauses (i) and
(ii) above, an Officer’s Certificate, together with a duly executed Compliance
Certificate (in the form of EXHIBIT M), stating that the signer has made such
inquiries as the signer deems necessary and appropriate in the circumstances and
that such review has not disclosed the existence during the accounting period
covered by such financial statements, and that the signer does not have actual
knowledge of the existence as of the date of such certificate, of any condition
or event which constitutes a Lease Event of Default or an Agency Agreement Event
of Default or which, after notice or lapse of time or both, would constitute a
Lease Event of Default or an Agency Agreement Event of Default or, if any such
condition or event existed or exists, specifying the nature and period of the
existence thereof and what action the Lessee has taken or is taking or proposes
to take with respect thereto and including a computation of the financial tests
set forth in Sections 8.3A(v) and (w) and providing an itemization of the Liquid
Collateral Account sufficient to demonstrate compliance with
Section 5.11(c)(1)(A):          (iv) such additional financial information,
reports or statements as any Financing Party may from time to time reasonably
request.

     Information required to be delivered pursuant to clause (i) of this
Section 8.3A, if not previously delivered through paper copies, shall be deemed
to have been delivered on the date on which the Lessee provides notice to the
Financing Parties that such information has been posted on the Lessee’s website
on the Internet, at sec.gov/edaux/searches.htm or at another website identified
in such notice and accessible by the Financing Parties without a charge:
provided that (x) such notice may be included in any certificate delivered
pursuant to clause (iii) hereof and (y) the Lessee shall deliver paper copies of
the information referred to in clause (i) of this Section 8.3A upon request of
any Financing Party.



       (v) The Lessee will not permit its Unrestricted Cash, Cash Equivalents
and Marketable Securities to be less than the greater of (a) $100,000,000 as at
the end of any Fiscal Quarter and (b) the Cash Burn Amount for the period of
four consecutive Fiscal Quarters as at the end of any Fiscal Quarter.    
     (w) The Lessee will not permit the Senior Debt Ratio as of the end of any
Fiscal Quarter to be less than 1.25:1.          (x) (i) The Lessee will not
sell, transfer, or otherwise dispose of the Ground Lessor, other than to a
wholly-owned subsidiary of the Lessee, and (ii) the Lessee will not permit the
Ground Lessor (A) to sell, transfer or otherwise dispose of the property subject
to the Ground Lease or the Appurtenant Rights or (B) to assign or permit any
Lien on its interest in the Ground Lease or the Appurtenant Rights.

48



--------------------------------------------------------------------------------



 





  (y) (i) If (A) as of any Cash Collateral Test Date the Unrestricted Cash, Cash
Equivalents and Marketable Securities of the Lessee and its Consolidated
Subsidiaries as of such date is less than the greater of (i) $200,000,000 and
(ii) the Cash Burn Amount for the period of four consecutive Fiscal Quarters
ended on or most recently prior to such Cash Collateral Test Date, (B) all or
substantially all of the assets of the Lessee or control of its outstanding
shares of capital stock is acquired by a Non-Public Company, the Lessee shall no
later than five (5) Business Days after such Cash Collateral Test Date, maintain
all its Liquid Collateral on the basis of the Properly Margined Collateral
Coverage and deliver to Agent additional Permitted Investments so that the
Adjusted Market Value of the Liquid Collateral held in the Liquid Collateral
Account of the Agent is not less than the Required Liquid Collateral Amount with
respect to such Liquid Collateral Account and the Concentration Limits are met.



       (ii) From and after any date on which the Unrestricted Cash, Cash
Equivalents and Marketable Securities of the Lessee shall be equal to or less
than $300,000,000, the Lessee shall deliver to the Lessor and the Agent on the
last Business Day of each calendar month an Officer’s Certificate stating the
amount of the Lessee’s Unrestricted Cash, Cash Equivalents and Marketable
Securities as of such date.



       (z) The Lessee will not, and will not permit any Subsidiary to, engage in
any business activity, except the businesses of discovery, development,
manufacture or sale of biotechnology or pharmaceutical products or services and
any businesses reasonably ancillary, incidental, comparable or related thereto.
         (aa) The Lessee shall not allow at any time the aggregate amount of
Advances received by the Lessee, together with all Interest, Lessor Yield, fees
and Transaction Expenses or any other Capitalized Costs incurred or accruing
with respect thereto, to exceed the aggregate Commitments.          (bb)
[Reserved].          (cc) The General Contractor for the Construction of the
Property shall be the Gilbane Building Company or any contractor acceptable to
the Construction Consultant and the Agent.          (dd) Upon Completion of the
Property, the Lessee shall deliver to the Financing Parties a certification by
the Gilbane Building Company in form and substance satisfactory to each
addressee to the effect that the conditions set forth in Section 8.3A(bb) have
been met.          (ee) The Lessee will keep proper books of records and account
in which full, true and correct entries in conformity with GAAP and all
applicable Law shall be made of all dealings and transactions in relation to its
businesses and activities; and, provided that the Financing Parties use
reasonable efforts to minimize disruption to the business of

49



--------------------------------------------------------------------------------



 





  the Lessee and its Subsidiaries, permit representatives of the Financing
Parties, from time to time, to visit and inspect its properties and to inspect,
audit and make extracts from its books, records and files, including without
limitation management letters prepared by independent accountants and to discuss
with its principal officers, and its independent accountants, its business,
assets, liabilities, financial condition, results of operations and business
prospects.

     8.4. Sharing of Certain Payments.

     Except for Excepted Payments, the parties hereto acknowledge and agree that
all payments due and owing by the Lessee to the Lessor under the Lease or any of
the other Operative Agreements shall be made by the Lessee directly to the Agent
as more particularly provided in Section 8.3 hereof. The Agent, the Primary
Financing Parties and the Lessee acknowledge the terms of Section 8.7 of this
Agreement regarding the allocation of payments and other amounts made or
received from time to time under the Operative Agreements and agree that all
such payments and amounts are to be allocated as provided in Section 8.7 of this
Agreement.

     8.5. Grant of Easements, etc.

     The Agent and the Primary Financing Parties hereby agree that, so long as
no Event of Default shall have occurred and be continuing, and until such time
as the Agent gives instructions to the contrary to the Lessor after the
occurrence and continuance of such Event of Default, the Lessor shall, with the
prior consent of the Agent not to be unreasonably withheld, from time to time at
the request of the Lessee, in connection with the transactions contemplated by
the Agency Agreement, the Lease or the other Operative Agreements, (i) grant
easements and other rights with respect to the Property, (ii) release existing
easements or other rights which are for the benefit of the Property, (iii)
execute and deliver to any Person any instrument appropriate to confirm or
effect such grants or releases and (iv) execute and deliver to any Person such
other documents or materials in connection with the acquisition, development,
construction, testing, demolition or operation of the Property, including
without limitation reciprocal easement agreements, construction contracts,
operating agreements, development agreements, plats, replats or subdivision
documents; provided, that each of the agreements referred to in this Section 8.5
shall be of the type normally executed by the Lessee in the ordinary course of
its business and shall be on commercially reasonable terms so as not to diminish
the value of the Property in any material respect or otherwise have a Material
Adverse Effect.

     8.6. Appointment of the Agent by the Primary Financing Parties.



       (a) The Secured Parties acknowledge and agree and direct that the rights
and remedies of the beneficiaries of the Lien of the Security Documents shall be
exercised by the Agent on behalf of the Secured Parties; provided, in all cases,
the Agent shall allocate payments and other amounts received in accordance with
Section 8.7. The Agent is further appointed to provide notices under the
Operative Agreements on behalf each Primary Financing Party (as determined by
the Agent, in its reasonable discretion), to receive notices under the Operative
Agreements on behalf of each Primary Financing

50



--------------------------------------------------------------------------------



 





  Party and (subject to Section 8.5) to take such other action under the
Operative Agreements on behalf of the Lessor as the Agent shall determine in its
reasonable discretion from time to time. The Agent hereby accepts such
appointments. Further, the Agent shall be entitled to take such action on behalf
of the Lessor as is delegated to the Agent under any Operative Agreement
(whether express or implied) as may be reasonably incidental thereto.    
     (b) Each Primary Financing Party hereby designates and appoints the Agent
as the agent of such Primary Financing Party under this Agreement and the other
Operative Agreements, and each such Primary Financing Party authorizes the
Agent, in such capacity, to execute the Operative Agreements as agent for and on
behalf of such Primary Financing Party, to take such action on behalf of such
Primary Financing Party under the provisions of this Agreement and the other
Operative Agreements and to exercise such powers and perform such duties as are
expressly delegated to the Agent by the terms of this Agreement and other
Operative Agreements, together with such other powers as are reasonably
incidental thereto. Subject to the terms of the Operative Agreements, each of
the Primary Financing Parties directs the Agent to exercise such powers, make
such decisions and otherwise perform such duties as are delegated to the Agent
hereunder or thereunder. Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Primary Financing Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Operative Agreement or otherwise exist against the Agent.          (c) The
Agent may execute any of its duties under this Agreement and the other Operative
Agreements by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.          (d) Neither the
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Operative Agreement (except for its or such Person’s own gross negligence,
willful misconduct or its or such Person’s failure to use ordinary care in the
handling of funds) or (b) responsible in any manner to any of the Primary
Financing Parties for any recitals, statements, representations or warranties
made by the Borrower or the Lessee or any officer thereof contained in this
Agreement or any other Operative Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any other Operative
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Operative Agreement or for any
failure of the Borrower or the Lessee to perform its obligations hereunder or
thereunder. The Agent shall not be under any obligation to any Primary Financing
Party to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions

51



--------------------------------------------------------------------------------



 





  of, this Agreement or any other Operative Agreement, or to inspect the
properties, books or records of the Borrower or the Lessee.          (e) The
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any Note, writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including without limitation counsel to the Borrower or the
Lessee), independent accountants and other experts selected by the Agent. The
Agent may deem and treat the payee of any Note as the owner thereof and Wachovia
Development Corporation as the Lessor for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Agent. The Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Operative Agreement unless it shall
first receive such advice or concurrence of the Lessor, the Majority Secured
Parties or all the Primary Financing Parties, as the case may be, as set forth
in any Operative Agreement or it shall first be indemnified to its satisfaction
by the Primary Financing Parties against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Operative Agreements, and any action
taken or failure to act pursuant thereto shall be binding upon all the Primary
Financing Parties, all future holders of the Notes and future entities acting as
the Lessor.          (f) The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder (other
than the failure of the Lessee to pay Basic Rent as and when due) unless the
Agent has received written notice from a Primary Financing Party, the Lessee or
the Borrower referring to this Agreement or such other Operative Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Agent receives such a notice, the
Agent shall give notice thereof to the Primary Financing Parties and the Lessee.
The Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Majority Secured Parties or
otherwise as determined pursuant to intercreditor provisions of any other
agreement among the Primary Financing Parties; provided, that unless and until
the Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Primary Financing Parties; provided, further, the foregoing
shall not limit the rights of the Lessor or the Majority Secured Parties or all
the Primary Financing Parties, as the case may be, as described in this
Agreement or any other Operative Agreement.          (g) Each Primary Financing
Party expressly acknowledges that neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Agent hereinafter
taken, including without limitation any review of the affairs of the Borrower or
the Lessee, shall be deemed to constitute any representation or warranty by the
Agent to any

52



--------------------------------------------------------------------------------



 

\



  Primary Financing Party. Each Primary Financing Party represents to the Agent
that it has, independently and without reliance upon the Agent or any other
Primary Financing Party, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and the Lessee and made its own decision to
make its Credit Loans or make its Mortgage Loans or to make its Lessor Advances
and enter into this Agreement. Each Primary Financing Party also represents that
it will, independently and without reliance upon the Agent or any other Primary
Financing Party, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Operative Agreements, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower and the Lessee. The Agent agrees
to provide to the Primary Financing Parties notices, reports and other documents
that are customarily provided by the Agent in its capacity as Agent in
transactions similar to the transactions contemplated hereby and by the other
Operative Agreements. Except for notices, reports and other documents expressly
required to be furnished to the Primary Financing Parties by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Primary Financing Party with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or the Lessee which may come into the
possession of the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.          (h) Each of the Lessor and the
Investors (based on each such party’s pro rata share of the aggregate
Commitment) agree to indemnify the Agent, in its capacity as such (to the extent
not reimbursed by the Lessee and without limiting any obligation of the Lessee
under and in accordance with the terms of the Operative Agreements to do so),
ratably according to their respective Commitment Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Notes and Lessor Advances shall have been paid in full,
ratably in accordance with their Commitment Percentages immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including without limitation at
any time following the payment of the Notes and the Lessor Advances) be imposed
on, incurred by or asserted against any of them in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Operative
Agreements or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by any of them under or in connection with any of the foregoing; provided, that
no Primary Financing Party shall be liable for the payment of any portion of
such liabilities, obligations, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the gross negligence or
willful misconduct of the Agent, or its failure to use ordinary care in the
handling of funds. The agreements in this Section shall survive the payment of
the Notes and the Lessor Advances and all other amounts payable hereunder.

53



--------------------------------------------------------------------------------



 





       (i) The Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower or the Lessee as
though the Agent were not the Agent hereunder and under the other Operative
Agreements.          (j) (i) The Agent may resign at any time as the Agent upon
sixty (60) days’ notice to the Primary Financing Parties, the Borrower and, so
long as no Lease Event of Default shall have occurred and be continuing, the
Lessee. If the Agent shall resign as the Agent under this Agreement, a successor
Agent shall be appointed by the Majority Secured Parties which successor Agent
shall be subject to the approval of, so long as no Lease Event of Default shall
have occurred and be continuing, the Lessee, such approval not to be
unreasonably withheld or delayed. If no successor Agent is appointed prior to
the effective date of the resignation of the resigning Agent, the Agent may
appoint, after consulting with the Primary Financing Parties and subject to the
approval of, so long as no Lease Event of Default shall have occurred and be
continuing, the Lessee, such approval not to be unreasonably withheld or
delayed, a successor Agent. Any successor Agent, however appointed, shall be a
bank or trust company incorporated and doing business within the United States
of America and having a combined capital and surplus of at least $200,000,000,
if there be such an institution willing, able and legally qualified to perform
the duties of the Agent hereunder upon reasonable or customary terms. If no
successor Agent has accepted appointment as the Agent by the date which is sixty
(60) days following a retiring Agent’s notice of resignation, the retiring
Agent’s notice of resignation shall nevertheless thereupon become effective and
the Primary Financing Parties shall perform all of the duties of the Agent until
such time, if any, as the Majority Secured Parties appoint a successor Agent, as
provided for above. If no successor Agent shall have been appointed in
accordance with the provisions of this Section 8.6(j)(i) on or before the
effective date of such resignation, the Lessee shall pay Rent to such Person or
Persons and at such location as the parties hereto shall agree at such time.
Upon the effective date of such resignation, only such successor Agent shall
succeed to all the rights, powers and duties of the retiring Agent and the term
“Agent” shall mean such successor agent and the retiring Agent’s rights, powers
and duties in such capacity shall be terminated. After any retiring Agent
resigns hereunder as the Agent, the provisions of this Section 8.6 shall inure
to such retiring Agent’s benefit as to any actions taken or omitted to be taken
by it while it was the Agent under this Agreement.



       (ii) The Agent may be removed (x) by any of the Majority Secured Parties
in the case of fraud, misappropriation of funds or the commission of illegal
acts by the Agent or where the Agent has failed to perform its obligations
hereunder or under any other Operative Agreement in any material respect, or
(y) any time at the request of any Primary Financing Party, but only with the
consent of the Majority Secured Parties and so long as no Lease Event of Default
shall have occurred and be continuing, the Lessee. Any such removal shall be
effective upon the acceptance of appointment of a successor Agent in accordance
with the provisions of paragraph (i) of this Section 8.6(j); provided, however,
to the extent the Agent being replaced pursuant to clause (x) of this Section
8.6(j)(ii) is also a

54



--------------------------------------------------------------------------------



 





  Lender, such Person shall not be permitted to vote in connection with the
appointment or approval of a successor Agent pursuant to paragraph (i) of this
Section 8.6(j).



       (k) Other than the exercise of reasonable care to assure the safe custody
of the Collateral while being held by the Agent hereunder or under any other
Operative Agreement, the Agent shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Lessee shall
be responsible for preservation of all rights in the Collateral, and the Agent
shall be relieved of all responsibility for the Collateral upon surrendering it
or tendering the surrender of it to the Lessee. The Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral.

     8.7. Payments.



       (a) The Lessee has agreed in accordance with the terms of this Agreement
to pay to (i) the Agent any and all Rent (excluding Excepted Payments) and any
and all other amounts of any kind or type under any of the Operative Agreements
due and owing or payable by the Lessee to any party hereto and (ii) each Person
as appropriate the Excepted Payments. Promptly after receipt, the Agent shall
apply and allocate, in accordance with the terms of this Section 8.7, such
amounts received from the Lessee and all other payments, receipts and other
consideration of any kind whatsoever received by the Agent pursuant to the
Operative Agreements or otherwise received by the Agent or any of the Primary
Financing Parties in connection with the Collateral. Ratable distributions among
the Lenders and the Lessor under this Section 8.7 shall be made based on (in the
case of the Lenders) the ratio of the outstanding Loans to the aggregate
Property Cost and (in the case of the Lessor) the ratio of the outstanding
Lessor Advances to the aggregate Property Cost.          (b) Payments and other
amounts received by the Agent from time to time in accordance with the terms of
subparagraph (a) shall be applied and allocated as follows (subject in all cases
to Section 8.7(c)):



       (i) Any such payment or amount identified as or deemed to be Basic Rent
shall be applied and allocated by the Agent first, ratably to the Lenders and
the Lessor for application and allocation to the payment of Interest on the
Loans and to the payment of accrued Lessor Yield with respect to the Lessor
Advances and thereafter the principal of the Loans which is due and payable on
such date and the portion of the Lessor Advances which is due on such date; and
second, if no Lease Default or Lease Event of Default is in effect, any excess
shall be paid to such Person or Persons as the Lessee may designate; provided,
that if a Lease Default or Lease Event of Default is in effect, such excess (if
any) shall instead be

55



--------------------------------------------------------------------------------



 





  held by the Agent until the earlier of (I) the first date thereafter on which
no Lease Default or Lease Event of Default shall be in effect (in which case
such payments or returns shall then be made to such other Person or Persons as
the Lessee may designate) and (II) the Maturity Date or the Expiration Date, as
the case may be (or, if earlier, the date of any Acceleration), in which case
such amounts shall be applied and allocated in the manner contemplated by
Section 8.7(b)(iv).          (ii) If on any date the Agent or the Lessor shall
receive any amount in respect of (A) any Casualty or Condemnation pursuant to
Sections 15.1(a) or 15.1(g) of the Lease or any Environmental Violation pursuant
to Section 15.2 of the Lease (excluding any payments in respect thereof which
are payable to the Lessee in accordance with the Lease), or (B) the Termination
Value in connection with the delivery of a Termination Notice pursuant to
Article XVI of the Lease or (C) the Termination Value in connection with the
exercise of the Purchase Option under Section 20.1 of the Lease or the exercise
of the option of the Lessor to transfer the Property to the Lessee pursuant to
Section 20.3 of the Lease, then in each case, such amount shall be applied
(1) if no Acceleration has occurred, to prepay the principal balance of the
Loans and the Lessor Advances and the Breakage Costs, if any, on a pro rata
basis, a portion of such amount to be distributed to the Lenders and the Lessor
or (2) if an Acceleration has occurred, to apply and allocate the proceeds
respecting Sections 8.7(b)(ii)(A) through 8.7(b)(ii)(C) in accordance with
Section 8.7(b)(iii) hereof.          (iii) An amount equal to any payment
identified as proceeds of the sale or other disposition (or lease upon the
exercise of remedies) of the Property or any portion thereof, whether pursuant
to Article XXII of the Lease or the exercise of remedies under the Security
Documents or otherwise, the exercise of remedies set forth in the Lease and any
payment in respect of excess wear and tear pursuant to Section 22.3 of the Lease
shall be applied and allocated by the Agent first, ratably to the payment of the
principal and Interest of the Mortgage Loans then outstanding, second, to the
payment to the Lessor of the outstanding principal balance of all Lessor
Advances plus all outstanding Lessor Yield with respect to such outstanding
Lessor Advances, third, to the payment to the Hedge Providers of the outstanding
termination payments payable to the Hedge Providers pursuant to the Hedging
Agreements, fourth, ratably to the payment of the principal and Interest of the
Credit Loans then outstanding, fifth, to any and all other amounts owing under
the Operative Agreements to the Lenders under the Mortgage Loans (including
without limitation the related Breakage Costs), sixth, to any and all other
amounts owing under the Operative Agreements to the Lessor (including without
limitation the related Breakage Costs), seventh, to the payment to the Hedge
Providers of any and all other amounts owing to the Hedge Providers under the
Operative Agreements (including without limitation Breakage Costs), eighth, to
any and all other amounts owing under the Operative Agreements to the Lenders
under the Credit Loans (including without limitation the related Breakage
Costs), and ninth, to the extent moneys remain after application and allocation
pursuant to clauses first through eighth above, to the Lessor for application
and

56



--------------------------------------------------------------------------------



 





  allocation to any and all other amounts owing under the Operative Agreements
as the Lessor shall determine; provided, where no Event of Default shall exist
and be continuing and a prepayment is made for any reason with respect to less
than the full amount of the outstanding principal amount of the Loans and the
outstanding Lessor Advances, the proceeds shall be applied and allocated ratably
to the Lenders and to the Lessor.          (iv) An amount equal to (A) any such
payment identified as a payment pursuant to Section 22.1(b) of the Lease (or
otherwise) of the Maximum Residual Guarantee Amount (and any such lesser amount
as may be required by Section 22.1(b) of the Lease) in respect of the Property
and (B) any other amount payable upon any exercise of remedies after the
occurrence and continuance of an Event of Default not covered by
Sections 8.7(b)(i) or 8.7(b)(iii) above (including without limitation any amount
received in connection with an Acceleration which does not represent proceeds
from the sale or liquidation of the Property shall be applied and allocated by
the Agent first, ratably, to the payment of the principal and Interest balance
of Credit Loans then outstanding, second, ratably to the payment of the
principal and Interest balance of the Mortgage Loans then outstanding, third,
ratably to the payment of the principal balance of all Lessor Advances plus all
outstanding Lessor Yield with respect to such outstanding Lessor Advances,
fourth, to the payment to the Hedge Providers of the outstanding termination
payments payable to the Hedge Providers pursuant to the Hedging Agreements,
fifth, to the payment of any other amounts owing to the Credit Lenders hereunder
or under any of the other Operative Agreements (including without limitation the
related Breakage Costs), sixth, to the payment of any other amounts owing to the
Mortgage Lenders hereunder or under any of the other Operative Agreements
(including without limitation the related Breakage Costs), seventh, to the
payment of any other amounts owing to the Lessor hereunder or under any of the
other Operative Agreements (including without limitation the related Breakage
Costs), eighth, to the payment to the Hedge Providers of any and all other
amounts owing to the Hedge Providers under the Operative Agreements (including
without limitation Breakage Costs), and ninth, to the extent moneys remain after
application and allocation pursuant to clauses first through eighth above, to
the Agent for application and allocation to any other amounts owing under the
Operative Agreements as the Lessor shall determine.          (v) An amount equal
to any such payment identified as Supplemental Rent shall be applied and
allocated by the Agent to the payment of any amounts then owing to the Agent,
the Lenders, the Lessor, the Hedge Providers and the other parties to the
Operative Agreements (or any of them) (other than any such amounts payable
pursuant to the preceding provisions of this Section 8.7(b)) for which such
payment is made in accordance with the provisions of Operative Agreements;
provided, however, that Supplemental Rent received upon the exercise of remedies
after the occurrence and continuance of an Event of Default in lieu of or in
substitution of the Maximum Residual Guarantee Amount or as a

57



--------------------------------------------------------------------------------



 





  partial payment thereon shall be applied and allocated as set forth in
Section 8.7(b)(iv).          (vi) The Agent in its reasonable judgment shall
identify the nature of each payment or amount received by the Agent and apply
and allocate each such amount in the manner specified above.          (vii) If
possession of the Property is delivered to Lessor pursuant to Section 22.6 of
the Lease, then at the end of each calendar month following the Expiration Date,
any amounts received by the Agent during the calendar month then ended as
proceeds from the sale, rental, or other disposition of the Property and any
insurance proceeds paid in connection with a Casualty or Condemnation relating
to the Property shall be distributed by the Agent in the following order of
priority: first, so much of such payment or amount as shall be required to
reimburse the Agent and the Lessor for any expenses, fees, indemnities or other
losses incurred by the Agent or the Lessor under the Operative Agreements
relating to, or which the Agent or the Lessor determines is allocable to, the
Property, second, so much of such amount as shall be required to pay to any
Person, including the Agent or the Lessor, all expenses and other costs and
expenses of maintaining, operating or insuring the Property, third, so much of
such amount as shall be required to pay actual and reasonable costs of selling
the Property during the preceding calendar month, including all finders’ and
brokers’ fees allocable to the Property, fourth, to the Primary Financing
Parties whose Primary Financing Party Balances were not paid in full as of the
Expiration Date an amount not to exceed the Lease Supplement Balance for the
Property (less the Uninsured Force Majeure Loss for the Property) to pay in full
the Post-Expiration Date Balance of each such Primary Financing Party, fifth,
solely with respect to a sale of the Property prior to the two year anniversary
of the Expiration Date, to the Lessee any unreimbursed Maximum Residual
Guarantee Amount; sixth, to the Primary Financing Parties whose Primary
Financing Party Balances were not paid in full as of the Expiration Date to pay
in full the remainder of the Post-Expiration Date Balance of each such Primary
Financing Party, and seventh, the balance, if any, shall be promptly distributed
to, or as directed by, the Lessor.



       (c) Upon the payment in full of all amounts then due and owing by the
Lessee under the Operative Agreements (but subject to the distribution and
allocation provisions of Section 8.7(b) above), any moneys remaining with the
Agent shall be returned to the Lessee. It is agreed that, prior to the
application and allocation of amounts received by the Agent and/or the Lessor in
the order described in Section 8.7(b) above or any distribution of money to the
Lessee, any such amounts shall first be applied and allocated to the payment of
(i) any and all sums advanced by the Agent and/or the Lessor in order to
preserve the Collateral or to preserve the Liens thereon, (ii) the expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
or realizing on the Collateral, or of any exercise by the Agent of its rights
under the Security Documents, together with reasonable attorneys’ fees and
expenses and court costs and (iii) any and all other amounts reasonably owed to
the Agent under or in connection with the transactions

58



--------------------------------------------------------------------------------



 





  contemplated by the Operative Agreements (including without limitation any
accrued and unpaid administration fees). The Agent shall not, to its knowledge,
duplicate payment of amounts in connection with the distribution and allocation
of amounts pursuant to Sections 8.7(b) and 8.7(c).

     8.8. Release of the Property, etc.

     If the Lessee shall at any time purchase the Property pursuant to the
Lease, or the Construction Agent shall purchase the Property pursuant to the
Agency Agreement, or if the Property shall be sold in accordance with Article
XXII of the Lease, then, upon satisfaction by the Borrower of its obligation to
prepay the Financing and all other amounts owing to the Primary Financing
Parties under the Operative Agreements, the Agent is hereby authorized and
directed to release the Property from the Liens created by the Security
Documents to the extent of its interest therein. In addition, upon the
termination of the Commitments and the payment in full of the Financing and all
other amounts owing by the Borrower and the Lessee hereunder or under any other
Operative Agreement, the Agent is hereby authorized and directed to release the
Property from the Liens created by the Security Documents to the extent of its
interest therein. Following any such release, the Agent shall, at the sole cost
and expense of the Lessee, execute and deliver to the Borrower and the Lessee
such documents as the Borrower or the Lessee shall reasonably request to
evidence such release.

     8.9. Limitation of Lessor’s Obligations.



       (a) The Lessor shall not have any duty or obligation to manage, control,
use, make any payment in respect of, register, record, insure, inspect, sell,
dispose of or otherwise deal with the Property or any other part of the
Borrower’s Interest, or to otherwise take or refrain from taking any action
under or in connection with any Operative Agreement to which the Lessor is a
party, except as expressly provided by the terms of the Operative Agreements or
in written instructions from all the Primary Financing Parties and/or the
Majority Secured Parties, as applicable, received pursuant to Section 8.6; and
no implied duties or obligations shall be read into the Operative Agreements
against the Lessor. The Lessor shall have no duty or obligation to supervise or
monitor the performance of the Construction Agent under the Agency Agreement,
which for all purposes shall be an independent contractor. The Lessor
nevertheless agrees that it will promptly take all action as may be necessary to
discharge any Lessor Liens on any part of the Property.          (b) The Lessor
agrees that it will not manage, control, use, sell, dispose of or otherwise deal
with the Property or any other part of the Borrower’s Interest except (a) as
required by the terms of the Operative Agreements, (b) in accordance with the
powers granted to, or the authority conferred upon, it pursuant to the Operative
Agreements or (c) in accordance with the express terms hereof and with written
instructions from all the Primary Financing Parties and/or the Majority Secured
Parties, as applicable, pursuant to Section 8.6.

59



--------------------------------------------------------------------------------



 





       (c) Except in accordance with written instructions furnished pursuant to
an applicable provision of the Operative Agreements (expressly cited in such
instructions), and without limitation of the generality of Section 8.9(a), the
Lessor shall not have any duty to (i) file, record or deposit any Operative
Agreement or any other document, or to maintain any such filing, recording or
deposit or to refile, rerecord or redeposit any such document; (ii) obtain
insurance on the Property or effect or maintain any such insurance, other than
to receive and forward to each Primary Financing Party and the Agent any
notices, policies, certificates or binders furnished to the Lessor pursuant to
the Lease; (iii) maintain the Property; (iv) pay or discharge any Tax or any
Lien owing with respect to or assessed or levied against any part of the
Borrower’s Interest, except as provided in the last sentence of Section 8.9(a),
other than to forward notice of such Tax or Lien received by the Lessor to each
Primary Financing Party and the Agent; (v) confirm, verify, investigate or
inquire into the failure to receive any reports or financial statements of
Lessee or any other Person; (vi) inspect the Property at any time or ascertain
or inquire as to the performance or observance of any of the covenants of Lessee
or any other Person under any Operative Agreement with respect to the Property;
or (vii) manage, control, use, sell, dispose of or otherwise deal with the
Property or any part thereof or any other part of the Borrower’s Interest,
except as provided in Section 8.9(b).          (d) The Lessor, in the exercise
or administration of its powers pursuant to the Operative Agreements, may, at
the expense and, so long as no Lease Default or Lease Event of Default shall
have occurred and be continuing, with the consent of Lessee (which amounts may
be funded prior to the Construction Period Termination Date in accordance with
the Operative Agreements) employ agents, attorneys, accountants, and auditors
and enter into agreements with any of them and the Lessor shall not be liable
for the default or misconduct of any such agents, attorneys, accountants or
auditors if such agents, attorneys, accountants or auditors shall have been
selected by it with reasonable care.

      8.10. No Representations or Warranties as to the Property or Operative
Agreements.

      THE LESSOR MAKES (i) NO REPRESENTATION OR WARRANTY, EITHER EXPRESS OR
IMPLIED, AS TO THE TITLE, VALUE, USE, CONDITION, DESIGN, OPERATION,
MERCHANTABILITY OR FITNESS FOR USE OF THE PROPERTY (OR ANY PART THEREOF), OR ANY
OTHER REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY (OR ANY PART THEREOF) AND THE LESSOR SHALL NOT BE LIABLE
FOR ANY LATENT, HIDDEN, OR PATENT DEFECT THEREIN OR THE FAILURE OF THE PROPERTY,
OR ANY PART THEREOF, TO COMPLY WITH ANY LEGAL REQUIREMENT except that the Lessor
hereby represents, warrants and covenants to each Primary Financing Party and
the Lessee that it will comply with the last sentence of Section 8.9(a), and
(ii) no representation or warranty as to the validity or enforceability of any
Operative Agreement as against any Person other than the Lessor or as to the
correctness of any statement made by a Person other than the Lessor contained in
any thereof.

60



--------------------------------------------------------------------------------



 



     8.11. Reliance; Advice of Counsel.

     The Lessor shall not incur any liability to any Person in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper reasonably believed by it to be
genuine and believed by it in good faith to be signed by the proper party or
parties. The Lessor may accept and rely upon a certified copy of a resolution of
the board of directors or other governing body of any corporate party as
conclusive evidence that such resolution has been duly adopted by such body and
that the same is in full force and effect. As to any fact or matter the manner
of ascertainment of which is not specifically prescribed herein, the Lessor may
for all purposes of the Operative Agreements rely on an Officer’s Certificate of
the relevant party, as to such fact or matter, and such certificate shall
constitute full protection to the Lessor for any action taken or omitted to be
taken by it reasonably in good faith in reliance thereon. In the administration
of the Lessor’s duties, the Lessor may execute and perform its powers and duties
directly or through agents or attorneys and may consult with counsel,
accountants and other skilled Persons to be selected and employed by it, and the
Lessor shall not be liable for anything done, suffered or omitted reasonably in
good faith by it in accordance with the advice or opinion of any such counsel,
accountants or other skilled Persons and not contrary to the Operative
Agreements.

     8.12 [Reserved].

     8.13. [Reserved].

     8.14. Non-Disturbance.

     In the event of a foreclosure under any Security Document upon the
occurrence of an Event of Default, so long as there shall then exist no Lease
Event of Default, the Primary Financing Parties agree, for themselves and their
respective successors and assigns, that neither the leasehold interest, right of
possession nor use and enjoyment of the Property by Lessee under the Lease shall
be extinguished or terminated by reason of such foreclosure, but rather the
Lease shall continue in full force and effect and the Lease (subject to the
rights of the Lessee pursuant to Section 10.1(d)) shall automatically and
unconditionally become a direct lease between the Primary Financing Parties or
any successor thereto, as lessor as if such Primary Financing Parties or
successor were the Lessor originally named in the Lease, and Lessee. If any
award, compensation or proceeds of insurance are received by or turned over to
the Agent or any Primary Financing Party in accordance with the Lease, in
respect of any Casualty or Condemnation (collectively, as used in this Section
8.14, “proceeds”), and if a Lease Default or Lease Event of Default shall not
have occurred and be continuing, then the Agent and the Primary Financing
Parties shall make available for expenses related to the Restoration of the
Property, all such proceeds it receives pursuant to the terms of the Lease.

     8.15 Payment of Appraiser Expenses.

     Notwithstanding any provision in any Operative Agreement to the contrary,
each of the Lessor and the Investors hereby agrees to pay its ratable share
(based on each such party’s pro

61



--------------------------------------------------------------------------------



 



rata share of the aggregate Commitment) of the fees or expenses of any appraiser
otherwise payable by the Lessor pursuant to Section 22.4 of the Lease.

     8.16 Bankruptcy Petition Against the Conduit.

     Each of the parties hereto (other than the Conduit) (by accepting the
benefits of this Agreement) hereby agrees that it will not institute against, or
join any other Person in instituting against, the Conduit any Insolvency
Proceeding so long as any Commercial Paper Note issued by the Conduit shall be
outstanding and there shall not have elapsed one year and one day since the last
day on which any such Commercial Paper Note shall have been outstanding.

SECTION 9. RIGHTS UNDER THE CREDIT AGREEMENTS.

     Notwithstanding anything to the contrary contained in the Credit
Agreements, the Agent, the Lenders, the Lessor and the Lessee hereby agree that,
prior to the occurrence and continuation of any Lease Default or Lease Event of
Default, the Lessee shall have the following rights of the Borrower:



       (a) the right to receive notices and provide notices and elections
pursuant to Section 2.1(c) of the Credit Agreements;          (b) the right to
provide notices pursuant to Section 2.3(a) of the Credit Agreements;    
     (c) the right to terminate or reduce Lender Commitments pursuant to
Section 2.5(a) of the Credit Agreements;          (d) the rights of the Borrower
in connection with the replacement of an Investor pursuant to Section 2.7(b) of
the Credit Agreements;          (e) the right to receive notices pursuant to
Section 2.8(a) of the Credit Agreements;          (f) the right to exercise the
conversion and continuation options pursuant to Section 2.12 of the Credit
Agreements;          (g) the right to approve any successor agent pursuant to
Section 8.6 of this Agreement;          (h) the right to consent to any
assignment by an Investor pursuant to Section 9.8 of the Credit Agreements and
the right to the information to be provided to the Borrower pursuant to
Section 9.8 of the Credit Agreements;          (i) the right to inspect the
Register pursuant to Section 9.9 of the Credit Agreements; and

62



--------------------------------------------------------------------------------



 





       (j) without limiting the foregoing clauses (a) through (i), and in
addition thereto, the Lessee shall have the right to perform the obligations of
and exercise any other rights of the Borrower under the Credit Agreements upon
not less than twenty (20) Business Days’ prior written notice from the Lessee to
the Agent unless the Agent, on behalf of the Borrower and in its reasonable
discretion, objects to such exercise within twenty (20) Business Days of receipt
of such notice. The Lessee shall make elections and exercise its rights pursuant
to this Section 9 in a consistent manner with regard to each Credit Agreement.
Failure to do so shall void the particular election or exercise of rights by the
Lessee.

SECTION 10. TRANSFER OF INTEREST.

     10.1. Restrictions on Transfer.



       (a) Any Lender may participate, assign or transfer all or a portion of
its interest hereunder and under the other Operative Agreements in accordance
with Sections 9.7 and 9.8 of the applicable Credit Agreement; provided, that any
Lender that participates, assigns or transfers all or a portion of its interest
hereunder and under the other Operative Agreements shall deliver to the Agent a
copy of each Assignment and Acceptance (as referenced in Section 9.8 of each
Credit Agreement) for purposes of maintaining the Register and shall also
deliver to the Lessee a copy of such Assignment and Acceptance for the Lessee’s
records; provided, no such Assignment and Acceptance shall be required to be
delivered to the Agent or the Lessee in connection with an assignment,
participation or transfer by any Investor of its interest in or under the
Liquidity Agreement except to the extent an assignment and acceptance is
required thereunder. The Lessor may, subject to the rights of the Lessee under
the Lease and the other Operative Agreements and to the Lien of the applicable
Security Documents, directly or indirectly, assign, convey, appoint an agent
with respect to enforcement of, or otherwise transfer any of its right, title or
interest in or to the Property, the Lease and the other Operative Agreements
(including without limitation any right to indemnification thereunder), or any
other document relating to the Property or any interest in the Property as
provided in the Lease to any Eligible Lessor; provided, in such case, so long as
no Lease Default or Lease Event of Default shall have occurred and be
continuing, the Lessee shall have the right to require the Lessor (unless such
transfer or conveyance has already occurred, in which case the Lessee shall have
the right to require such transferee) to transfer its interest to an Eligible
Lessor selected by the Lessee, in its sole discretion; provided, further, the
Lessor and/or its assignee shall be responsible for any cost or expense incurred
by the Lessor in connection with any assignment, conveyance, appointment or
transfer by the Lessor pursuant to this Section 10.1(a). The provisions of the
immediately preceding sentence shall not apply to the obligations of the Lessor
to transfer the Property to the Lessee or a third party purchaser pursuant to
Article XXII of the Lease upon payment for the Property in accordance with the
terms and conditions of the Lease. The Lessee may not assign any of the
Operative Agreements or any of its

63



--------------------------------------------------------------------------------



 





  rights or obligations thereunder or with respect to the Property in whole or
in part to any Person without the prior written consent of the Agent and the
Primary Financing Parties.          (b) Notwithstanding anything to the contrary
in Section 10.1(a), no consent shall be required from the Agent, the Lessee or
any Primary Financing Party (but Lessor shall provide one hundred eighty
(180) days (or such shorter period as required by the Legal Requirement giving
rise to the assignment, conveyance, appointment or transfer contemplated by this
Section 10.1(b)) written notice to the Agent and the Lessee) in connection with
any assignment, conveyance, appointment or transfer by the Lessor required by
any Legal Requirement of all or any of its right, title or interest in or to the
Property, the Lease and the other Operative Agreements (including without
limitation any right to indemnification thereunder), or any other document
relating to the Property or any interest in the Property as provided in the
Lease to an Eligible Lessor; provided, in such case, so long as no Lease Default
or Lease Event of Default shall have occurred and be continuing, the Lessee
shall have the right to require the Lessor (unless such transfer or conveyance
has already occurred, in which case the Lessee shall have the right to require
such transferee) to transfer its interest to an Eligible Lessor selected by the
Lessee, in its sole discretion; provided, further, the Lessee shall be
responsible for any cost or expense incurred by the Lessor in connection with
any assignment, conveyance, appointment or transfer by the Lessor pursuant to
this Section 10.1(b).          (c) The Lessee agrees to indemnify the Lessor for
any loss, claim or increased costs incurred by the Lessor and quantified to the
Lessee in writing by the Lessor in reasonable detail as a result of any change
in GAAP that adversely affects the Lessor; provided, however, in the case of
such a change in GAAP that adversely affects the Lessor, as long as no Lease
Default or Lease Event of Default shall have occurred and be continuing, Lessee
shall have the right to require the Lessor to transfer its interest to an
Eligible Lessor selected by the Lessee, in its sole discretion; provided,
further, nothing in the preceding proviso shall limit the obligation of the
Lessee to provide the indemnity set forth in this Section 10.1(c).    
     (d) Upon the occurrence and during the continuance of an Event of Default
by the Lessor (unless such Event of Default is a Lease Event of Default), the
Lessee shall have the right to require the Lessor to transfer its interest in
the Property and the Operative Agreements to an Eligible Lessor selected by the
Lessee, in its sole discretion.          (e) Notwithstanding any provisions to
the contrary contained in any Operative Agreements, the Conduit may at any time
assign, or grant a security interest in or sell a participation interest in, any
Loan (or portion thereof) or Note (or portion thereof) to any Person. The
parties to any such assignment, grant or sale of participation interest, shall
execute and deliver to the Agent, for its acceptance and recording in its books
and records, such agreement or document as may be satisfactory to such parties
and the Deal Agent.          (f) On or about July 1, 2003, certain businesses of
Wachovia Securities, Inc. (“WSI”) will be transferred, assigned or otherwise
conveyed (the occurrence of such

64



--------------------------------------------------------------------------------



 





  event, the “Transfer”) to Wachovia Capital Markets, LLC or another newly
formed Affiliate of WSI (“WCM”). For purposes of the Operative Agreements, each
of the parties to this Agreement expressly consents to the assignment by WSI of
all of its rights and obligations under the Operative Agreements to WCM
simultaneous with the Transfer. For purposes of the Operative Agreements, each
of the parties to this Agreement acknowledges and agrees that upon the
occurrence of the Transfer, such assignment shall be effective without any
further action by any of the parties hereto or any other such Operative
Agreement and from and after the Transfer: (i) WCM shall be a party to each
Operative Agreement to which WSI had been a party and shall have all rights and
obligations of WSI hereunder or thereunder, as the case may be, and (ii) WSI
shall cease to be a party to any such Operative Agreement and shall be released
from its obligations hereunder or thereunder, as the case may be.

     10.2. Effect of Transfer.

     From and after any transfer effected in accordance with this Section 10,
the transferor shall be released, to the extent of such transfer, from its
liability hereunder and under the other documents to which it is a party in
respect of obligations to be performed on or after the date of such transfer;
provided, however, that any transferor (excluding the Conduit in connection with
any such transfer under or pursuant to the Liquidity Agreement) shall remain
liable hereunder and under such other documents to the extent that the
transferee shall not have assumed the obligations of the transferor thereunder.
Upon any transfer by the Lessor or any other Primary Financing Party as above
provided, any such transferee shall assume the obligations of the Lessor or such
Primary Financing Party, as the case may be, and shall be deemed the “Lessor”
and/or a “Primary Financing Party”, as the case may be, for all purposes of such
documents and each reference herein to the transferor shall thereafter be deemed
a reference to such transferee for all purposes, except as provided in the
preceding sentence. Notwithstanding any transfer of all or a portion of the
transferor’s interest as provided in this Section 10, the transferor shall be
entitled to all benefits accrued and all rights vested prior to such transfer
including without limitation rights to indemnification under any such document.

     10.3. Permitted Refinancing of Loans.

     Notwithstanding any provision to the contrary in any Operative Agreement,
so long as no Lease Default or a Lease Event of Default shall have occurred and
be continuing, the Lessee may request the Agent to facilitate a refinancing of
the Credit Loans and the Mortgage Loans with institutional investors in order to
change the relative amount of Mortgage Loans to Credit Loans; provided, in any
event, any such refinancing must be on terms and conditions that are reasonably
satisfactory to all Financing Parties. Such request to the Agent shall be made
pursuant to a notice from the Lessee to the Agent and the Primary Financing
Parties delivered not less than thirty (30) days prior to the anticipated
closing date for such assignment. Such assignment shall be accomplished in
accordance with the provisions of Section 10.1 of this Agreement and Section 9.8
of the Credit Agreements. Concurrent with the effective date of such assignment,
one or more amendment documents (in form and substance satisfactory to the
Financing Parties, the Lessee and any such assignee) regarding the Operative
Agreements shall also be executed and

65



--------------------------------------------------------------------------------



 



effective in order to modify the Operative Agreements with regard to the
inclusion of such institutional investors as Lenders.

SECTION 11. INDEMNIFICATION.

     11.1. General Indemnity.



          Subject to the limitations set forth in Section 11.7 hereof, whether
or not any of the transactions contemplated hereby shall be consummated, the
Indemnity Provider hereby assumes liability for and agrees to defend, indemnify
and hold harmless each Indemnified Person on an After Tax Basis from and against
any Claims which may be imposed on, incurred by or asserted against an
Indemnified Person by any third party, or otherwise incurred by any Indemnified
Person in connection with one or more Hedging Agreements including without
limitation Claims arising from the negligence of an Indemnified Person (but not
to the extent such Claims arise from the gross negligence or willful misconduct
of such Indemnified Person, as determined by a court of competent jurisdiction)
and Claims for loss or damage arising out of or as a result of the grant or
denial of equitable relief in any way relating to or arising or alleged to arise
out of the negotiation, execution, delivery, performance or enforcement of or
compliance with this Agreement, the Lease or any other Operative Agreement or on
or with respect to the Property or any component thereof, the Collateral or any
component thereof, or the ownership of any Loan or Note or the making of any
Lessor Advance, including without limitation Claims in any way relating to or
arising or alleged to arise out of (a) the financing, refinancing, purchase,
acceptance, rejection, ownership, transfer of ownership, design, construction,
refurbishment, development, delivery, non-delivery, redelivery, leasing,
subleasing, possession, use, occupancy, operation, maintenance, repair,
modification, transportation, condition, sale, return, manufacture, ordering,
transfer, titling or re-titling, registration or re-registration, storage,
removal, mortgaging, granting any interest in, acquisition, repossession
(whether by summary proceedings or otherwise), transfer of title to or other
application or disposition of the Property or any part thereof or in the
Collateral or any portion thereof, including without limitation the acquisition,
holding or disposition of any interest in the Property, the Collateral, lease or
agreement comprising a portion of any thereof; (b) any patent or latent or other
defects in the Property or any portion thereof or in the Collateral or any
portion thereof whether or not discoverable by an Indemnified Person or the
Indemnity Provider or any other Person; (c) a violation of, or penalties arising
from any violation of, Environmental Laws, Environmental Claims or the release
of any substance into the environment or other loss of or damage to any property
or the environment, relating to the Property, the Collateral, the Lease, the
Agency Agreement or the Indemnity Provider; (d) the Operative Agreements, or any
transaction contemplated thereby; (e) any breach by the Indemnity Provider of
any of its representations or warranties under the Operative Agreements to which
the Indemnity Provider is a party or failure by the Indemnity Provider to
perform or observe any covenant or agreement to be performed by it under any of
the Operative Agreements or the failure of the Indemnity Provider, the Lease,
the Property or the Collateral to comply with applicable Law; (f) the
transactions contemplated hereby or by

66



--------------------------------------------------------------------------------



 





  any other Operative Agreement, in respect of the application of Parts 4 and 5
of Subtitle B of Title I of ERISA; (g) personal injury, death, property damage
or loss, including without limitation Claims based on strict or absolute
liability in tort or negligence; (h) any Claim not referenced in subsection
(g) based on strict liability in tort or negligence; (i) any claim for patent,
trademark, trade name or copyright infringement; (j) any fees, expenses and/or
other assessments by any business park or any other applicable entity with
oversight responsibility for the Property; (k) the failure of the Indemnity
Provider to vest and maintain vested in the Agent (on behalf of the Secured
Parties) or to transfer to the Agent (on behalf of the Secured Parties), a
security interest in the Collateral, free and clear of any Lien whether existing
at the time of any borrowing or at any time thereafter other than Permitted
Liens and Lessor Liens; (l) any failure of the Indemnity Provider to perform its
duties or obligations in accordance with the provisions of the Operative
Agreements; (m) the failure by the Indemnity Provider to pay when due any Taxes
for which the Indemnity Provider is liable, including without limitation, sales,
excise or personal property taxes payable in connection with the Lease; (n) any
repayment by the Agent, the Deal Agent, a Lender, the Lessor, an Affected Party
or a Secured Party of any amount previously distributed hereunder which amount
the Agent, the Deal Agent, a Lender, the Lessor, an Affected Party or a Secured
Party believes in good faith is required to be repaid; (o) any investigation,
litigation or proceeding related to the Operative Agreements or the use of
proceeds of Loans or Lessor Advances or the ownership of the Notes or the making
of an Lessor Advance or in respect to the Lease; (p) the failure to file, or any
delay in filing, financing statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other applicable Laws with
respect to any Collateral, whether at the time of any Loan or Lessor Advance or
at any subsequent time; (q) any dispute, claim, offset or defense of the
Indemnity Provider to the payment with respect to any Loan, Lessor Advance or
Note (including without limitation a defense based on a Loan, a Lessor Advance a
Note or any Operative Agreement not being a legal, valid and binding obligation
of the Indemnity Party enforceable against it in accordance with its terms), or
any other claim resulting from the sale of the merchandise or services related
to such Loans, Lessor Advances, Notes or the Operative Agreements or the
furnishing or failure to furnish such merchandise or services; (r) any inability
to obtain any judgment in, or utilize the court or other adjudication system of,
any state in which the Indemnity Provider may be located as a result of the
Indemnity Provider’s failure to qualify to do business or file any notice or
business activity or similar report; (s) any products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort arising out of or in connection with the Collateral or
services that are the subject of any Collateral; (t) the use of the proceeds of
any Loan or Lessor Advance in a manner other than as provided in the Operative
Agreements; or (u) the failure of the Indemnity Provider or any of its
respective agents or representatives to remit to the Lenders, the Lessor, the
Agent or the Deal Agent, collections, rents or payments remitted to the
Indemnity Provider or any agent or representative.

       If a written demand is made against any Indemnified Person or if any
proceeding shall be commenced against such Indemnified Person (including without
limitation a written notice of such proceeding) for any Claim, such Indemnified
Person shall promptly notify the Indemnity

67



--------------------------------------------------------------------------------



 



Provider in writing and shall not take action with respect to such Claim without
the consent of the Indemnity Provider for thirty (30) days after the receipt of
such notice by the Indemnity Provider; provided, however, that in the case of
any such Claim, if action shall be required by law or regulation to be taken
prior to the end of such period of thirty (30) days, such Indemnified Person
shall endeavor to, in such notice to the Indemnity Provider, inform the
Indemnity Provider of such shorter period, and no action shall be taken with
respect to such Claim without the consent of the Indemnity Provider before seven
(7) days before the end of such shorter period unless the Indemnified Person
shall be required by such law or regulation to take action prior to the end of
such seven (7) day period; provided, further, that the failure of such
Indemnified Person to give the notices referred to in this sentence shall not
diminish the Indemnity Provider’s obligation hereunder except to the extent such
failure precludes the Indemnity Provider from contesting all or any part of such
Claim, but only for the portion of the Claim that the Indemnity Provider is
precluded from contesting.

     If, within thirty (30) days of receipt of such notice from the Indemnified
Person (or such shorter period as the Indemnified Person has notified the
Indemnity Provider is required by law or regulation for the Indemnified Person
to respond to such Claim), the Indemnity Provider shall request in writing that
such Indemnified Person respond to such Claim, the Indemnified Person shall, at
the reasonable expense of the Indemnity Provider, in good faith conduct and
control such action (including without limitation by pursuit of appeals)
(provided, however, that (A) if such Claim, in the Indemnity Provider’s
reasonable discretion, can be pursued by the Indemnity Provider on behalf of or
in the name of such Indemnified Person, the Indemnified Person, at the Indemnity
Provider’s request, shall allow the Indemnity Provider to conduct and control
the response to such Claim and (B) in the case of any Claim (and notwithstanding
the provisions of the foregoing subsection (A)), the Indemnified Person may
request in writing that the Indemnity Provider conduct and control the response
to such Claim (with counsel to be selected by the Indemnity Provider and
consented to by such Indemnified Person, such consent not to be unreasonably
withheld or delayed; provided, however, that any Indemnified Person may retain
separate counsel at the expense of the Indemnity Provider in the event of a
potential conflict of interest between such Indemnified Person and the Indemnity
Provider)) by, in the sole discretion of the Person conducting and controlling
the response to such Claim (1) resisting payment thereof, (2) not paying the
same except under protest, if protest is necessary and proper, (3) if the
payment be made, using reasonable efforts to obtain a refund thereof in
appropriate administrative and judicial proceedings, or (4) taking such other
action as is reasonably requested by the Indemnity Provider from time to time.

     The party controlling the response to any Claim shall consult in good faith
with the non-controlling party and shall keep the non-controlling party
reasonably informed as to the conduct of the response to such Claim; provided,
that all decisions ultimately shall be made in the discretion of the controlling
party. The parties agree that an Indemnified Person may at any time decline to
take further action with respect to the response to such Claim and may settle
such Claim if such Indemnified Person shall waive its rights to any indemnity
from the Indemnity Provider that otherwise would be payable in respect of such
Claim (and any future Claim, the pursuit of which is precluded by reason of such
resolution of such Claim) and shall pay to the Indemnity Provider any amount
previously paid or advanced by the Indemnity Provider pursuant to this
Section 11.1 by way of indemnification or advance for the payment of an amount

68



--------------------------------------------------------------------------------



 



regarding such Claim, except reasonable expenses therefrom incurred by such
Indemnified Person in connection with the response to such Claim.

     Notwithstanding the foregoing provisions of this Section 11.1, an
Indemnified Person shall not be required to take any action and the Indemnity
Provider shall not be permitted to respond to any Claim in its own name or that
of the Indemnified Person unless (A) the Indemnity Provider shall have agreed to
pay and shall pay to such Indemnified Person on demand and on an After Tax Basis
all reasonable costs, losses and expenses that such Indemnified Person actually
incurs in connection with such Claim, including without limitation all
reasonable legal, accounting and investigatory fees and disbursements and the
Indemnity Provider shall have agreed that the Claim is an indemnifiable Claim
hereunder, (B) the Indemnified Person shall have reasonably determined that the
action to be taken will not result in any material danger of sale, forfeiture or
loss of the Property, or any part thereof or interest therein, will not
interfere with the payment of Rent, and will not result in risk of criminal
liability, (C) if such Claim shall involve the payment of any amount prior to
the resolution of such Claim, the Indemnity Provider shall provide to the
Indemnified Person an interest-free advance in an amount equal to the amount
that the Indemnified Person is required to pay (with no additional net after-tax
cost to such Indemnified Person) prior to the date such payment is due, (D) in
the case of an appeal of an adverse determination of a Claim that must be
pursued in the name of an Indemnified Person (or an Affiliate thereof), the
Indemnity Provider shall have provided to such Indemnified Person an opinion of
independent counsel selected by the Indemnity Provider and reasonably
satisfactory to the Indemnified Person stating that the position asserted in
such appeal will more likely than not prevail and (E) no Event of Default by the
Indemnity Provider shall have occurred and be continuing. In no event shall an
Indemnified Person be required to appeal an adverse judicial determination to
the United States Supreme Court. In addition, an Indemnified Person shall not be
required to contest any Claim in its name (or that of an Affiliate) if the
subject matter thereof shall be of a continuing nature and shall have previously
been decided adversely to the position taken by the Indemnity Provider by a
court of competent jurisdiction pursuant to the contest provisions of this
Section 11.1, unless there shall have been a change in law (or interpretation
thereof) and the Indemnified Person shall have received, at the Indemnity
Provider’s expense, an opinion of independent counsel selected by the Indemnity
Provider and reasonably acceptable to the Indemnified Person stating that as a
result of such change in law (or interpretation thereof), it is more likely than
not that the Indemnified Person will prevail in such contest. In no event shall
the Indemnity Provider be permitted to adjust or settle any Claim without the
consent of the Indemnified Person to the extent any such adjustment or
settlement involves, or is reasonably likely to involve, any performance by or
adverse admission by or with respect to the Indemnified Person.

     11.2. General Tax Indemnity.



           (a) Subject to the limitations set forth in Section 11.7 hereof, the
Indemnity Provider shall pay and assume liability for, and does hereby agree to
indemnify, protect and defend the Property and all Indemnified Persons, and hold
them harmless against, all Impositions on an After Tax Basis, and all payments
pursuant to the Operative Agreements shall be made free and clear of and without
deduction for any and all present and future Impositions.

69



--------------------------------------------------------------------------------



 





       (b) Notwithstanding anything to the contrary in Section 11.2(a) hereof,
the following shall be excluded from the indemnity required by Section 11.2(a):



       (i) Taxes (other than Taxes that are, or are in the nature of, sales,
use, rental, value added, ad valorem, transfer or property taxes) that are
imposed on a Indemnified Person by the United States federal government that are
based on or measured by the net income (including without limitation taxes based
on capital gains and minimum taxes) of such Person; provided, that this clause
(i) shall not be interpreted to prevent a payment from being made on an After
Tax Basis if such payment is otherwise required to be so made;    
     (ii) Taxes (other than Taxes that are, or are in the nature of, sales, use,
rental, value added, ad valorem, transfer or property taxes) that are imposed on
any Indemnified Person by any state or local jurisdiction or taxing authority
within any state or local jurisdiction and that are based upon or measured by
the net income (including without limitation taxes based on capital gains and
minimum taxes) of such Person; provided that such Taxes shall not be excluded
under this subparagraph (ii) to the extent such Taxes would have been imposed
had the location, possession or use of the Property in, the location or the
operation of the Lessee in, or the Lessee’s making payments under the Operative
Agreements from, the jurisdiction imposing such Taxes been the sole connection
between such Indemnified Person and the jurisdiction imposing such Taxes;
provided, further, that this clause (ii) shall not be interpreted to prevent a
payment from being made on an After Tax Basis if such payment is otherwise
required to be so made;          (iii) any Tax to the extent it relates to any
act, event or omission that occurs after the termination of the Lease and
redelivery or sale of the Property in accordance with the terms of the Lease
(but not any Tax that relates to such termination, redelivery or sale and/or to
any period prior to such termination, redelivery or sale);          (iv) any
Taxes which are imposed on an Indemnified Person as a result of the gross
negligence or willful misconduct of such Indemnified Person itself, as
determined by a court of competent jurisdiction (as opposed to gross negligence
or willful misconduct imputed to such Indemnified Person), but not Taxes imposed
as a result of ordinary negligence of such Indemnified Person; and    
     (v) Impositions imposed or assessed by the PBGC on any Financing Party or
on any pension plan (as defined in ERISA Section 3(2)) maintained by any
Financing Party.

Notwithstanding the foregoing, the exclusions from the definition of
“Impositions” set forth in clauses (i), (ii) and (iii) shall not apply (but the
other exclusions shall apply) to any Taxes or increase in Taxes imposed on an
Indemnified Person net of any decrease in Taxes realized by

70



--------------------------------------------------------------------------------



 



such Indemnified Person, to the extent that such tax increase or decrease would
not have occurred if on each date of an Advance the Primary Financing Parties
has advanced funds to the Lessee in the form of a loan secured by the Property
in an amount equal to the Acquisition and Construction Advances funded on such
date of an Advance, with debt service equal to the Basic Rent payable on each
Schedule Interest Payment Date and a principal balance at the maturity of such
loan in an amount equal to the then outstanding amount of the Notes at the end
of the term of the Lease.



       (c) (i) Subject to the terms of Section 11.2(f) and 11.7, the Indemnity
Provider shall pay or cause to be paid in a timely manner all Impositions
directly to the taxing authorities where feasible and otherwise to the
Indemnified Person, as appropriate, and the Indemnity Provider shall at its own
expense, upon such Indemnified Person’s reasonable request, furnish to such
Indemnified Person copies of official receipts or other satisfactory proof
evidencing such payment.



       (ii) In the case of Impositions for which no contest is conducted
pursuant to Section 11.2(f) and which the Indemnity Provider pays directly to
the taxing authorities, the Indemnity Provider shall pay such Impositions prior
to the latest time permitted by the relevant taxing authority for timely
payment. In the case of Impositions for which the Indemnity Provider reimburses
an Indemnified Person, the Indemnity Provider shall do so within ten (10) days
after receipt by the Indemnity Provider of demand by such Indemnified Person
describing in reasonable detail the nature of the Imposition and the basis for
the demand (including without limitation the computation of the amount payable),
accompanied by receipts or other reasonable evidence of such demand. In the case
of Impositions for which a contest is conducted pursuant to Section 11.2(f), the
Indemnity Provider shall pay such Impositions or reimburse such Indemnified
Person for such Impositions, to the extent not previously paid or reimbursed
pursuant to subsection (a), prior to the latest time permitted by the relevant
taxing authority for timely payment after conclusion of all contests under
Section 11.2(f).          (iii) At the Indemnity Provider’s request, the amount
of any indemnification payment by the Indemnity Provider pursuant to subsection
(a) shall be verified and certified by an independent public accounting firm
mutually acceptable to the Indemnity Provider and the Indemnified Person. The
fees and expenses of such independent public accounting firm shall be paid by
the Indemnity Provider unless such verification shall result in an adjustment in
the Indemnity Provider’s favor of ten percent (10%) or more of the payment as
computed by the Indemnified Person, in which case such fee shall be paid by the
Indemnified Person.



       (d) The Indemnity Provider shall be responsible for preparing and filing
any real and personal property or ad valorem tax returns in respect of the
Property. In case any other report or tax return shall be required to be made
with respect to any obligations of the Indemnity Provider under or arising out
of subsection (a) and of which the

71



--------------------------------------------------------------------------------



 





  Indemnity Provider has knowledge or should have knowledge, the Indemnity
Provider, at its sole cost and expense, shall notify the relevant Indemnified
Person of such requirement and (except if such Indemnified Person notifies the
Indemnity Provider that such Indemnified Person intends to prepare and file such
report or return) (A) to the extent required or permitted by and consistent with
Legal Requirements, make and file in the Indemnity Provider’s name such return,
statement or report; and (B) in the case of any other such return, statement or
report required to be made in the name of such Indemnified Person, advise such
Indemnified Person of such fact and prepare such return, statement or report for
filing by such Indemnified Person or, where such return, statement or report
shall be required to reflect items in addition to any obligations of the
Indemnity Provider under or arising out of subsection (a), provide such
Indemnified Person at the Indemnity Provider’s expense with information
sufficient to permit such return, statement or report to be properly made with
respect to any obligations of the Indemnity Provider under or arising out of
subsection (a) no later than fifteen (15) days prior to the due date thereof.
Such Indemnified Person shall, upon the Indemnity Provider’s request and at the
Indemnity Provider’s expense, provide any data maintained by such Indemnified
Person (and not otherwise available to or within the control of the Indemnity
Provider) with respect to the Property which the Indemnity Provider may
reasonably require to prepare any required tax returns or reports.    
     (e) As between the Indemnity Provider on one hand, and each Financing Party
on the other hand, the Indemnity Provider shall be responsible for, and the
Indemnity Provider shall indemnify and hold harmless each Financing Party
(without duplication of any indemnification required by subsection (a)) on an
After Tax Basis against, any obligation for United States or foreign withholding
taxes or similar levies, imposts, charges, fees, deductions or withholdings
(collectively, “Withholdings”) imposed in respect of the Interest payable on the
Notes or with respect to any other payments under the Operative Agreements (all
such payments being referred to herein as “Exempt Payments” to be made without
deduction, withholding or set off) (and, if any Financing Party receives a
demand for such payment from any taxing authority or a Withholding is otherwise
required with respect to any Exempt Payment, the Indemnity Provider shall
discharge such demand on behalf of such Financing Party); provided, however,
that the obligation of the Indemnity Provider under this Section 11.2(e) shall
not apply to:



       (i) Withholdings on any Exempt Payment to any Financing Party which is a
non-U.S. Person unless such Financing Party is, on the date hereof (or on the
date it becomes a Financing Party hereunder) and on the date of any change in
the principal place of business or the lending office of such Financing Party,
entitled to submit a Form W-8BEN or Form W-8ECI or successor applicable form,
certifying in each case that such party is entitled under Section 1441 or 1442
of the Code or any other applicable provision thereof or under any applicable
tax treaty or convention to receive payments pursuant to the Operative
Agreements without deduction or withholding of United States federal income tax
and is a foreign Person thereby entitled to an exemption from United States
backup withholding taxes (except where the failure of the exemption results from
a change in the principal place of business of the Lessee); provided,

72



--------------------------------------------------------------------------------



 





  however, if a failure of the exemption is due to a change in law after the
date hereof or in the case of a Financing Party that acquires its interest after
the date hereof, a change in law occurring after such date, then the Indemnity
Provider shall be liable for any withholding resulting therefrom; or    
     (ii) Any U.S. Taxes imposed solely by reason of the failure by a non-U.S.
Person to comply with applicable certification, information, documentation or
other reporting requirements concerning the nationality, residence, identity or
connections with the United States of America of such non-U.S. Person if such
compliance is required by statute or regulation of the United States of America
as a precondition to relief or exemption from such U.S. Taxes if the Indemnity
Provider has provided such certification, information, documentation or other
reporting requirements to the Financing Party on a timely basis and the
Financing Party is eligible for such relief or exemption.



  For the purposes of this Section 11.2(e), (A) “U.S. Person” shall mean a
citizen, national or resident of the United States of America, a corporation,
partnership or other entity created or organized in or under any laws of the
United States of America or any State thereof, or any estate or trust that is
subject to Federal income taxation regardless of the source of its income, (B)
“U.S. Taxes” shall mean any present or future tax, assessment or other charge or
levy imposed by or on behalf of the United States of America or any taxing
authority thereof or therein, (C) “Form W-8BEN” shall mean Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States
Withholding) of the Department of the Treasury of the United States of America
and (D) “Form W-8ECI” shall mean Form W-8ECI (Certificate of Foreign Person’s
Claim for Exemption from Withholding on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America (or in relation to either such Form
such successor and related forms as may from time to time be adopted by the
relevant taxing authorities of the United States of America to document a claim
to which such Form relates). Each of the Forms referred to in the foregoing
clauses (C) and (D) shall include such successor and related forms as may from
time to time be adopted by the relevant taxing authorities of the United States
of America to document a claim to which such Form relates.          If a
Financing Party or an Affiliate with whom such Financing Party files a
consolidated tax return (or equivalent) subsequently receives the benefit in any
country of a tax credit or an allowance resulting from U.S. Taxes with respect
to which it has received a payment of an additional amount under this
Section 11.2(e), such Financing Party will pay to the Indemnity Provider such
part of that benefit as in the opinion of such Financing Party will leave it
(after such payment) in a position no more and no less favorable than it would
have been in if no additional payment had been required to be paid, provided
always that (i) such Financing Party will be the sole judge of the amount of any
such benefit and of the date on which it is received, (ii) such Financing Party
will have the absolute discretion as to the order and manner in which it employs
or claims tax credits and allowances available to it and (iii) such Financing
Party will not be obliged to disclose to the Borrower any information regarding
its tax affairs or tax computations. A

73



--------------------------------------------------------------------------------



 





  subsequent loss of such tax credit or allowance with respect to which a
payment is made pursuant to this paragraph to an Indemnity Provider shall be
treated as an Imposition that is indemnifiable under Section 11.2(a) hereof
without regard to the exclusions of Section 11.2(b)(i), (ii), and (iii) hereof.



       Each non-U.S. Person that shall become a Financing Party after the date
hereof shall, upon the effectiveness of the related transfer or otherwise upon
becoming a Financing Party hereunder, be required to provide all of the forms
and statements referenced above or other evidences of exemption from
Withholdings if the Indemnity Provider has provided such certification,
information, documentation or other reporting requirements to the Financing
Party and the Financing Party is eligible for such relief or exemption.    
     (f) If a written Claim is made against any Indemnified Person or if any
proceeding shall be commenced against such Indemnified Person (including without
limitation a written notice of such proceeding), for any Impositions, the
provisions in Section 11.1 relating to notification and rights to contest shall
apply; provided, however, that the Indemnity Provider shall have the right to
conduct and control such contest only if such contest involves a Tax other than
a Tax on net income of the Indemnified Person that can be pursued independently
from any other proceeding involving a Tax liability of such Indemnified Person
and the Indemnity Provider agrees to pay to such Indemnified Person on demand
the Impositions which are the subject of such claim to the extent the contest is
unsuccessful. The controlling party shall provide the non-controlling party with
a copy of (or appropriate excerpts from) any reports or claims issued by the
relevant auditing agents or taxing authority to the controlling party thereof,
in connection with such claim or the contest thereof.          (g) The parties
agree that any party to this Agreement (and each employee, representative, or
other agent of such party) may disclose the tax aspects of the transactions
contemplated by this Agreement and the structural aspects of these transactions
as they relate to such tax aspects without limitation of any kind on such
disclosure.

     11.3. Increased Costs, Loan Adequacy; Illegality, etc.



       (a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law, guideline, rule, directive, request or
regulation or (ii) the compliance by a Financing Party or any Affiliate thereof
(each of which, an “Affected Party”) with any law, regulation, rule, directive,
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), including, without limitation,
compliance by an Affected Party with any request or directive regarding loan
adequacy or advance adequacy (A) shall subject an Affected Party to any Tax
(except for Taxes on the overall net income of such Affected Party), duty or
other charge with respect to a Loan, Lessor Advance, or any right to make Loans
or Lessor Advances under the Operative Agreements, or on any payment made under
the

74



--------------------------------------------------------------------------------



 





  Operative Agreements or (B) shall impose, modify or deem applicable any
reserve requirement (including, without limitation, any reserve requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
any reserve requirement, if any, included in the determination of the Interest
or Lessor Yield), special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Affected Party
or (C) shall impose any other condition affecting a Loan or a Lessor Advance or
a Financing Party’s rights under the Operative Agreements, the result of which
is to increase the cost to any Affected Party or to reduce the amount of any sum
received or receivable by an Affected Party under the Operative Agreements, then
within ten (10) days after demand by such Affected Party (which demand shall be
accompanied by a statement setting forth the basis for such demand), the Lessee
shall pay to such Affected Party such additional amount or amounts as will
compensate such Affected Party for such additional or increased cost incurred or
such reduction suffered.          (b) If either (i) the introduction of or any
change in or in the interpretation of any law, guideline, rule, regulation,
directive or request or (ii) compliance by any Affected Party with any law,
guideline, rule, regulation, directive or request from any central bank or other
Governmental Authority or agency (whether or not having the force of law),
including without limitation compliance by an Affected Party with any request or
directive regarding loan adequacy or advance adequacy, has or would have the
effect of reducing the rate of return on the Loan or Lessor Advance of any
Affected Party as a consequence of its obligations under the Operative
Agreements or arising in connection therewith to a level below that which any
such Affected Party could have achieved but for such introduction, change or
compliance (taking into consideration the policies of such Affected Party with
respect to loan adequacy or advance adequacy) by an amount deemed by such
Affected Party to be material, then from time to time, within ten (10) days
after demand by such Affected Party (which demand shall be accompanied by a
statement setting forth the basis for such demand), the Lessee shall pay to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such reduction. For the avoidance of doubt, any
interpretation of Accounting Research Bulletin No. 51 by the Financial
Accounting Statements Board shall constitute an adoption, change, request or
directive subject to this Section 11.3.          (c) If as a result of any event
or circumstance similar to those described in clauses (a) or (b) of this
section, any Affected Party is required to compensate a bank or other financial
institution providing liquidity support, credit enhancement or other similar
support to such Affected Party in connection with the Operative Agreements or
the funding or maintenance of Loans thereunder, then on the Payment Date after
demand by such Affected Party, the Lessee shall pay to such Affected Party such
additional amount or amounts as may be necessary to reimburse such Affected
Party for any amounts paid by it.          (d) In determining any amount
provided for in this section, the Affected Party may use any reasonable
averaging and attribution methods. Any Affected Party making a claim under this
section shall submit to the Lessee a written description as to such

75



--------------------------------------------------------------------------------



 





  additional or increased cost or reduction and the calculation thereof, which
written description shall be conclusive absent demonstrable error.    
     (e) For purposes of this Section 11.3, Governmental Authority shall include
any accounting board or authority (whether or not part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles in each case whether foreign or domestic.          (f) If
a Financing Party or the Deal Agent on behalf of the Conduit shall notify the
Agent that a Eurodollar Disruption Event as described in clause (a) of the
definition of “Eurodollar Disruption Event” has occurred, the Agent shall in
turn so notify the Lessee, whereupon all Loans in respect of which Interest
accrues, and all Lessor Advances in respect of which Lessor Yield accrues, at
the Eurodollar Rate shall immediately be converted into Loans or Lessor
Advances, as the case may be, in respect of which Interest and Lessor Yield,
respectively, accrues at the ABR.

     11.4. Funding/Contribution Indemnity.

     The Lessee agrees to indemnify each Financing Party and to hold each
Financing Party harmless from any and all Breakage Costs. Each Financing Party
agrees to provide the Lessee prompt written notice of any occurrence which gives
rise to Lessee’s indemnification obligations under this Section 11.4.

     11.5. EXPRESS INDEMNIFICATION FOR ORDINARY NEGLIGENCE, STRICT LIABILITY,
ETC.

     WITHOUT LIMITING THE GENERALITY OF THE INDEMNIFICATION PROVISIONS OF ANY
AND ALL OF THE OPERATIVE AGREEMENTS AND TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PERSON PROVIDING INDEMNIFICATION OF ANOTHER PERSON UNDER ANY OPERATIVE
AGREEMENT HEREBY FURTHER EXPRESSLY RELEASES EACH BENEFICIARY OF ANY SUCH
INDEMNIFICATION FROM ALL CLAIMS FOR LOSS OR DAMAGE, DESCRIBED IN ANY OPERATIVE
AGREEMENT, CAUSED BY ANY ACT OR OMISSION ON THE PART OF ANY SUCH BENEFICIARY
ATTRIBUTABLE TO THE ORDINARY NEGLIGENCE (WHETHER SOLE OR CONTRIBUTORY) OR STRICT
LIABILITY OF ANY SUCH BENEFICIARY, AND INDEMNIFIES, EXONERATES AND HOLDS EACH
SUCH BENEFICIARY FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES
OF ACTION, SUITS, CLAIMS, LOSSES, COSTS, LIABILITIES, DAMAGES AND EXPENSES
(INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEY’S FEES AND EXPENSES),
DESCRIBED ABOVE, INCURRED BY ANY SUCH BENEFICIARY (IRRESPECTIVE OF WHETHER ANY
SUCH BENEFICIARY IS A PARTY TO THE ACTION FOR WHICH INDEMNIFICATION UNDER THIS
AGREEMENT OR ANY OTHER OPERATIVE AGREEMENT IS SOUGHT) ATTRIBUTABLE TO THE
ORDINARY NEGLIGENCE (WHETHER SOLE OR CONTRIBUTORY) OR STRICT LIABILITY OF ANY
SUCH BENEFICIARY.

76



--------------------------------------------------------------------------------



 



     11.6. Additional Provisions Regarding Environmental Indemnification.

     Without limiting the generality of Section 11.1, each and every Indemnified
Person shall at all times have the rights and benefits, and the Indemnity
Provider shall have the obligations, in each case provided pursuant to the
Operative Agreements with respect to environmental matters, violations of any
Environmental Law, any Environmental Claim or other loss of or damage to any
property or the environment relating to the Property, the Collateral, the Lease,
the Agency Agreement or the Indemnity Provider (including without limitation the
rights and benefits provided pursuant to Section 11.1(c)).

     11.7. Indemnity Prior to Completion Date.

     Notwithstanding the provisions of Sections 11.1, 11.2, 11.3, 11.4, 11.5 and
11.6 and any other indemnity obligations of the Indemnity Provider under the
Operative Agreements, (a) the Lessor shall be the only beneficiary of the
provisions set forth in Sections 11.1, 11.2, 11.3, 11.4, 11.5 and 11.6 and any
other indemnity obligations of the Indemnity Provider under the Operative
Agreements with respect to any Claim arising thereunder solely for the period
prior to the Completion Date related to the Property, and (b) such limited
rights of indemnification referenced in Section 11.7(a) (to the extent relating
to third-party claims) shall be limited to third-party claims caused by or
resulting from the Indemnity Provider’s acts or omissions and/or all other
Persons acting by, through or under the Indemnity Provider (including, without
limitation, contractors, subcontractors and other Persons contracted or
controlled by the Construction Agent). After the Completion Date, each
Indemnified Person shall be a beneficiary of the provisions set forth in
Sections 11.1 through 11.6.

     To the extent the Indemnity Provider is not obligated to indemnify any
Indemnified Person with respect to Claims arising under Sections 11.1, 11.2,
11.3, 11.4, 11.5 or 11.6 and any other indemnity obligations of the Indemnity
Provider under the Operative Agreements prior to the Completion Date, the Lessor
shall provide such indemnities (but only to the extent Loans and Lessor Advances
are made available to the Lessor to pay such amounts) in favor of such
Indemnified Person in accordance with the relevant provisions of Sections 11.1,
11.2, 11.3, 11.4, 11.5 or 11.6 and any other indemnity obligations of the
Indemnity Provider under the Operative Agreements as the case may be. It is
acknowledged and agreed that any amount which the Lessor pays in favor of any
Indemnified Person with Loans and/or Lessor Advances shall be added to the
Property Cost.

     THE INDEMNITY OBLIGATIONS UNDERTAKEN BY THE LESSOR PURSUANT TO THIS SECTION
11.7 ARE IN ALL RESPECTS SUBJECT TO THE LIMITATIONS ON LIABILITY REFERENCED IN
SECTION 12.9.

77



--------------------------------------------------------------------------------



 



SECTION 12. MISCELLANEOUS.

     12.1. Survival of Agreements.

     The representations, warranties, covenants, indemnities and agreements of
the parties provided for in the Operative Agreements, and the parties’
obligations under any and all thereof, shall survive the execution and delivery
of this Agreement, the transfer of the Property to the Lessor, the acquisition
of the Property (or any of its components), the construction of any
Improvements, the Completion, any disposition of any interest of the Lessor in
the Property, the payment of the Notes and the Lessor Advances and any
disposition thereof and shall be and continue in effect notwithstanding any
investigation made by any party and the fact that any party may waive compliance
with any of the other terms, provisions or conditions of any of the Operative
Agreements. Except as otherwise expressly set forth herein or in other Operative
Agreements, the indemnities of the parties provided for in the Operative
Agreements shall survive the expiration or termination of any thereof with
respect to matters occurring prior to such expiration or termination.

     12.2. Notices.

     All notices required or permitted to be given under any Operative Agreement
shall be in writing. Notices may be served by certified or registered mail,
postage paid with return receipt requested; by private courier, prepaid; by
facsimile or other telecommunication device capable of transmitting or creating
a written record; or personally. Notices sent by mail or courier shall be deemed
delivered when delivered as addressed, or if the addressee refuses delivery,
when presented for delivery notwithstanding such refusal. Notices delivered by
fax shall be deemed delivered when receipt is acknowledged by the addressee or
its office. Personal delivery shall be effective when accomplished. Unless a
party changes its address by giving notice to the other party as provided
herein, notices shall be delivered to the parties at the following addresses:

     If to the Construction Agent or the Lessee, to such entity at the following
address:



  Human Genome Sciences, Inc.
9410 Key West Avenue
Rockville, MD 20850
Attention: Steve Mayer
Telephone:
Fax:

     with a copy to:



  Human Genome Sciences, Inc.
9410 Key West Avenue
Rockville, MD 20850
Attention: Jim Davis
Telephone:
Fax:

78



--------------------------------------------------------------------------------



 



     If to the Borrower or the Lessor, to such entity at the following address:



  Wachovia Development Corporation
c/o Wachovia Securities, LLC
One Wachovia Center
301 South College Street
Charlotte, NC 28288
Attention: Gabrielle Braverman
Telephone:
Fax:

     If to the Deal Agent or the Conduit, to either at the following address:



  Wachovia Securities, LLC
One Wachovia Center, Mail Code: NC0610
Charlotte, NC 28288
Attention: Conduit Administration
Telephone:
Fax:

     with a copy to:



  Lord Securities Corp.
2 Wall Street, 19th Floor
New York, NY 10005
Attention: Vice President
Telephone:
Fax:

     If to the Agent, to it at the following address:



  Wachovia Bank, National Association
201 South College Street (NC5708)
Charlotte, NC 28288
Attention: Greg Ponder
Telephone:
Fax:

79



--------------------------------------------------------------------------------



 



     with a copy to:



  Wachovia Bank, National Association
1970 Chain Bridge Road
3rd Floor
McLean, VA 22102
Attention: J. Kent Thompson
Telephone:
Fax:

     If to any Lender, to it at the address set forth for such Lender in
Schedule 2.1 of the applicable Credit Agreement.

     From time to time any party may designate additional parties and/or another
address for notice purposes by notice to each of the other parties hereto. Each
notice hereunder shall be effective upon receipt or refusal thereof.

     12.3. Counterparts.

     This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one (1) and the same
instrument.

     12.4. Terminations, Amendments, Waivers, Etc.

     Each of the parties hereto agrees that:



       (a) except as expressly provided in subsections (b) and (c) below and
except for the Unanimous Vote Matters, each Operative Agreement may only be
terminated, amended, modified, extended supplemented, restated, replaced or
waived upon the approval in writing by the Borrower, the Agent, the Majority
Secured Parties and the Lessee (to the extent the Lessee is a party to such
Operative Agreement); provided, each termination, amendment, modification,
extension, supplement, restatement, replacement or waiver regarding any
Operative Agreement which adversely affects the rights of the Lessee shall also
require the written consent of the Lessee (not to be unreasonably withheld or
delayed) unless a Lease Default or Lease Event of Default shall have occurred
and be continuing, provided, further, that each termination, amendment,
modification, extension, supplement, restatement, replacement or waiver
regarding any Operative Agreement shall also require the written consent of each
Financing Party affected thereby (the “Unanimous Vote Matters”), so as to



       (i) except for a pro rata reduction in each such Lender Commitment and a
corresponding reduction in the Lessor Commitment or, regarding the Lender
Commitment, as otherwise provided in Section 2.5 of the Credit Agreements,
reduce the Lender Commitments and/or the Lessor Commitment or extend the
scheduled date of maturity of any Note or any Lessor Advance;

80



--------------------------------------------------------------------------------



 





       (ii) extend the scheduled Expiration Date or extend any payment date of
any Note or Lessor Advance;



       (iii) reduce the stated rate of Interest payable on any Note or reduce
the stated Lessor Yield payable on any Lessor Advance (other than as a result of
waiving the applicability of any post-default increase in interest rates or
Lessor Yields);



       (iv) modify the priority of any Lien in favor of the Agent under any
Security Document;



       (v) subordinate any obligation owed to such Lender or the Lessor;



       (vi) extend the expiration date of such Lender’s Lender Commitment or the
Lessor Commitment of the Lessor;



       (vii) terminate, amend, supplement, waive, discharge or modify any
provision of this Section 12.4 or reduce the percentages specified in the
definitions of Majority Secured Parties or Majority Lenders;



       (viii) release a material portion of the Collateral (except in accordance
with Section 8.8);



       (ix) release the Borrower or the Lessee from its obligations under any
Operative Agreement or otherwise alter any payment obligations of the Borrower
or the Lessee to the Lessor or any Financing Party under the Operative
Agreements; or



       (x) terminate, amend, supplement, waive, discharge or modify any
provision of Section 8.6 of this Agreement.



       (b) the Mortgage Instrument (and any UCC Financing Statement related
thereto) may only be terminated, amended, modified, extended supplemented,
restated, replaced or waived upon the approval in writing by the Borrower, the
Lessor, (to the extent relating to the Lessee as opposed to relating to the
Borrower) the Lessee and (to the extent relating to the Lien in favor of the
Lenders under the Mortgage Instrument or UCC Financing Statement) the Majority
Lenders.



       (c) each termination, amendment, modification, extension, supplement,
restatement, replacement or waiver regarding any Operative Agreement affecting
Sections 4.1, 8.2, 8.3, 9.1, 10.1, 10.2, 11.1, 12.1, 13.1, 13.2, 14.1, 14.2,
14.3, 15.1, 15.2, 15.3, 16.1, 16.2, 18.1, 19.1, 19.2, 20.2, 20.3 (excluding all
provisions related to payments in Sections 20.2 or 20.3), 22.1, 22.4, 22.5, 23.1
or 24.1 of the Lease or affecting in any way the Collateral or the Property
requires the consent of the Lessor.

81



--------------------------------------------------------------------------------



 



     Any such termination, amendment, supplement, waiver, discharge or
modification approved, executed, adopted or consented to pursuant to this
Section 12.4 shall apply equally to each of the Lenders and the Lessor and shall
be binding upon all the parties to this Agreement. In the case of any waiver,
each party to this Agreement shall be restored to its former position and rights
under the Operative Agreements, and any Default or Event of Default waived shall
be deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

     If, at a time when the conditions precedent set forth in the Operative
Agreements to any Lessor Advance are, in the reasonable opinion of the Agent,
satisfied, the Lessor shall fail to fulfill its obligations to make such Lessor
Advance, then, for so long as such failure shall continue, the Lessor shall
(unless the Lessee and the Majority Secured Parties, determined as if the Lessor
were not a “Financing Party”, shall otherwise consent in writing) be deemed for
all purposes relating to terminations, amendments, supplements, waivers,
discharges or modifications under the Operative Agreements to have no Lessor
Advances for purposes of performing the computation of Majority Secured Parties,
and shall have no rights under this Section 12.4; provided that any action taken
with respect to a Unanimous Vote Matter shall not be effective as against the
Lessor without the Lessor’s consent.

     If, at a time when the conditions precedent set forth in the Operative
Agreements to any Loan are, in the reasonable opinion of the Agent, satisfied,
any Lender (other than the Conduit) shall fail to fulfill its obligations to
make such Loan, then, for so long as such failure shall continue, such Lender
shall (unless the Lessee and the Majority Secured Parties, determined as if such
Lender were not a “Financing Party”, shall otherwise consent in writing) be
deemed for all purposes relating to terminations, amendments, supplements,
waivers, discharges or modifications under the Operative Agreements to have no
Loans for purposes of performing the computation of Majority Secured Parties,
and shall have no rights under this Section 12.4; provided that any action taken
with respect to a Unanimous Vote Matter shall not be effective as against such
Lender without such Lender’s consent.

     Notwithstanding the foregoing, no termination, amendment, supplement,
waiver or modification of any Operative Agreement shall, without the consent of
each Hedge Provider, (i) terminate, amend, supplement, waive or modify any
provision of the applicable provisions of the Operative Agreements relating to
Hedging Agreements or the calculation of amounts payable in connection
therewith, (ii) extend the scheduled date of maturity of any payment obligation
owing to any Hedge Provider pursuant to the Operative Agreements, extend the
last day of the Term, extend any payment date of any obligation owing to any
Hedge Provider pursuant to the Operative Agreements, reduce any amount payable
to any Hedge Provider pursuant to the Operative Agreements, modify the priority
of any Lien in favor of the Agent under any Security Document, subordinate any
obligation owed to any Hedge Provider, or (iii) terminate, amend, supplement,
waive or modify any provision of this Section 12.4 or (so long as Wachovia is a
Lender or Wachovia Development Corporation is the Lessor) reduce the percentages
specified in the definition of Majority Secured Parties, or (except in
accordance with the Operative Agreements) permit any additional rights of
assignment or transfer by the Lessor of any of its rights and obligations under
any Credit Document or release a material portion of the Collateral (except in
accordance with Section 8.8 and provided, the foregoing shall not impair the
release of

82



--------------------------------------------------------------------------------



 



Liquid Collateral in accordance with the express provisions of the Operative
Agreements) or release the Lessee from its obligations under any Operative
Agreement or otherwise alter any payment obligations of the Lessee to the Lessor
or any Hedge Provider under the Operative Agreements.

     12.5. Headings, etc.

     The Table of Contents and headings of the various Articles and Sections of
this Agreement are for convenience of reference only and shall not modify,
define, expand or limit any of the terms or provisions hereof.

     12.6. Parties in Interest.

     Except as expressly provided herein, none of the provisions of this
Agreement are intended for the benefit of any Person except the parties hereto.



  12.7.  GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL; VENUE.



       (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW), EXCEPT TO THE
EXTENT THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED ARE REQUIRED TO
APPLY. Any legal action or proceeding with respect to this Agreement or any
other Operative Agreement may be brought in the courts of the State of New York
or of the United States for the Southern District of New York, and, by execution
and delivery of this Agreement, each of the parties to this Agreement hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the nonexclusive jurisdiction of such courts. Each of the
parties to this Agreement further irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
it at the address set out for notices pursuant to Section 12.2, such service to
become effective upon receipt or rejection. Nothing herein shall affect the
right of any party to serve process in any other manner permitted by Law.



       (b) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY, TO THE
FULLEST EXTENT ALLOWED BY APPLICABLE LAW, WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO ANY DISPUTE OR THIS AGREEMENT, ANY OTHER
OPERATIVE AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.



       (c) Each of the parties to this Agreement hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or

83



--------------------------------------------------------------------------------



 





  any other Operative Agreement brought in the courts referred to in subsection
(a) above and hereby further irrevocably waives and agrees not to plead or claim
in any such court that any such action or proceeding brought in any such court
has been brought in an inconvenient forum.

     Subject to the other applicable provisions of the Operative Agreements, the
parties shall have the right to proceed in any court of proper jurisdiction or
by self-help to exercise or prosecute the following remedies, as applicable:
(i) all rights to foreclose against any real or personal property or other
security by exercising a power of sale or under applicable law by judicial
foreclosure including a proceeding to confirm the sale; (ii) all rights of
self-help including peaceful occupation of real property and collection of
rents, set-off and peaceful possession of personal property; and (iii) obtaining
provisional or ancillary remedies including injunctive relief, sequestration,
garnishment, attachment, appointment of receiver and filing an involuntary
bankruptcy proceedings. Any claim or controversy with regard to any party’s
entitlement to such remedies is a Dispute.

     Each party to this Agreement agrees that it shall not have a remedy of
punitive or exemplary damages against any other party in any Dispute and hereby
waives any right or claim to punitive or exemplary damages it has now or which
may arise in the future in connection with any Dispute.

     12.8. Severability.

     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     12.9. Liability Limited.



       (a) [Reserved].



       (b) Anything to the contrary contained in this Agreement or in any other
Operative Agreement notwithstanding, no Exculpated Person shall be personally
liable in any respect for any liability or obligation arising hereunder or in
any other Operative Agreement including without limitation the payment of the
principal of, or Interest on, the Notes, or for monetary damages for the breach
of performance of any of the covenants contained in this Agreement or any of the
other Operative Agreements. The Primary Financing Parties and the Agent agree
that, in the event any remedies under any Operative Agreement are pursued,
neither the Primary Financing Parties nor the Agent shall have any recourse
against any Exculpated Person, for any deficiency, loss or Claim for monetary
damages or otherwise resulting therefrom and recourse shall be had solely and
exclusively against the Borrower’s Interest (excluding Excepted Payments) and
the Lessee (with respect to the Lessee’s obligations under the Operative
Agreements); but nothing contained herein shall be taken to prevent recourse
against or the enforcement of

84



--------------------------------------------------------------------------------



 





  remedies against the Borrower’s Interest (excluding Excepted Payments) in
respect of any and all liabilities, obligations and undertakings contained
herein and/or in any other Operative Agreement. Notwithstanding the provisions
of this Section, nothing in any Operative Agreement shall: (i) constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Notes arising under any Operative Agreement or secured by any Operative
Agreement, but the same shall continue until paid or discharged; (ii) relieve
any Exculpated Person from liability and responsibility for (but only to the
extent of the damages arising by reason of): active waste knowingly committed by
any Exculpated Person with respect to the Property, any fraud, gross negligence
or willful misconduct on the part of any Exculpated Person; (iii) relieve any
Exculpated Person from liability and responsibility for (but only to the extent
of the moneys misappropriated, misapplied or not turned over) (A) except for
Excepted Payments, misappropriation or misapplication by the Lessor (i.e.,
application in a manner contrary to any of the Operative Agreements) of any
insurance proceeds or condemnation award paid or delivered to the Lessor by any
Person other than the Agent, (B) except for Excepted Payments, any deposits or
any escrows or amounts owed by the Construction Agent under the Agency Agreement
held by the Lessor or (C) except for Excepted Payments, any rent or other income
or funds received by the Lessor from the Lessee that is not turned over to the
Agent; (iv) affect or in any way limit the Agent’s rights and remedies under any
Operative Agreement with respect to the Rents and rights and powers of the Agent
under the Operative Agreements or to obtain a judgment against the Lessee’s
interest in the Property pursuant to the terms of the Operative Agreements or
the Agent’s rights and powers to obtain a judgment against the Lessor or the
Lessee; or (v) relieve any Exculpated Person from liability and responsibility
(A) with respect to such Person’s obligations concerning Lessor Liens pursuant
to Section 8.2(a) and the last sentence of Section 8.9(a) hereof or (B) to the
extent such liability or responsibility is attributable to any representation or
warranty of an y Exculpated Person contained in Section 6.1 hereof that was
false or inaccurate in any material way when made (provided, that no deficiency
judgment or other money judgment shall be enforced against any Exculpated Person
except to the extent of the Lessor’s interest in the Borrower’s Interest
(excluding Excepted Payments) or to the extent the Lessor may be liable as
otherwise contemplated in clauses (ii), (iii) or (v) of this Section 12.9(b)).

     12.10. Rights of the Lessee.

     If at any time all obligations of the Borrower and the Lessee under the
Operative Agreements have in each case been satisfied or discharged in full,
then the Lessee shall be entitled to (a) terminate the Lease and (b) receive
(i) all amounts then held under the Operative Agreements, and all proceeds with
respect to, the Property and (ii) a release of the remaining Collateral. Upon
the termination of the Lease pursuant to the foregoing clause (a), the Lessor
shall transfer to the Lessee or its designee all of its right, title and
interest free and clear of the Lien of the Lease, the Lien of the Security
Documents and all other Operative Agreements and all Lessor Liens in and to the
Property and any amounts or proceeds referred to in the foregoing clause (b)
shall be paid over to the Lessee or its designee.

85



--------------------------------------------------------------------------------



 



     12.11. Further Assurances.

     The parties hereto shall promptly cause to be taken, executed, acknowledged
or delivered, at the sole expense of the Lessee, all such further acts,
conveyances, documents and assurances as the other parties may from time to time
reasonably request in order to carry out and effectuate the intent and purposes
of this Participation Agreement, the other Operative Agreements and the
transactions contemplated hereby and thereby (including without limitation the
preparation, execution and filing of any and all Uniform Commercial Code
financing statements, filing of the Mortgage Instrument and other filings or
registrations which the parties hereto may from time to time request to be filed
or effected). The Lessee, at its own expense and without need of any prior
request from any other party, shall take such action as may be necessary
(including without limitation any action specified in the preceding sentence),
or (if the Lessor shall so request) as so requested, in order to maintain and
protect all security interests provided for hereunder or under any other
Operative Agreement. In addition, in connection with the sale or other
disposition of the Property or any portion thereof, the Lessee agrees to execute
such instruments of conveyance as reasonably required pursuant to the Operative
Agreements in connection therewith.

     12.12. Calculations under Operative Agreements.

     The parties hereto agree that all calculations and numerical determinations
to be made under the Operative Agreements by the Lessor shall be made by the
Agent and that such calculations and determinations shall be conclusive and
binding on the parties hereto in the absence of demonstrable error.

     12.13. Confidentiality.

     Each Financing Party severally agrees to keep confidential all non-public
information pertaining to the Lessee or any of its Subsidiaries which is
provided to it by the Lessee or any of its Subsidiaries and which an officer of
the Lessee or any of its Subsidiaries has requested in writing be kept
confidential, and shall not intentionally disclose such information to any
Person except:



       (a) to the extent such information is public when received by such Person
or becomes public thereafter due to the act or omission of any party other than
such Person;



       (b) to the extent such information is lawfully and independently obtained
from a source other than the Lessee or any of its Subsidiaries and such
information from such source is not, to such Person’s knowledge, subject to an
obligation of confidentiality or, if such information is subject to an
obligation of confidentiality, that disclosure of such information is permitted;



       (c) to counsel, auditors or accountants retained by any such Person or
any Affiliates of any such Person (if such Affiliates are permitted to receive
such information pursuant to clause (f) or (g) below), provided they agree to
keep such information confidential as if such Person or Affiliate were party to
this Agreement and to financial

86



--------------------------------------------------------------------------------



 





  institution regulators, including examiners of any Financing Party or any
Affiliate thereof in the course of examinations of such Persons;



       (d) in connection with any litigation or the enforcement or preservation
of the rights of any Financing Party under the Operative Agreements;



       (e) to the extent required by any applicable statute, rule or regulation
or court order (including without limitation, by way of subpoena) or pursuant to
the request of any regulatory or Governmental Authority having jurisdiction over
any such Person; provided,however, that such Person shall endeavor (if not
otherwise prohibited by Law) to notify the Lessee prior to any disclosure made
pursuant to this clause (e), except that no such Person shall be subject to any
liability whatsoever for any failure to so notify the Lessee;



       (f) any Financing Party may disclose such information to another
Financing Party or to any Affiliate of a Financing Party that is a direct or
indirect owner of any Financing Party (provided, in each case that such
Affiliate has agreed to maintain confidentiality as if it were such Financing
Party);



       (g) any Financing Party may disclose such information to an Affiliate of
any Financing Party to the extent required in connection with the transactions
contemplated hereby or to the extent such Affiliate is involved in, or provides
advice or assistance to such Person with respect to, such transactions
(provided, in each case that such Affiliate has agreed to maintain
confidentiality as if it were such Financing Party);



       (h) in connection with any proposed or actual assignment or grant of a
participation by any of the Primary Financing Parties of interests in any Credit
Agreement, any Note or the other Operative Agreements to such other financial
institution (who shall in turn agree in writing to maintain confidentiality as
if it were a Primary Financing Party originally party to this Agreement);



       (i) any Financing Party may disclose such information to any Rating
Agency or any organization providing similar services in connection with the
rating of commercial paper obligations (including without limitation the
Commercial Paper Notes) of the Conduit; or



       (j) any Financing Party may disclose such information to any Liquidity
Bank.

       Subject to the terms of Sections 12.13(a)-12.13(h), under the terms of
any one or more of which circumstances disclosure shall be permitted, each
Financing Party severally agrees to keep confidential all non-public information
pertaining to the financing structure described in the unrecorded Operative
Agreements. Any Person required to maintain the confidentiality of information
as provided in this Section 12.13 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord to
its own confidential information.

87



--------------------------------------------------------------------------------



 



     Notwithstanding anything herein to the contrary, confidential information
shall not include, and the Financing Parties may disclose without limitation of
any kind, any information with respect to the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated hereby and by the other Operative
Agreements and all materials of any kind (including opinions or other tax
analyses) that are provided to such Financing Party relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the transactions contemplated
hereby and by the other Operative Agreements.

     12.14. Financial Reporting/Tax Characterization.

     Lessee agrees to obtain advice from its own accountants and tax counsel
regarding the financial reporting treatment and the tax characterization of the
transactions described in the Operative Agreements. The Lessor acknowledges that
the Lessee and its auditors will be relying upon the information provided
pursuant to Sections 8.2(e) and 8.2(f) and the Lessor Confirmation Letters for
purposes of determining consolidation under FASB Interpretation No. 46.

     It is the further intent of the Parties to this Agreement that this
Agreement and the transaction evidenced by the Operative Agreements conform with
and satisfy the requirements of, to the extent applicable, FAS 13, FASB
Interpretation No. 46, Emerging Issues Task Force, 1997\Issue 97-1 and Emerging
Issues Task Force, 1997\Issue 97-10.

     12.15 Deal Agent.

     The Deal Agent shall take all actions for and on behalf of the Conduit
hereunder and under the Operative Agreements as provided in Section 2A of the
Credit Agreements.

     12.16 Recourse Against Certain Parties.

     (a)  No recourse under or with respect to any obligation, covenant or
agreement (including without limitation the payment of any fees or any other
obligations) of any Secured Party as contained in the Operative Agreements or
any other agreement, instrument or document entered into by it pursuant hereto
or in connection herewith shall be had against any administrator of such Secured
Party or any incorporator, affiliate, stockholder, officer, employee or director
of such Secured Party or of any such administrator, as such, by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that the
agreements of such Secured Party contained in the Operative Agreements and all
of the other agreements, instruments and documents entered into by it pursuant
thereto or in connection therewith are, in each case, solely the corporate
obligations of such Secured Party, and that no personal liability whatsoever
shall attach to or be incurred by any administrator of such Secured Party or any
incorporator, stockholder, affiliate,

88



--------------------------------------------------------------------------------



 



officer, employee or director of such Secured Party or of any such
administrator, as such, or any other of them, under or by reason of any of the
obligations, covenants or agreements of such Secured Party contained in the
Operative Agreements or in any other such instruments, documents or agreements,
or that are implied therefrom, and that any and all personal liability of every
such administrator of such Secured Party and each incorporator, stockholder,
affiliate, officer, employee or director of such Secured Party or of any such
administrator, or any of them, for breaches by such Secured Party of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of the Operative
Agreements. The provisions of this section shall survive the termination of the
Operative Agreements.

     (b)  Notwithstanding anything in the Operative Agreements to the contrary,
the Conduit shall not have any obligation to pay any amount required to be paid
by it hereunder in excess of any amount available to the Conduit after paying or
making provision for the payment of its Commercial Paper Notes. All payment
obligations of the Conduit hereunder are contingent on the availability of funds
in excess of the amounts necessary to pay its Commercial Paper Notes; and each
of the other parties to the Operative Agreements agrees that it will not have a
claim under Section 101(5) of the Bankruptcy Code if and to the extent that any
such payment obligation owed to it by the Conduit exceeds the amount available
to the Conduit to pay such amount after paying or making provision for the
payment of its Commercial Paper Notes.

     12.17 Parties in Interest.

     Except as expressly provided herein, none of the provisions of this
Agreement are intended for the benefit of any Person except the parties hereto;
provided, notwithstanding anything in any Operative Agreement to the contrary,
each Hedge Provider is hereby automatically deemed, without further action, to
be a third party beneficiary of this Agreement and the other Operative
Agreements and to have full right to pursue one or more actions at law or in
equity to protect its rights pursuant to this Agreement and the other Operative
Agreements and (b) to have appointed Wachovia to act as Agent on its behalf
pursuant to Section 8.6 (and Wachovia shall be deemed to have accepted such
appointment).

     12.18 Hedging Agreements are not Collateral.

     Notwithstanding any provision in any Security Document to the contrary, all
parties to this Agreement acknowledge and agree that no right, title or interest
of the Borrower in and to any Hedging Agreement constitutes, or shall
constitute, Collateral.

     12.19 Replacement of the Intermediary.

     Notwithstanding any provision of any Operative Agreement to the contrary,
the Agent in its sole discretion may elect upon the Completion Date to replace
the Intermediary with another Person (which may be Wachovia, an Affiliate of
Wachovia or another Person) for all purposes in connection with the Operative
Agreements (including without limitation with regard to the Liquid Collateral
Agreements and the Punch List Liquid Collateral Agreements). Upon making

89



--------------------------------------------------------------------------------



 



such election, the Agent shall notify the Intermediary and the Lessee, and all
such parties shall cooperate to modify and replace all documentation as
necessary or appropriate in order to accomplish such replacement of the
Intermediary promptly.

     12.20 Amendment and Restatement.

     The parties hereto hereby agree to amend and restate the Original
Participation Agreement (in regards to the Property) pursuant to the terms of
this Agreement.

     12.21 No Novation.

     The Notes and obligations evidenced and governed by this Agreement
regarding Lessor Advances are not intended as a novation, but rather are
intended as an amendment and restatement of the indebtedness and Lessor advanced
amounts issued previously regarding the Property under the transactions evidence
by the Original Participation Agreement and the related transaction documents.
The Lenders and the Lessor acquired their respective interests in such
indebtedness and in such Lessor advanced amounts pursuant to the Master Transfer
Agreement.

[signature pages follow]

90



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

THE CONSTRUCTION AGENT
AND THE LESSEE:

              HUMAN GENOME SCIENCES, INC.                   By:   /s/ Steven C.
Mayer      

--------------------------------------------------------------------------------

    Name:       Steven C. Mayer     Title:       Senior Vice President and      
      Chief Financial Officer

[signature pages continue]

 



--------------------------------------------------------------------------------



 



THE BORROWER AND THE LESSOR:

              WACHOVIA DEVELOPMENT CORPORATION                   By:   /s/
 Evander S. Jones, Jr.      

--------------------------------------------------------------------------------

    Name:       Evander S. Jones, Jr.     Title:       Vice President

[signature pages continue]

 



--------------------------------------------------------------------------------



 



THE CONDUIT, A CREDITOR LENDER
AND A MORTGAGE LENDER:

                  VARIABLE FUNDING CAPITAL CORPORATION                   By:    
  WACHOVIA SECURITIES, LLC,             as attorney-in-fact                  
By:   /s/   Douglas R. Wilson, Sr.      

--------------------------------------------------------------------------------

    Name:     Douglas R. Wilson, Sr.     Title:       Vice President

[signature pages continue]

 



--------------------------------------------------------------------------------



 



THE INVESTORS, THE ADDITIONAL
CREDIT LENDERS AND THE
ADDITIONAL MORTGAGE LENDERS:

                  WACHOVIA BANK, NATIONAL ASSOCIATION                   By:    
/s/  Barbara K. Angel      

--------------------------------------------------------------------------------

    Name:     Barbara K. Angel     Title:       Senior Vice President

[signature pages continue]

 



--------------------------------------------------------------------------------



 



     THE DEAL AGENT:

                  WACHOVIA SECURITIES, LLC                   By:   /s/   Evander
S. Jones, Jr.      

--------------------------------------------------------------------------------

    Name:     Evander S. Jones, Jr.     Title:       Vice President

 



--------------------------------------------------------------------------------



 



THE AGENT:

                  WACHOVIA BANK, NATIONAL ASSOCIATION                   By:  
/s/   Weston R. Garrett      

--------------------------------------------------------------------------------

    Name:     Weston R. Garrett     Title:       Vice President

[signature pages end]

 



--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------

Appendix A
Rules of Usage and Definitions



--------------------------------------------------------------------------------

I. Rules of Usage

The following rules of usage shall apply to this Appendix A and the Operative
Agreements (and each appendix, schedule, exhibit and annex to the foregoing)
unless otherwise required by the context or unless otherwise defined therein:

     (a)  Except as otherwise expressly provided, any definitions set forth
herein or in any other document shall be equally applicable to the singular and
plural forms of the terms defined.

     (b)  Except as otherwise expressly provided, references in any document to
articles, sections, paragraphs, clauses, annexes, appendices, schedules or
exhibits are references to articles, sections, paragraphs, clauses, annexes,
appendices, schedules or exhibits in or to such document.

     (c)  The headings, subheadings and table of contents used in any document
are solely for convenience of reference and shall not constitute a part of any
such document nor shall they affect the meaning, construction or effect of any
provision thereof.

     (d)  References to any Person shall include such Person, its successors,
permitted assigns and permitted transferees.

     (e) Except as otherwise expressly provided, reference to any agreement
means such agreement as amended, modified, extended, supplemented and/or
restated from time to time in accordance with the applicable provisions thereof.

 



--------------------------------------------------------------------------------



 



     (f)  Except as otherwise expressly provided, references to any law includes
any amendment or modification to such law and any rules or regulations issued
thereunder or any law enacted in substitution or replacement therefor.

     (g)  When used in any document, words such as “hereunder”, “hereto”,
“hereof” and “herein” and other words of like import shall, unless the context
clearly indicates to the contrary, refer to the whole of the applicable document
and not to any particular article, section, subsection, paragraph or clause
thereof.

     (h)  References to “including” means including without limiting the
generality of any description preceding such term and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement,
followed by or referable to an enumeration of specific matters, to matters
similar to those specifically mentioned.

     (i)  Each of the parties to the Operative Agreements and their counsel have
reviewed and revised, or requested revisions to, the Operative Agreements, and
the usual rule of construction that any ambiguities are to be resolved against
the drafting party shall be inapplicable in the construction and interpretation
of the Operative Agreements and any amendments or exhibits thereto.

     (j)  Capitalized terms used in any Operative Agreements which are not
defined in this Appendix A but are defined in another Operative Agreement shall
have the meaning so ascribed to such term in the applicable Operative Agreement.

     (k)  In computing any period of time for purposes of any Operative
Agreement, the mechanics for counting the number of days set forth in Rule 6 of
the Federal Rules of Civil Procedure shall be observed.

     (l)  For purposes of the Operative Agreements, any reference to the
acquisition of the Property by the Lessor shall be deemed, unless otherwise
expressly stated, to refer to the acquisition of a ground leasehold interest in
the Property by the Lessor pursuant to the Ground Lease and the acquisition of
an interest by the Lessor pursuant to the Appurtenant Rights.

     (m)  For purposes of the Operative Agreements, (i) any reference to a Lease
Default shall be deemed to include a reference to an Agency Agreement Default,
(ii) any reference to an Agency Agreement Default shall be deemed to include a
reference to a Lease Default, (iii) any reference to a Lease Event of Default
shall be deemed to include a reference to an Agency Agreement Event of Default,
and (iv) any reference to an Agency Agreement Event of Default shall be deemed
to include a reference to a Lease Event of Default.

     (n)  For purposes of the Operative Agreements, all references to the
“Lessee” or the “Construction Agent” shall be deemed to refer to Human Genome
Sciences, Inc., a Delaware corporation, in each of its respective capacities
pursuant to the Operative Agreements.

II. Definitions

Appendix A - 2



--------------------------------------------------------------------------------



 



     “ABR” shall mean, for any day but subject to the last sentence of this
definition of “ABR”, a rate per annum equal to the Federal Funds Effective Rate
in effect on such day plus 0.35%. For purposes hereof, “Federal Funds Effective
Rate” shall mean for any period, a fluctuating interest rate per annum equal for
each day during such period to the weighted average of the federal funds rates
as quoted by Wachovia and confirmed in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by Wachovia (or,
if such day is not a Business Day, for the next preceding Business Day), or, if,
for any reason, such rate is not available on any day, the rate determined, in
the sole opinion of Wachovia, to be the rate at which federal funds are being
offered for sale in the national federal funds market at 9:00 a.m. Charlotte,
North Carolina time.

     “ABR Lessor Advances” shall mean Lessor Advances the rate of interest
applicable to which is based upon the ABR.

     “ABR Loans” shall mean Loans the rate of interest applicable to which is
based upon the ABR.

     “Acceleration” shall have the meaning given to such term in Section 6 of
the applicable Credit Agreement.

     “Accountants” means Ernst & Young LLP (or any successor thereto), or any
other firm of certified public accountants of recognized national standing
selected by the Lessee.

     “Accounts” shall have the meaning given to such term in Section 1 of the
Security Agreement.

     “Accumulated Funding Deficiency” shall have the meaning given to such term
in Section 302 of ERISA.

     “Actual Knowledge” shall mean, with respect to the Lessee or any Affiliate
of the Lessee, the actual knowledge of any of the following Persons: (i) with
respect to facts or occurrences relating to the Property, employees of the
Lessee, any Construction Agency Person or any Affiliate of the Lessee (but only
such employees of the Lessee, any Construction Agency Person or any Affiliate of
the Lessee regularly engaged in supervising the acquisition, construction, use,
maintenance or operation of the Property), and (ii) with respect to facts or
occurrences unrelated to the Property, any Responsible Officer of the Lessee,
any Construction Agency Person or any Affiliate of the Lessee.

     “Additional Collateral Delivery Date” shall mean with respect to each
Additional Collateral Demand, the day on or before the fifth Business Day
following the making of an Additional Collateral Demand or if one or more
Additional Collateral Demands are outstanding and the aggregate amount of the
Pledged Securities required to be transferred to the Liquid Collateral Account
exceeds $5,000,000, then with respect to all outstanding transfers of Pledged
Securities, on the Business Day next following the Business Day when the
aggregate amounts required to be transferred to such Liquid Collateral Account
first exceeds $5,000,000.

Appendix A - 3



--------------------------------------------------------------------------------



 



     “Additional Collateral Demand” shall have the meaning given to such term in
Section 5.11(c)(i) of the Participation Agreement.

     “Additional Liquid Collateral” shall have the meaning given to such term in
Section 5.11(c)(i) of the Participation Agreement.

     “Adjusted Market Value” shall mean with respect to Properly Margined Liquid
Collateral, the sum of the Adjusted Market Value (Item) of each Permitted
Investment constituting Properly Margined Liquid Collateral in respect of the
Liquid Collateral Account on each date such Liquid Collateral is
marked-to-market in accordance with Section 8.3A(s) of the Participation
Agreement.

     “Adjusted Market Value (Item)” shall mean with respect to each Permitted
Investment that constitutes Liquid Collateral on any date that the securities in
the Liquid Collateral Account are marked-to-market, the product of the Fair
Market Sales Value of the Permitted Investment on such date multiplied by the
percentage in the table below under the column marked “Advance Rate to Maintain
Properly Margined Liquid Collateral” opposite the type of investment into which
such Permitted Investment falls.

              Advance Rate to Maintain Properly Types of Permitted Investments  
Margined Liquid Collateral

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

U.S. Treasury Obligations     90 %           Money Market Funds     90 %        
  Repurchase Obligations     90 %           Mortgage Backed Securities     80 %
          Asset Backed Securities     80 %           Negotiable Certificates of
Deposit     80 %           Commercial Paper rated A-l, P-1 or better     80 %  
        U.S. Agency Obligations     80 %           Taxable Municipal Bonds
(Moody’s Aaa
down through A3; S & P AAA down
through A-)     80 %           Bonds (Moody’s Aaa down through A3; S & P AAA
down through A-)     70 %           Bank Obligations     80 %           Other
Permitted Investments not referenced
above   As determined by the Agent in its sole discretion (acting upon the
advice of the Majority Secured Parties)

     “Advance” shall mean a Construction Advance and, in accordance with
Section 1 of the Participation Agreement, shall be deemed to include the amounts
advanced by the Primary Financing Parties to obtain their respective interests
pursuant to the Master Transfer Agreement on the Closing Date.

Appendix A - 4



--------------------------------------------------------------------------------



 



     “Advance Cap” shall have the meaning given to such term in Section 5.17 of
the Participation Agreement.

     “Affected Party” shall have the meaning given to such term in Section
11.3(a) of the Participation Agreement.

     “Affiliate” shall mean, with respect to any Person, any Person or group
acting in concert in respect of the Person in question that, directly or
indirectly, controls or is controlled by or is under common control with such
Person.

     “After Tax Basis” shall mean, with respect to any payment to be received,
the amount of such payment increased so that, after deduction of the amount of
all taxes required to be paid by the recipient calculated at the then maximum
marginal rates generally applicable to Persons of the same type as the recipient
with respect to the receipt by the recipient of such amounts (less any tax
savings realized as a result of the payment of the indemnified amount), such
increased payment (as so reduced) is equal to the payment otherwise required to
be made.

     “Agency Agreement” shall mean the Amended and Restated Agency Agreement,
dated as of the Closing Date, between the Construction Agent and the Lessor.

     “Agency Agreement Default” shall mean any event or condition which, with
the lapse of time or the giving of notice, or both, would constitute an Agency
Agreement Event of Default.

     “Agency Agreement Event of Default” shall have the meaning given to such
term in Section 5.1 of the Agency Agreement.

     “Agent” shall mean Wachovia Bank, National Association, as agent for the
Primary Financing Parties pursuant to the Participation Agreement or any
successor agent appointed in accordance with the terms of the Participation
Agreement and, respecting the Security Documents, as agent for the Secured
Parties.

     “Allocated Commercial Paper” shall mean commercial paper issued by or on
behalf of the Conduit if the proceeds thereof are used to fund or maintain one
or more CP Loans.

     “Applicable Percentage” shall mean:



      (a) with respect to the Lender Unused Fee and the Lessor Unused Fee, 0.15%
(15 basis points);         (b) with respect to the Liquidity Fee payable in
connection with the Loans, (i) 0.20% (20 basis points) if all of the Liquid
Collateral in the Liquid Collateral Account subject to the Liquid Collateral
Agreements and the Liquid Collateral in the Punch List Liquid Collateral Account
subject to the Punch List Liquid Collateral Agreements is Properly Margined
Liquid Collateral and (ii) 0.25% (25 basis points) in all other cases;

Appendix A - 5



--------------------------------------------------------------------------------



 





      (c) with respect to Interest on the Credit Loans which are Eurodollar
Loans or ABR Loans, 0.55% (55 basis points);         (d) with respect to
Interest on the Mortgage Loans which are Eurodollar Loans or ABR Loans,
(i) 0.55% (55 basis points) if all of the Liquid Collateral in the Liquid
Collateral Account subject to the Liquid Collateral Agreements and the Liquid
Collateral in the Punch List Liquid Collateral Account subject to the Punch List
Liquid Collateral Agreements is Properly Margined Liquid Collateral and
(ii) 1.40% (140 basis points) in all other cases; and         (e) with respect
to Lessor Yield on the Lessor Advances which are Eurodollar Lessor Advances or
ABR Lessor Advances, 2.25% (225 basis points).

     “Appraisal” shall mean, with respect to the Property, an “as-built”
appraisal to be delivered in connection with the Participation Agreement or in
accordance with the terms of the Lease, in each case prepared by a reputable
appraiser reasonably acceptable to the Agent, which, in the reasonable judgment
of counsel to the Agent, complies with all of the provisions of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended, the rules
and regulations adopted pursuant thereto, and all other applicable Legal
Requirements.

     “Appraisal Procedure” shall have the meaning given such term in Section
22.4 of the Lease.

     “Approved Bank” shall mean any bank whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof.

     “Approved State” shall mean the State of Maryland.

     “Appurtenant Rights” shall mean (a) all agreements, easements, rights of
way or use, rights of ingress or egress, privileges, appurtenances, tenements,
hereditaments and other rights and benefits at any time belonging or pertaining
to the Land underlying the Improvements or the Improvements, including without
limitation the use of any streets, ways, alleys, vaults or strips of land
adjoining, abutting, adjacent or contiguous to the Land and (including without
limitation the HVAC Easement) and (b) all permits, licenses and rights, whether
or not of record, appurtenant to such Land or the Improvements.

     “Asset Backed Securities” shall mean asset backed securities rated AAA by
S&P and Aaa by Moody’s.

     “Assigned Facility” shall have the meaning given to such term in EXHIBIT B
of the applicable Credit Agreement.

     “Assigned Interest” shall have the meaning given to such term in EXHIBIT B
of the applicable Credit Agreement.

Appendix A - 6



--------------------------------------------------------------------------------



 



     “Assignment” shall have the meaning given to such term in the Cash
Collateral Agreement.

     “Assignment and Acceptance” shall mean an Assignment and Acceptance in the
form attached to the applicable Credit Agreement as EXHIBIT B.

     “Available Commitment” shall mean (a) as to any Credit Lender, the
Available Credit Lender Commitment, (b) as to any Mortgage Lender, the Available
Mortgage Lender Commitment and (c) as to the Lessor, the Available Lessor
Commitment.

     “Available Credit Lender Commitment” shall mean, as to any Credit Lender at
any time, an amount equal to the excess, if any, of (a) in the case of the
Investors, the amount of each such Investor’s Credit Loan Commitment (or, in the
case of the Conduit, the amount of the Credit Loan Commitment) over (b) the
aggregate principal amount of all Credit Loans made by such Credit Lender as of
such date (but without giving effect to any repayments or prepayments of any
Credit Loans under the Credit Loan Agreement).

     “Available Lender Commitment” shall mean (a) as to any Credit Lender, the
Available Credit Lender Commitment and (b) as to any Mortgage Lender, the
Available Mortgage Lender Commitment.

     “Available Lessor Commitment” shall mean, as to the Lessor at any time, an
amount equal to the excess, if any, of (a) the amount of the Lessor Commitment
over (b) the aggregate principal amount of all Lessor Advances made by the
Lessor as of such date (but without giving effect to any repayments or
prepayments of any Lessor Advances under the Participation Agreement).

     “Available Mortgage Lender Commitment” shall mean, as to any Mortgage
Lender at any time, an amount equal to the excess, if any, of (a) in the case of
the Investors, the amount of such Investor’s Mortgage Loan Commitment (or, in
the case of the Conduit, the amount of the Mortgage Loan Commitment) over
(b) the aggregate principal amount of all Mortgage Loans made by such Mortgage
Lender as of such date (but without giving effect to any repayments or
prepayments of any Mortgage Loans under the Mortgage Loan Agreement).

     “Balance Deposit” shall have the meaning given such term in Section 5.5(c)
of the Agency Agreement.

     “Bank Obligations” shall mean bank notes and banker’s acceptances the
obligor of which has an unsecured long-term debt rating of at least A by S&P and
A2 by Moody’s and has a commercial paper rating of at least A-1 by S&P and P-1
by Moody’s but excluding any such bank notes, banker’s acceptances or any other
indebtedness or equity issued by, or any time deposits with, Wachovia or any of
its Affiliates.

     “Bankruptcy Code” shall mean Title 11 of the U. S. Code entitled
“Bankruptcy,” as now or hereafter in effect or any successor thereto.

Appendix A - 7



--------------------------------------------------------------------------------



 



     “Bankruptcy Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or ordering the winding-up or liquidation of such Person’s affairs, and such
decree or order shall remain unstayed and in effect for a period of sixty
(60) consecutive days; or (b) the commencement by such Person of a voluntary
case under any applicable Insolvency Law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

     “Basic Documents” shall mean the following: the Participation Agreement,
the Agency Agreement, the Credit Agreements, the Notes, the Lease, the Security
Agreement, the Liquid Collateral Agreements and the Punch List Liquid Collateral
Agreements.

     “Basic Rent” shall mean an amount equal to the scheduled Interest on the
Loans and the Lessor Yield due on any Payment Date (but not including (a)
Interest on any Loan or Lessor Yield on any Lessor Advance due prior to the
Commencement Date with respect to the Property or (b) any overdue amounts under
any Credit Agreement or the Participation Agreement) payable in accordance with
the Lease and the Participation Agreement.

     “Basic Term” shall have the meaning given to such term in Section 2.2 of
the Lease.

     “Basic Term Expiration Date” shall have the meaning given to such term in
Section 2.2 of the Lease.

     “Benefitted Lender” shall have the meaning specified in Section 9.10(a) of
the applicable Credit Agreement.

     “Bifurcation Documents” shall mean the various documents identified under
the Master Transfer Agreement.

     “Bill of Sale” shall mean a Bill of Sale regarding Equipment in form and
substance satisfactory to the Agent.

     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States (or any successor).

Appendix A - 8



--------------------------------------------------------------------------------



 



     “Borrower” shall mean Wachovia Development Corporation, a North Carolina
corporation, and any successor, replacement and/or additional borrower under the
Credit Agreements expressly permitted under the Operative Agreements.

     “Borrower’s Interest” shall mean the Borrower’s rights in, to and under the
Property, the Operative Agreements, any other property contributed on behalf of
the Lessee and any and all other property or assets from time to time of the
Borrower obtained with respect to the Operative Agreements, including, without
limitation, Modifications, and all amounts of Rent, insurance proceeds and
condemnation awards, indemnity or other payments of any kind received by the
Borrower pursuant to the Operative Agreements; provided, “Borrower’s Interest”
shall not include any Lessor Advance or Lessor Yield.

     “Borrowing Date” shall mean any Business Day specified in a notice
delivered pursuant to Section 2.3 of the applicable Credit Agreement as a date
on which the Lessor requests the Lenders to make Loans thereunder.

     “Breakage Costs” shall mean any amount or amounts as shall compensate a
Financing Party for any loss, cost or expense incurred by such Financing Party
(as determined by such Financing Party (or, in the case of the Conduit, by the
Deal Agent on behalf of the Conduit) in such Person’s sole discretion) as a
result of a prepayment on any date other than a Scheduled Interest Payment Date
or the Maturity Date of all or a portion of a Loan, a Note, Interest, a Lessor
Advance or Lessor Yield.

     “Budgeted Total Property Cost” shall mean, at any date of determination
with respect to the Property during the Construction Period, an amount equal to
the aggregate amount which the Construction Agent in good faith expects to be
requisitioned in order to achieve Completion with respect to the Property.

     “Business Day” shall mean a day other than a Saturday, Sunday or other day
on which commercial banks in Maryland, North Carolina or any other states from
which the Agent, any Lender or the Lessor funds the transactions contemplated by
the Operative Agreements or engages in administrative activities with respect to
the transactions under the Operative Agreements are authorized or required by
law to close; provided, however, that when used in connection with a Eurodollar
Loan or Eurodollar Lessor Advance, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

     “Capital Stock” shall mean any nonredeemable capital stock of the Lessee or
any of its Subsidiaries or of any other applicable Person, whether common or
preferred.

Appendix A - 9



--------------------------------------------------------------------------------



 



     “Capitalized Costs” shall mean during the Construction Period and to the
extent the applicable conditions precedent pursuant to the Operative Agreements
have been satisfied (a) Interest to the Credit Lenders pursuant to the Credit
Notes, (b) Interest to the Mortgage Lenders pursuant to the Mortgage Notes, (c)
Lessor Yield, (d) Transaction Expenses payable pursuant to Section 7 of the
Participation Agreement by the Lessor, (e) rent payable with respect to the
Ground Lease and scheduled amounts payable with respect to the Appurtenant
Rights, (f) Impositions payable by the Construction Agent pursuant to Section
3.11 of the Agency Agreement, (g) insurance premiums payable by the Construction
Agent pursuant to Section 3.5 of the Agency Agreement and (h) all amounts
payable from time to time regarding any Hedging Agreement including without
limitation all scheduled periodic payments and all termination payments.

     “Capitalized Lease” shall mean, as applied to any Person, any lease of
property (whether real, personal, tangible, intangible or mixed of such Person)
by such Person as the lessee which would be capitalized on a balance sheet of
such Person prepared in accordance with GAAP.

     “Cash Burn Amount” shall mean for any period, the amount by which the sum
(without duplication) for HGSI and its Subsidiaries on a consolidated basis of
the following amounts is less than $0:



       (i)     Consolidated Net Income for such period; plus    
     (ii)     the amount which, in the determination of Consolidated Net Income
for such period, has been deducted for depreciation and amortization (including,
without limitation, amortization of goodwill and other intangibles); plus    
     (iii)     the non-cash charges which, in the determination of Consolidated
Net Income for such period, have been deducted in calculating “purchased
in-process research and development expenses”; plus          (iv)     the
non-cash charges which, in the determination of Consolidated Net Income for such
period, has been deducted as debt conversion expense or other similar non-cash
charges; plus          (v)     other similar non-cash charges described in
clauses (iii) and (iv),          all as determined in accordance with GAAP.

     “Cash Collateral Agreement” shall mean the Amended and Restated Assignment
of Liquid Collateral Account dated as of the Closing Date executed by the Lessee
in favor of the Agent, on behalf of the Secured Parties.

     “Cash Collateral Control Agreement” shall mean the Amended and Restated
Control Agreement dated as of the Closing Date among the Agent, on behalf of the
Secured Parties, the Lessee and the Intermediary.

Appendix A - 10



--------------------------------------------------------------------------------



 



     “Cash Collateral Test Date” shall mean the last day of each Fiscal Quarter;
provided, however, that if at the end of any Fiscal Quarter the aggregate amount
of all Unrestricted Cash, Cash Equivalents and Marketable Securities of HGSI and
its Subsidiaries on a consolidated basis is less than three hundred million
dollars ($300,000,000) for the period of four consecutive Fiscal Quarters then
ended, then at all times thereafter, “Cash Collateral Test Date” shall mean the
last day of each calendar month.

     “Cash Equivalents” shall mean (a) Government Obligations having maturities
of not more than one year from the date of acquisition, (b) certificates of
deposit of any commercial bank incorporated under the laws of the United States,
or any state, territory or commonwealth thereof, of recognized standing having
capital and unimpaired surplus in excess of $500,000,000 and whose short-term
commercial paper rating at the time of acquisition is at least A-1 or the
equivalent by S&P or at least P-1 or the equivalent by Moody’s (any such bank,
an “Approved Bank”), which certificates of deposit have maturities of not more
than one year from the date of acquisition, (c) repurchase obligations with a
term of not more than thirty-one (31) days for underlying securities of the
types described in clauses (a), (b) and (d) of this definition entered into with
any Approved Bank which (i) is secured by a fully perfected security interest in
any obligation of the type described in any of clauses (a), (b) and (d), and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than one hundred percent (100%) of the repurchase obligation of such
lender (or other commercial banking institution) thereunder, (d) commercial
paper or financial company paper issued by any person incorporated under the
laws of the United States., or any state thereof, and rated at least A-1 or the
equivalent by S&P or at least P-1 or the equivalent by Moody’s, and in each case
maturing not more than nine (9) months from the date of acquisition and not
issued by HGSI or any Affiliate, and (e) investments in money market funds that
are registered under the Investment Company Act of 1940,which have assets of at
least $100,000,000 and at least ninety-five percent (95%) of whose assets
consist of investments or other obligations of the type described in clauses
(a) through (d) above and as to which withdrawals are permitted at least every
thirty (30) days.

     “Casualty” shall mean any damage or destruction of all or any portion of
the Property as a result of a fire or other casualty.

     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, 42 U.S.C. § 9601 et seq., as amended by the Superfund
Amendments and Reauthorization Act of 1986.

     “Chattel Paper” shall have the meaning given to such term in Section 1 of
the Security Agreement.

     “Claims” shall mean any and all obligations, liabilities, losses, actions,
suits, penalties, claims, demands, costs and expenses (including without
limitation reasonable attorney’s fees and expenses) of any nature whatsoever,
but excluding Impositions and make termination payments and all other amounts
due and payable from time to time pursuant to one or more Hedging Agreements.

Appendix A - 11



--------------------------------------------------------------------------------



 



     “Closing” shall mean the initial closing with regard to the execution,
delivery and effectiveness of certain of the Operative Agreements as of the
Closing Date and the acquisition of the Property by the Lessor as of the Closing
Date.

     “Closing Date” shall mean June 30, 2003.

     “Code” shall mean the Internal Revenue Code of 1986 together with rules and
regulations promulgated thereunder, as amended from time to time, or any
successor statute thereto.

     “Collateral” shall mean all assets of the Lessor, the Construction Agent
and the Lessee, now owned or hereafter acquired, upon which a Lien is purported
to be created by one or more of the Security Documents.

     “Commencement Date” shall mean the date of Completion.

     “Commercial Paper Notes” shall mean, on any day, any short-term promissory
notes issued by the Conduit.

     “Commitment Percentage” shall mean, as to any Primary Financing Party at
any time, the percentage which such Primary Financing Party’s Commitment then
constitutes of the aggregate Commitments (or at any time after the Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Primary Financing Party’s Financing then outstanding constitutes
of the aggregate principal amount of all of the Financing then outstanding).

     “Commitment Period” shall mean the period from and including the Closing
Date to and including the Construction Period Termination Date, or such earlier
date as the Commitments shall terminate as provided in the applicable Credit
Agreement and the Participation Agreement.

     “Commitments” shall mean, (a) as to the Credit Lenders, the Credit Loan
Commitments, (b) as to the Mortgage Lenders, the Mortgage Loan Commitments and
(c) as to the Lessor, the Lessor Commitment.

     “Completion” shall mean, with respect to the Property, such time as the
substantial completion (subject to completion of punch list items) of the
Improvements on the Property has been achieved in accordance with the Plans and
Specifications and a temporary certificate of occupancy has been issued with
respect to the Property by the appropriate governmental entity (except if
non-compliance, individually or in the aggregate, shall not have and could not
reasonably be expected to have a Material Adverse Effect or if compliance with
any of the foregoing is otherwise waived by the Agent upon instruction from the
Secured Parties).

     “Completion Date” shall mean the date on which Completion for the Property
has occurred.

     “Compliance Certificate” shall mean a certificate executed by an authorized
officer of HGSI substantially in the form of EXHIBIT M to the Participation
Agreement.

Appendix A - 12



--------------------------------------------------------------------------------



 



     “Concentration Limits” shall mean



       (a)     there are no limits as to U.S. Treasury Obligations or U.S.
Agency Obligations.          (b)     no Permitted Investment may be transferred
to the Liquid Collateral Account if at the time of transfer and at all times
thereafter the aggregate amount of Liquid Collateral issued by the same issuer
or Issuer Group exceeds or would exceed, after such transfer, five percent (5%)
of the Adjusted Market Value or Fair Market Sales Value, as applicable, of the
Liquid Collateral (including the Permitted Investments to be transferred) in
respect of the Liquid Collateral Account, excepting U.S. Government Obligations
that may constitute Liquid Collateral.          (c)     no securities issued by
a United States bank, other United States regulated depository institution and
United States insurance company may be transferred to the Liquid Collateral
Account if at the time of transfer and at all times thereafter the aggregate
amount of bank and insurance company securities, including, for example,
negotiable certificates of deposit, commercial paper, bankers acceptances or
medium or long-term securities, exceeds or would exceed, after such transfer,
eighty percent (80%) of the Adjusted Market Value or Fair Market Sales Value of
the Liquid Collateral (including the Permitted Investments to be transferred) in
respect of the Liquid Collateral Account at the time the additional Liquid
Collateral is to be transferred thereto and at all times thereafter;

provided, that with respect to the Liquid Collateral Account, the Agent and HGSI
agree in writing to other or no “Concentration Limits”.

     “Condemnation” shall mean any taking or sale of the use, access, occupancy,
easement rights or title to the Property or any part thereof, wholly or
partially (temporarily or permanently), by or on account of any actual or
threatened eminent domain proceeding or other taking of action by any Person
having the power of eminent domain, including without limitation an action by a
Governmental Authority to change the grade of, or widen the streets adjacent to,
the Property or alter the pedestrian or vehicular traffic flow to the Property
so as to result in a change in access to the Property, or by or on account of an
eviction by paramount title or any transfer made in lieu of any such proceeding
or action.

     “Conduit” shall mean Variable Funding Capital Corporation, a Delaware
corporation.

     “Consolidated” refers to the Lessee and its Subsidiaries the accounts of
which are consolidated with those of the Lessee for financial reporting
purposes.

     “Consolidated Net Income” shall mean with respect to any specified Person
for any period, the aggregate of the Net Income of such specified Person and its
Subsidiaries for such period on a consolidated basis, determined in accordance
with GAAP, “Net Income” of any Person shall mean the net income (loss) of such
Person, determined in accordance with GAAP.

Appendix A - 13



--------------------------------------------------------------------------------



 



     “Consolidated Subsidiary” shall mean, as to any Person, any Subsidiary of
such Person which under the rules of GAAP consistently applied should have its
financial results consolidated with those of such Person for purposes of
financial accounting statements.

     “Construction” shall mean the construction and installation of all
Improvements contemplated by the Plans and Specifications.

     “Construction Advance” shall mean an advance of funds to pay Project Costs
pursuant to Section 5.4 of the Participation Agreement.

     “Construction Agency Person” shall mean the Construction Agent, the Lessee,
any contractor, subcontractor, adviser, architect, engineer, developer,
employee, attorney-in-fact or agent with respect to the Property and any other
Person that the Construction Agent directly or indirectly supervises, hires or
otherwise permits to engage in any Work with respect to the Property, any
portion thereof or any Improvements thereto, and any Affiliate of any of the
foregoing.

     “Construction Agent” shall mean Human Genome Sciences, Inc., a Delaware
corporation, as the construction agent under the Agency Agreement.

     “Construction Agent Related Event” shall have the meaning given to such
term in Section 3.6(e) of the Agency Agreement.

     “Construction Budget” shall mean the cost being financed pursuant to the
Operative Agreements of acquisition, installation, testing, repairing,
renovating, constructing, equipping and developing the Property and other
Project Costs (including without limitation Capitalized Costs) as determined by
the Construction Agent in its reasonable, good faith judgment.

     “Construction Change” shall mean a revision, amendment or modification to
the Plans and Specifications, the schedule for construction of the Property or
any of the Construction Contracts (including a change order under any
Construction Contract).

     “Construction Commencement Date” shall mean the Closing Date.

     “Construction Consultant” shall mean Inspection And Valuation
International, Inc. appointed by the Lessor or such other Person as may be
selected by the Lessor and reasonably acceptable to the Lessee.

     “Construction Contract” shall mean each of (i) the construction contract
between the Construction Agent and the General Contractor, and (ii) each other
contract entered into between the Construction Agent or the Lessee with a
Contractor for the construction of Improvements or any portion thereof on the
Property, in each case in form and substance reasonably satisfactory to the
Lessor.

Appendix A - 14



--------------------------------------------------------------------------------



 



     “Construction Documents” shall mean each of the Construction Contracts, the
Construction Budget, the Construction Schedule, the Plans and Specifications,
and each Performance Bond.

     “Construction Failure” shall mean any actual failure (or, any such failure
which is reasonably anticipated by the Construction Agent and/or the Agent) to
achieve Completion with respect to the Construction Period Property on or prior
to the Construction Period Termination Date.

     “Construction Materials” shall mean, collectively, the Improvements to be
constructed on the Site in accordance with the Construction Budget, the
Construction Schedule and the Plans and Specifications, each of which must
satisfy the requirements imposed pursuant to the Operative Agreements.

     “Construction Period” shall mean with respect to the Property the period
commencing on the Construction Commencement Date and ending on the Completion
Date.

     “Construction Period Property” shall mean the Property prior to the
Completion Date.

     “Construction Period Required Amounts” shall mean (a) with respect to the
Construction Period Property, all amounts owed by the Construction Agent under
or with respect to any Operative Agreement in connection with any Environmental
Claim, Environmental Violation or other environmental matter related to the
Construction Period Property, including without limitation payments pursuant to
Section 11.6, fines and settlements regarding such environmental matters and any
remediation and cleanup cost required to be paid pursuant to Section 15.2 of the
Lease, (b) (i) any loss, cost or damage suffered by, and any other Claims
brought by, any Financing Party as a result of fraud, misapplication of funds,
illegal acts or willful misconduct on the part of any Construction Agency Person
or (ii) any loss, cost or damage suffered by or any Claim by any Financing Party
resulting from the occurrence of any Insolvency Event (each without regard to
any limitation of the Construction Agent’s obligations to make a payment of the
Maximum Amount or any other limitation in connection with the exercise of
remedies upon the occurrence of an Agency Agreement Event of Default or
otherwise) and (c) any indemnity claims pursuant to the Operative Agreements
including without limitation pursuant to Sections 10.1(c) and 11.1 through 11.7
of the Participation Agreement (but subject to and limited by in all respects
the provisions of Section 11.7 of the Participation Agreement).

     “Construction Period Termination Date” shall mean (a) the earlier of (i)
the date that the Commitments have been terminated in their entirety in
accordance with the terms of the applicable Credit Agreement and the
Participation Agreement, or (ii) January 31, 2004 or (b) any such later date as
shall be agreed to by the Majority Secured Parties.

     “Construction Schedule” shall mean the schedule prepared by the
Construction Agent in its reasonable, good faith judgment reflecting, in
reasonable detail, the anticipated progress and timing of the acquisition,
installation, testing, repairing, renovating, constructing, equipping and
developing the Property.

Appendix A - 15



--------------------------------------------------------------------------------



 



     “Contingent Liability” shall mean any agreement, undertaking or arrangement
by which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
obligation or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The amount of any Person’s obligation under any Contingent Liability shall
(subject to any limitation set forth therein) be deemed to be the outstanding
principal amount of the debt, obligation or other liability guaranteed thereby.

     “Contractor” shall mean each entity with whom the Construction Agent or the
Lessee contracts to construct any Improvements or any portion thereof on the
Property.

     “Controlled Group” shall mean all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Lessee, are treated as a single employer
under Section 414 of the Code.

     “CP Loans” shall mean Loans the rate of interest applicable to which is
based upon the CP Rate.

     “CP Rate” shall mean for any day during any Interest Period, the per annum
rate equivalent to the weighted average of the per annum rates paid or payable
by the Conduit from time to time as interest on or otherwise (by means of
interest rate hedges or otherwise taking into consideration any incremental
carrying costs associated with short-term promissory notes issued by the Conduit
maturing on dates other than those certain dates on which the Conduit is to
receive funds) in respect of the promissory notes issued by the Conduit that are
allocated, in whole or in part, by the Deal Agent (on behalf of the Conduit) to
fund or maintain a Loan during such period, as determined by the Deal Agent (on
behalf of the Conduit) and reported to the Lessor and the Lessee, which rates
shall reflect and give effect to (i) the commissions of placement agents and
dealers in respect of such promissory notes, to the extent such commissions are
allocated, in whole or in part, to such promissory notes by the Deal Agent (on
behalf of the Conduit) and (ii) other borrowings by the Conduit, including,
without limitation, borrowings to fund small or odd dollar amounts that are not
easily accommodated in the commercial paper market; provided, however, that if
any component of such rate is a discount rate, in calculating the CP Rate, the
Deal Agent shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum.

     “Credit Agreement” shall mean the Credit Loan Agreement and/or the Mortgage
Loan Agreement, as applicable.

     “Credit Agreement Default” shall mean any event or condition which, with
the lapse of time or the giving of notice, or both, would constitute a Credit
Agreement Event of Default.

     “Credit Agreement Event of Default” shall mean any Credit Loan Event of
Default and/or any Mortgage Loan Event of Default, as applicable.

Appendix A - 16



--------------------------------------------------------------------------------



 



     “Credit Documents” shall mean the Participation Agreement, the Credit
Agreements, the Notes and the Security Documents.

     “Credit Lender” shall mean the Conduit and each bank or other financial
institution which is from time to time party to any of the Operative Agreements
in its capacity as a “Credit Lender”.

     “Credit Loan” shall mean the loans made pursuant to the Credit Loan
Commitments and, in accordance with Section 1 of the Participation Agreement,
shall be deemed to include the amounts advanced by the Credit Lenders to obtain
their respective interests pursuant to the Master Transfer Agreement on the
Closing Date.

     “Credit Loan Agreement” shall mean the Amended and Restated Credit
Agreement (Credit Loans) dated as of June 30, 2003 among the Borrower, Variable
Funding Capital Corporation, as a Lender thereunder, the several Investors from
time to time party thereto, Wachovia Securities, LLC, as the Deal Agent, and
Wachovia Bank, National Association, as the Agent thereunder.

     “Credit Loan Commitments” shall mean the obligation of the Credit Lenders
to make the Credit Loans to the Lessor in an aggregate principal amount at any
one time outstanding not to exceed the aggregate of the amounts set forth
opposite each Credit Lender’s name on Schedule 2.1 to the Credit Loan Agreement,
as such amount may be increased or reduced from time to time in accordance with
the provisions of the Operative Agreements; provided, no Credit Lender shall be
obligated to make Credit Loans in excess of such Credit Lender’s share of the
Credit Loan Commitments as set forth adjacent to such Credit Lender’s name on
Schedule 2.1 to the Credit Loan Agreement.

     “Credit Loan Default” shall mean any event, act or condition which with
notice or lapse of time, or both, would constitute a Credit Loan Event of
Default.

     “Credit Loan Event of Default” shall have the meaning given to such term in
Section 6 of the Credit Loan Agreement.

     “Credit Note” shall mean each promissory note issued in favor of a Credit
Lender from time to time pursuant to the Credit Loan Agreement.

     “Deal Agent” shall mean Wachovia Securities, LLC, a Delaware limited
liability company.

     “Debt Rating” shall mean, as of any date of determination thereof and with
respect to any Person, any of the ratings most recently published by any of the
Rating Agencies relating to the unsecured, unsupported senior long-term debt
obligations of such Person.

     “Deed” shall mean a bargain and sale deed regarding the Land and/or
Improvements in form and substance satisfactory to the Agent.

Appendix A - 17



--------------------------------------------------------------------------------



 



     “Deemed Insolvency” shall mean with respect to any Person, such Person (i)
is insolvent pursuant to the Uniform Fraudulent Transfers Act or any similar,
equivalent or replacement thereof, (ii) is engaged in a business or transaction,
or is about to engage in business or a transaction, for which any property
remaining with such Person is an unreasonably small amount of capital or
(iii) intended to incur, or believed that such Person would incur, debt or other
obligations that would be beyond such Person’s ability to pay as such debts and
obligations mature or otherwise become due.

     “Default” shall mean any event, act or condition which with notice or lapse
of time, or both, would constitute an Event of Default.

     “Defaulting Investor” shall have the meaning given to such term in Section
2.3(c) of the applicable Credit Agreement.

     “Deficiency Balance” shall have the meaning given to such term in Section
22.1(b) of the Lease.

     “Deposit Accounts” shall have the meaning given to such term in Section 1
of the Security Agreement.

     “Dispute” shall mean any claim or controversy arising out of, or relating
to, the Operative Agreements between or among the parties thereto.

     “Documents” shall have the meaning given to such term in Section 1 of the
Security Agreement.

     “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.

     “Domestic Subsidiary” shall mean, with respect to any Person, any
Subsidiary of such Person which is incorporated or organized under the laws of
any State of the United States or the District of Columbia.

     “Effective Date” shall have the meaning given to such term in EXHIBIT B of
the applicable Credit Agreement.

     “Election Date” shall have the meaning given to such term in Section 20.1
of the Lease.

     “Election Notice” shall have the meaning given to such term in Section 20.1
of the Lease.

     “Eligible Assignee” shall mean (a) any Person whose short-term ratings are
at least A-1 by S&P and P-1 by Moody’s or whose obligations under the Operative
Agreements are guaranteed by a Person whose short-term ratings are at least A-1
by S&P and P-1 by Moody’s or (b) such other Person satisfactory to the Conduit,
the Agent, the Deal Agent and the Rating Agencies rating any Commercial Paper
Notes issued by the Conduit.

Appendix A - 18



--------------------------------------------------------------------------------



 



     “Eligible Lessor” shall mean a Person with a minimum net worth of at least
$200,000,000.00 and a Debt Rating from a Rating Agency of “A” or higher, or any
Affiliate of such a Person if such Person otherwise agrees to indemnify the
Lenders for any Claim arising solely as a result of a Bankruptcy Event
respecting such Affiliate.

     “Employee Benefit Plan” or “Plan” shall mean an employee benefit plan
(within the meaning of Section 3(3) of ERISA, including without limitation any
Multiemployer Plan), or any “plan” as defined in Section 4975(e)(1) of the Code
and as interpreted by the Internal Revenue Service and the Department of Labor
in rules, regulations, releases or bulletins in effect on the Closing Date.

     “Engagement Letter” shall have the meaning given to such term in Section
7.5 of the Participation Agreement.

     “Environmental Audit” means a Phase One Environmental Site Assessment (the
scope and performance of which meets or exceeds ASTM Standard Practice El527-93
Standard Practice for Environmental Site Assessments: Phase One Environmental
Site Assessment Process (or the most recent version thereof)) of the Property.

     “Environmental Claims” shall mean any investigation, notice, violation,
demand, allegation, action, suit, injunction, judgment, order, consent decree,
penalty, fine, lien, proceeding, or claim (whether administrative, judicial, or
private in nature) relating to or affecting the Property arising (a) pursuant
to, or in connection with, an actual or alleged violation of, any Environmental
Law, (b) in connection with any Hazardous Substance, (c) from any abatement,
removal, remedial, corrective, or other response action in connection with a
Hazardous Substance, Environmental Law, or other order of a Tribunal or (d) from
any actual or alleged damage, injury, threat, or harm to health, safety, natural
resources, or the environment.

     “Environmental Laws” shall mean any Law, permit, consent, approval,
license, award, or other authorization or requirement of any Tribunal relating
to emissions, discharges, releases, threatened releases of any Hazardous
Substance into ambient air, surface water, ground water, publicly owned
treatment works, septic system, or land, or otherwise relating to the handling,
storage, treatment, generation, use, or disposal of Hazardous Substances,
pollution or to the protection of health or the environment, including without
limitation CERCLA, the Resource Conservation and Recovery Act, 42 U.S.C. § 6901,
et seq., and state statutes analogous thereto.

     “Environmental Violation” shall mean any activity, occurrence or condition
that violates or threatens (if the threat requires remediation under any
Environmental Law and is not remediated during any grace period allowed under
such Environmental Law) to violate or results in or threatens (if the threat
requires remediation under any Environmental Law and is not remediated during
any grace period allowed under such Environmental Law) to result in
noncompliance with any Environmental Law relating to or affecting the Property.

     “Equipment” shall mean equipment, apparatus, furnishings, fittings and
personal property of every kind and nature whatsoever purchased, leased or
otherwise acquired by the Construction Agent, the Lessee or the Lessor using the
proceeds of Advances whether or not now owned or

Appendix A - 19



--------------------------------------------------------------------------------



 



hereafter acquired, including but without limiting the generality of the
foregoing, all heating, electrical, and mechanical equipment, lighting fixtures,
switchboards, plumbing, ventilation, air conditioning and air-cooling apparatus,
refrigerating, and incinerating equipment, escalators, elevators, loading and
unloading equipment and systems, cleaning systems (including without limitation
window cleaning apparatus), computers, sprinkler systems and other fire
prevention and extinguishing apparatus and materials, security systems, motors,
engines, machinery, pipes, pumps, tanks, conduits, appliances, fittings and
fixtures of every kind and description, but in all events acquired with the
proceeds of the Advances, together with all modifications thereto and
replacement thereof.

     “Equipment Schedule” shall mean (a) each Equipment Schedule attached to the
applicable Requisition and (b) each Equipment Schedule attached to the Lease
Supplement.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

     “ERISA Affiliate” shall mean each entity required to be aggregated with the
Lessee pursuant to the requirements of Section 414(b) or (c) of the Code.

     “Eurocurrency Liabilities” shall have the meaning given to such term in
Regulation D of the Board, as in effect from time to time.

     “Eurodollar Disruption Event” shall mean the occurrence of any of the
following: (a) a determination by a Financing Party that it would be contrary to
Law or to the directive of any central bank or other governmental authority
(whether or not having the force of law) to obtain United States dollars in the
London interbank market to make, fund or maintain any Eurodollar Loan or
Eurodollar Lessor Advance, (b) the failure of one or more of the Reference Banks
to furnish timely information for purposes of determining the Eurodollar Rate,
(c) a determination by a Financing Party that the rate at which deposits of
United States dollars are being offered to such Financing Party in the London
interbank market does not accurately reflect the cost to such Financing Party of
making, funding or maintaining any Eurodollar Loan or Eurodollar Lessor Advance
or (d) the inability of a Financing Party to obtain United States dollars in the
London interbank market to make, fund or maintain any Eurodollar Loan or
Eurodollar Lessor Advance.

     “Eurodollar Lessor Advances” shall mean Lessor Advances the rate of
interest applicable to which is based upon the Eurodollar Rate.

     “Eurodollar Loans” shall mean Loans the rate of interest applicable to
which is based upon the Eurodollar Rate.

     “Eurodollar Rate” shall mean for the Interest Period for each Eurodollar
Loan or Eurodollar Lessor Advance comprising part of the same borrowing or
advance (including without limitation conversions, extensions and renewals), a
per annum interest rate equal to a fraction expressed as a percentage (rounded
upward to the nearest one one-hundredth (1/100) of one percent (1%) (a) with the
numerator equal to the LIBOR Rate for such Interest Period and

Appendix A - 20



--------------------------------------------------------------------------------



 



(b)  the denominator equal to one hundred percent (100%) minus the Eurodollar
Reserve Requirement.

     “Eurodollar Reserve Requirement” of any Reference Bank for any period, for
any Eurodollar Loan or Eurodollar Lessor Advance shall mean the percentage
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for such Reference Bank with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term of one month.

     “Event of Default” shall mean a Lease Event of Default, an Agency Agreement
Event of Default, a Credit Loan Event of Default, a Mortgage Loan Event of
Default, a Liquid Collateral Agreement Event of Default or a Punch List Liquid
Collateral Agreement Event of Default.

     “Event of Loss” shall mean any Casualty, Condemnation or Environmental
Violation that causes or results in the delivery of a Termination Notice by the
Lessee in accordance with Section 16.1 of the Lease.

     “Excepted Payments” shall mean:



            (a)     all indemnity payments (including without limitation
indemnity payments made pursuant to Section 11 of the Participation Agreement),
whether made by adjustment to Basic Rent or otherwise, to which any Financing
Party or any of its Affiliates, agents, officers, directors or employees is
entitled;               (b)     any amounts (other than Basic Rent or
Termination Value) payable under any Operative Agreement to reimburse any
Financing Party or any of its Affiliates (including without limitation the
reasonable expenses of any Financing Party incurred in connection with any such
payment) for performing or complying with any of the obligations of the Lessee
under and as permitted by any Operative Agreement;               (c)     any
amount payable to any Primary Financing Party by a transferee permitted under
the Operative Agreements as the purchase price of the Lessor’s interest in the
Borrower’s Interest (which amount shall not include any amounts necessary to pay
the principal, interest and Breakage Costs on the Notes, Lessor Advances or any
other amount payable to the Agent or the Primary Financing Parties) or such
Primary Financing Party’s interest in the transactions contemplated by the
Operative Agreements (or a portion thereof);               (d)     any insurance
proceeds (or payments with respect to risks self-insured or policy deductibles)
under liability policies other than such proceeds or payments payable to any
Financing Party;

Appendix A - 21



--------------------------------------------------------------------------------



 





       (e)     any insurance proceeds under policies maintained by the Lessor or
any other Financing Party pursuant to or in accordance with the terms of the
Operative Agreements;          (f)     Transaction Expenses or other amounts,
fees, disbursements or expenses paid or payable to or for the benefit of the
Lessor or any other Financing Party;          (g)     any right, title or
interest of the Lessor pursuant to any Hedging Agreement;          (h)     any
payments in respect of interest to the extent attributable to payments referred
to in clauses (a) through (g) above; and          (i)     any rights of the
Financing Parties to demand, collect, sue for or otherwise receive and enforce
payment of any of the foregoing amounts, provided that such rights shall not
include the right to terminate the Lease.

     “Excess Proceeds” shall mean the excess, if any, of the aggregate of all
awards, compensation or insurance proceeds payable in connection with a Casualty
or Condemnation over the Termination Value paid by the Lessee pursuant to the
Lease with respect to such Casualty or Condemnation.

     “Exculpated Persons” shall mean the Lessor (except with respect to the
representations and warranties and the other obligations of the Lessor pursuant
to the Operative Agreements solely with regard to the provision of Lessor
Advances), the Borrower, and their respective successors, assigns, trustees,
officers, directors, shareholders, partners, employees, agents and Affiliates.

     “Exempt Payments” shall have the meaning specified in Section 11.2(e) of
the Participation Agreement.

     “Expiration Date” shall mean the last day of the Term; provided, in no
event shall the Expiration Date be later than six years and eleven months after
the Closing Date, unless a later date has been expressly agreed to in writing by
each of the Lessee, the Deal Agent, the Agent and the Primary Financing Parties
in accordance with the terms and conditions set forth in Section 2.2 of the
Lease.

     “Extra Budget Costs” shall mean any actual cost (or, any such cost which is
reasonably anticipated by the Construction Agent and/or the Agent) in excess of
the Available Commitments necessary for Completion of the Property (a) in
accordance with the Construction Budget for the Property and (b) on or prior to
the Construction Period Termination Date.

     “Fair Market Sales Value” shall mean (a) with respect to the Property or
any other property, the amount, which in any event, shall not be less than zero
(0), that would be paid in cash in an arms-length transaction between an
informed and willing purchaser and an informed and willing seller, neither of
whom is under any compulsion to purchase or sell, respectively, the

Appendix A - 22



--------------------------------------------------------------------------------



 



Property (or such other property) and (b) with respect to any Liquid Collateral,
the closing bid price of each item of Liquid Collateral on the day the Liquid
Collateral is marked-to-market, plus in the case of Liquid Collateral issued on
a coupon basis, accrued and unpaid interest and yield thereon until such date,
except that with respect to items of Liquid Collateral that will mature within
ninety (90) days of the determination date, the amortized amount of such item on
such date. Fair Market Sales Value of the Property shall be determined based on
the assumption that, except for purposes of Section 17 of the Lease, the
Property is in the condition and state of repair required under Section 10.1 of
the Lease and the Lessee is in compliance with the other requirements of the
Operative Agreements.

     “Federal Funds Effective Rate” shall have the meaning given to such term in
the definition of ABR.

     “Final Completion” shall mean, with respect to the Property, such time as
the acquisition, installation, testing and final completion (subject to
completion of punch list items) of the Improvements on the Property has been
achieved in accordance with the Plans and Specifications, the Agency Agreement
and/or the Lease, and in compliance with all Legal Requirements and Insurance
Requirements and a certificate of occupancy has been issued with respect to the
Property by the appropriate governmental entity (except if non-compliance,
individually or in the aggregate, shall not have and could not reasonably be
expected to have a Material Adverse Effect or if compliance with any of the
foregoing is otherwise waived by the Agent upon instruction from the Secured
Parties).

     “Final Completion Work” shall mean any work that, subsequent to Completion
of the Property, needs to be performed to achieve completion of the Improvements
on the Property in accordance with the Plans and Specifications.

     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Lessee.

     “Financing” shall mean the financing extended pursuant to the Credit
Agreements and the Participation Agreement and shall include both the Loans and
the Lessor Advances.

     “Financing Parties” shall mean the Hedge Providers, the Deal Agent, the
Agent, and the Primary Financing Parties.

     “FIRPTA” shall mean the Foreign Investors in U.S. Real Property Tax Act of
1980, as amended.

     “Fiscal Quarter” shall mean each of the Lessee’s four fiscal reporting
periods ending, respectively, on March 31, June 30, September 30 and December 31
of each year or such other fiscal quarters as then correspond to HGSI’s fiscal
year.

     “Fixtures” shall mean all fixtures relating to the Improvements, including
without limitation all components thereof, located in or on the Improvements,
together with all replacements, modifications, alterations and additions
thereto.

Appendix A - 23



--------------------------------------------------------------------------------



 



     “Force Majeure Event” shall mean, with respect to Construction, any event
(the existence of which at the construction commencement date was not known, or
would not reasonably have been expected to be discovered through the exercise of
commercially reasonable due diligence, by the Lessee or the Construction Agent,
as applicable, taking into account the contemplated use of the Land and the
Construction) beyond the control of any such Person, including, but not limited
to, general strikes (but not any strike or other job action involving employees
of the Construction Agent or any Construction Agency Person or the Lessee), acts
of God, government activities directly interfering with the work of construction
of the Improvements, any general inability to obtain labor or materials, civil
commotion and enemy action; but excluding in all cases any event, cause or
condition that results from a breach by the Lessee, the Construction Agent or
any Construction Agency Person of its obligations, representations or warranties
under the Operative Agreements or any other agreements to which it is a party,
from any Construction Agency Person’s financial condition or failure to pay or
any event, cause or condition which could have been avoided or which could be
remedied or mitigated through the exercise of commercially reasonable efforts or
the commercially reasonable expenditure of funds (which expenditure of funds, in
the case of such an event, cause or condition arising on or after the Closing
Date, would have been covered by funds available under the applicable
Construction Budget or Other Available Amounts) or other commercially reasonably
action, election or arrangement which would correct or resolve the impact of
such event on the Construction.

     “Force Majeure Loss” shall mean the actual construction costs, determined
by the insurance company in assessing a claim for such costs under any policy of
insurance, or if such loss is not fully insured in whole or in part under any
policy of insurance, then as determined by a nationally recognized independent
appraiser selected by the Agent, expended to repair and restore damage caused by
a Force Majeure Event with respect to the Property (or portion thereof) to the
condition of the Property immediately prior to such Force Majeure Event (but
excluding all Capitalized Costs and other collateral costs and carrying costs
whenever accrued).

     “Form W-8BEN” shall have the meaning specified in Section 11.2(e) of the
Participation Agreement.

     “Form W-8ECI” shall have the meaning specified in Section 11.2(e) of the
Participation Agreement.

     “Former Tax Affiliate” shall mean, with respect to any corporate Person,
any other Person that had been but is not currently affiliated (within the
meaning of Section 1504(a) of the Code or any similar provision of state or
local law) with such Person, with respect to the period of their affiliation.

     “Forty-five Percent FMV Event” shall have the meaning given to such term in
Section 8.2(e) of the Participation Agreement.

     “Full Recourse Event of Default” shall mean (a) an Agency Agreement Event
of Default arising in whole or in part as a consequence of any fraudulent act or
omission of any Construction Agency Person in connection with the negotiation,
execution, delivery, consummation and/or performance of any Operative Agreement
or any other contractual

Appendix A - 24



--------------------------------------------------------------------------------



 



agreement relating to the Property or the construction or work thereon; (b) an
Agency Agreement Event of Default arising in whole or in part as a consequence
of the misapplication of any Advance or any portion thereof or any other funds
made available to, or on behalf of, Construction Agent or any other Construction
Agency Person under any Operative Agreement; (c) an Agency Agreement Event of
Default arising as a consequence of an Insolvency Event; (d) any Construction
Agency Person shall willfully breach any of its respective obligations,
covenants, representations or warranties under any Operative Agreement,
Construction Document or any other contractual agreement or law relating to the
Property or the construction or work thereon; or (e) any Construction Agency
Person shall commit any illegal act regarding the Property or otherwise causing
any loss, cost or damage to any Financing Party.

     “GAAP” shall mean generally accepted accounting principles, consistently
applied, set forth in the opinions and pronouncements of the accounting
principles board of the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity (including but not limited to the
SEC) as may be approved by a significant segment of the accounting profession,
that are applicable to the circumstances as of the date of determination.

     “GAAP Eligible Cost” shall mean the Property Cost minus the Structuring Fee
paid pursuant to Section 7.6 of the Participation Agreement, minus Lessor Yield
accrued prior to the Commencement Date, minus the Lessor Unused Fee paid
pursuant to Section 7.4 of the Participation Agreement accrued prior to the
Commencement Date, minus Uninsured Force Majeure Losses.

     “General Contractor” shall mean the general contractor in connection with
the Property selected by the Construction Agent and reasonably acceptable to
Agent.

     “General Intangibles” shall have the meaning given to such term in Section
1 of the Security Agreement.

     “Government Obligations” shall mean readily marketable direct full faith
and credit obligations of the United States of America or obligations
unconditionally guaranteed by the full faith and credit of the United States of
America.

     “Governmental Action” shall mean all permits, authorizations,
registrations, consents, approvals, waivers, exceptions, variances, orders,
judgments, written interpretations, decrees, licenses, exemptions, publications,
filings, notices to and declarations of or with, or required by, any
Governmental Authority, or required by any Legal Requirement, and shall include,
without limitation, all environmental and operating permits and licenses that
are required for the full use, occupancy, zoning and operating of the Property.

     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator.

Appendix A - 25



--------------------------------------------------------------------------------



 



     “Ground Lease” shall mean a ground lease respecting the Property in favor
of the Lessor as a ground lessee, on terms and conditions reasonably
satisfactory to the Agent and the Lessor.

     “Ground Lessor” shall mean Traville LLC, a Maryland limited liability
company.

     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

     “Hard Costs” shall mean all costs and expenses payable for supplies,
materials, labor, general conditions (including bonds, insurance and utilities)
and profit for contractors and subcontractors; fees of a construction manager,
if any; administrative, supervision, travel and overhead costs incurred by the
Construction Agent or construction manager; permit fees; all so-called “impact”,
“tap”, “development” or “traffic generation assessment” fees; periodic on-site
inspections required to be made by the project engineer or other special
consultants; and the cost of payment and performance bonds required by
governmental authorities; in each case with respect to the Improvements under
any Construction Contract.

     “Hazardous Substance” shall mean any of the following: (a) any petroleum or
petroleum product, explosives, radioactive materials, asbestos, formaldehyde,
polychlorinated biphenyls, lead and radon gas; (b) any substance, material,
product, derivative, compound or mixture, mineral, chemical, waste, gas, medical
waste, or pollutant, in each case whether naturally occurring, man-made or the
by-product of any process, that is toxic, harmful or hazardous to the
environment or human health or safety as determined in accordance with any
Environmental Law; or (c) any substance, material, product, derivative, compound
or mixture, mineral, chemical, waste, gas, medical waste or pollutant that would
support the assertion of any claim under any Environmental Law, whether or not
defined as hazardous as such under any Environmental Law.

     “Hedge Provider” shall mean Wachovia, in its capacity as a party to the
various Hedging Agreements.

     “Hedging Agreement” shall mean any interest rate protection agreement
provided by the Hedge Provider or any Subsidiary or Affiliate thereof.

     “HGSI” means Human Genome Sciences, Inc., a Delaware corporation.

Appendix A - 26



--------------------------------------------------------------------------------



 



     “HVAC Easement” shall mean the Declaration of Easements and Covenants
Agreement (HVAC Equipment and HVAC Conduits) dated as of or about the Closing
Date between the Ground Lessor and the Lessor.

     “Impositions” shall mean any and all liabilities, losses, expenses, costs,
charges and Liens of any kind whatsoever for present or future fees, taxes,
levies, imposts, duties, charges, assessments or withholdings of any nature
whatsoever including interest, penalties and additions thereto (collectively,
“Taxes”) including but not limited to (i) real and personal property taxes,
including without limitation personal property taxes on any property covered by
the Lease that is classified by Governmental Authorities as personal property,
and real estate or ad valorem taxes in the nature of property taxes; (ii) sales
taxes, use taxes and other similar taxes (including rent taxes and intangibles
taxes); (iii) excise taxes; (iv) real estate transfer taxes, conveyance taxes,
stamp taxes and documentary recording taxes and fees; (v) taxes that are or are
in the nature of franchise, income, value added, privilege and doing business
taxes, license and registration fees; (vi) assessments on the Property,
including without limitation all assessments for public Improvements or
benefits, whether or not such improvements are commenced or completed within the
Term; and (vii) taxes, Liens, assessments or charges asserted, imposed or
assessed by the PBGC or any governmental authority succeeding to or performing
functions similar to, the PBGC; and all interest, additions to tax and
penalties, which at any time prior to, during or with respect to the Term or in
respect of any period for which the Lessee shall be obligated to pay
Supplemental Rent, may be levied, assessed or imposed by any Governmental
Authority upon or with respect to (a) any Indemnified Person, the Property or
any part thereof or interest therein; (b) the leasing, financing, refinancing,
purchase, acceptance, rejection, demolition, construction, substitution,
subleasing, assignment, control, condition, occupancy, servicing, maintenance,
repair, ownership, possession, activity conducted on or in, delivery, insuring,
use, rental, lease, operation, improvement, sale, transfer of title, return or
other disposition of the Property or any part thereof or interest therein; (c)
the Notes, the Lessor Advances, other indebtedness with respect to the Property,
or any part thereof or interest therein; (d) the rentals, receipts or earnings
arising from the Property or any part thereof or interest therein; (e) the
Operative Agreements, the execution, performance or enforcement thereof, or any
payment made or accrued pursuant thereto; (f) the income or other proceeds
received with respect to the Property or any part thereof or interest therein
upon the sale or disposition thereof; (g) any contract (including the Agency
Agreement) relating to the construction, acquisition or delivery of the Property
or any part thereof or interest therein; (h) the issuance of the Notes or the
Lessor Advances; (i) the Borrower or the Borrower’s Interest; or (j) otherwise
in connection with the transactions contemplated by the Operative Agreements.

     “Improvements” shall mean, with respect to the construction, repair,
renovations, replacement and/or Modifications on the Land, all buildings,
structures, Fixtures, and other improvements of every kind existing at any time
and from time to time on or under the Land purchased or otherwise acquired using
the proceeds of Advances, together with any and all appurtenances to such
buildings, structures or improvements, including without limitation sidewalks,
utility pipes, conduits and lines, parking areas and roadways, and including
without limitation all Modifications and other additions to or changes in the
Improvements at any time, including without limitation (a) any Improvements
existing as of the Closing Date as such

Appendix A - 27



--------------------------------------------------------------------------------



 



Improvements may be referenced on the applicable Requisition and (b) any
Improvements made subsequent to the Closing Date.

     “In Balance” shall mean, with respect to the Site at any time of
determination thereof (1) the undisbursed portions of the Available Commitments
together with Other Available Amounts related to the Property, shall be
sufficient to complete construction of the Improvements in accordance with the
terms and conditions of the Agency Agreement prior to the applicable
Construction Period Termination Date, and (2) the undisbursed portions of the
Available Commitments, as such amounts may be adjusted pursuant to the Agency
Agreement (including the contingency reserve in the Construction Budget approved
in accordance with the Operative Agreements, to the extent such contingency
funds have not theretofore been set aside by Construction Agent for the payment
of overruns in other cost categories and Other Available Amounts) shall be
sufficient to complete the Construction of each such item in accordance with the
terms and conditions of the Agency Agreement prior to the Construction Period
Termination Date.

          “Indebtedness” of any Person shall mean, without duplication;



       (a)     all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;          (b)     all obligations, contingent or otherwise,
relative to the face amount of all letters of credit, whether or not drawn, and
banker’s acceptances issued for the account of such Person other than letters of
credit or banker’s acceptances that support obligations of such Person in
respect of accounts payable, trade payments and other short-term trade related
obligations;          (c)     all obligations of such Person as lessee under
leases which have been or should be, in accordance with GAAP, recorded as
Capitalized Leases; and          (d)     all Contingent Liabilities of such
Person recorded in the financial statements (including the notes thereto) of
such Person and its Consolidated Subsidiaries in respect of any of the
foregoing.

For all purposes of the Operative Agreements, the indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture characterized
as a partnership for commercial law purposes in which such Person is a general
partner or a joint venturer as reflected in the books of such Person pursuant to
GAAP, consistently applied. The amount of Indebtedness of any Person at any date
shall be the outstanding balance at such date of all unconditional obligations
as described above and the maximum liability of any such Contingent Liabilities
at such date as reflected in the books of such Person pursuant to GAAP,
consistently applied.

     “Indemnified Person” shall mean each of the Financing Parties and their
respective successors, assigns, directors, trustees, shareholders, partners,
officers, employees, agents and Affiliates.

Appendix A - 28



--------------------------------------------------------------------------------



 



     “Indemnity Provider” shall mean the Lessee.

     “Initial Construction Advance” shall mean any initial Advance to pay for
Property Costs for construction of any Improvements.

     “Insolvency Event” shall mean one or more of (a) the liquidation or
dissolution of the Construction Agent or the Lessee, or the suspension of the
business of the Construction Agent or the Lessee, or the filing by the
Construction Agent or the Lessee of a voluntary petition or an answer seeking
reorganization, arrangement, readjustment of its debts or for any other relief
under the Bankruptcy Code or under any other insolvency act or law, state or
federal, now or hereafter existing, or any other action of the Construction
Agent or the Lessee indicating its consent to, approval of or acquiescence in,
any such petition or proceeding; the application by the Construction Agent or
the Lessee for, or the appointment by, consent or acquiescence of the
Construction Agent or the Lessee of a receiver, a trustee or a custodian of the
Construction Agent or the Lessee for all or a substantial part of its property;
the making by the Construction Agent or the Lessee of any assignment for the
benefit of creditors; the inability of the Construction Agent or the Lessee, or
the admission by the Construction Agent or the Lessee in writing of its
inability, to pay its debts as they mature; or the Construction Agent or the
Lessee taking any corporate action to authorize any of the foregoing; (b) the
filing of an involuntary petition against the Construction Agent or the Lessee
in bankruptcy or seeking reorganization, arrangement, readjustment of its debts
or for any other relief under the Bankruptcy Code, as amended, or under any
other insolvency act or law, state or federal, now or hereafter existing; or the
involuntary appointment of a receiver, a trustee or a custodian of the
Construction Agent or the Lessee for all or a substantial part of its property;
or the issuance of a warrant of attachment, execution or similar process against
any substantial part of the property of the Construction Agent or the Lessee,
and the continuance of any of such events for ninety (90) days undismissed or
undischarged; (c) the adjudication of the Construction Agent or the Lessee as
bankrupt or insolvent or the occurrence of a Deemed Insolvency with respect to
the Construction Agent or the Lessee; or (d) the entering of any order in any
proceedings against the Construction Agent or the Lessee or any Subsidiary of
the foregoing decreeing the dissolution, divestiture or split-up of the
Construction Agent or the Lessee or any Subsidiary of the Construction Agent or
the Lessee, and such order remains in effect for more than sixty (60) days.

     “Insolvency Laws” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

     “Insolvency Proceeding” shall mean, any case, action or proceeding before
any court or other Governmental Authority relating to any Bankruptcy Event.

     “Instruments” shall have the meaning given to such term in Section 1 of the
Security Agreement.

     “Insurance Requirements” shall mean all terms and conditions of any
insurance policy either required by the Lease to be maintained by the Lessee or
required by the Agency

Appendix A - 29



--------------------------------------------------------------------------------



 



Agreement to be maintained by the Construction Agent, and all requirements of
the issuer of any such policy and, regarding self insurance, any other
requirements of the Lessee or the Construction Agent, as the case may be.

     “Interest” shall mean for each Loan for any Interest Period, the sum of the
products (for each day during such Interest Period) of:



  IR x LB x   1 / D

     where:

                  LB   =   the outstanding balance of such Loan;                
  IR   =   the Interest Rate applicable on such day; and                   D   =
  360 or, to the extent the Interest Rate is based on the ABR, 365 (or 366 as
applicable)

provided, however, that (i) no provision of the Operative Agreements shall
require the payment or permit the collection of Interest in excess of the
maximum permitted by applicable Law and (ii) if at any time any distribution is
rescinded or must otherwise be returned for any reason, Interest shall not be
considered paid by such distribution after the date on which such distribution
is rescinded or otherwise returned.

     “Interest Period” shall mean (a) as to any CP Loan, the first to the end of
each calendar month, (b) as to any Eurodollar Loan or Eurodollar Lessor Advance
(i) with respect to the initial Interest Period and any Interest Period
immediately following a conversion from an ABR Loan to a Eurodollar Loan or from
an ABR Lessor Advance to a Eurodollar Lessor Advance, the period beginning on
the date of such Eurodollar Loan or Eurodollar Lessor Advance, as the case may
be, and ending on but not including the twentieth (20th) day of the following
month, and (ii) thereafter, each period commencing on and including the last day
of the preceding Interest Period applicable to such Eurodollar Loan or
Eurodollar Lessor Advance, as the case may be, and ending on but not including
the twentieth (20th) day of the following month; provided, however, that all of
the foregoing provisions relating to Interest Periods are subject to the
following: (A) other than with respect to CP Loans, if any Interest Period would
end on a day which is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day (except that where the next succeeding
Business Day falls in the next succeeding calendar month, then on the next
preceding Business Day), (B) no Interest Period shall extend beyond the
Expiration Date, as the case may be, and (C) there shall not be more than four
(4) Interest Periods outstanding at any one (1) time.

Appendix A - 30



--------------------------------------------------------------------------------



 



     “Interest Rate” shall mean, unless the Lender Overdue Rate shall apply in
accordance with the Operative Agreements, for any Interest Period and for each
Loan funded by any Lender for each day during such Interest Period:



       (a)     to the extent the Conduit funds the applicable Loan through the
issuance of Commercial Paper Notes, a rate equal to the CP Rate, or    
     (b)     to the extent that clause (a) above is not applicable or, to the
extent the Conduit has transferred all or a portion of a Loan or Note to one
(1) or more Liquidity Banks pursuant to the Liquidity Agreement, then to the
extent that clause (a) above is not applicable or with regard to the portion of
a Loan or Note so transferred, a rate equal to the Eurodollar Rate determined
for the applicable Interest Period plus the Applicable Percentage or the ABR
plus the Applicable Percentage, as such rate shall be elected by the Borrower or
as shall otherwise apply in the event of an Eurodollar Disruption Event (subject
to Section 9 of the Participation Agreement) in accordance with Section 2.8 of
the applicable Credit Agreement and the other applicable provisions of the
Operative Agreements; provided, however, notwithstanding the above, the Interest
Rate shall be the ABR plus the Applicable Percentage for any Interest Period for
any Loan as to which the Conduit has funded the acquisition or maintenance
thereof by the sale or assignment of an interest therein to any Liquidity Bank
under the Liquidity Agreement on any day other than the first day of such
Interest Period and without giving such Liquidity Bank(s) at least two
(2) Business Days’ prior notice of such sale or assignment.

     “Intermediary” shall have the meaning given to such term in the Cash
Collateral Control Agreement or the Punch List Cash Collateral Control
Agreement, as applicable.

     “Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, together with the rules and regulations promulgated thereunder.

     “Investment Property” shall have the meaning given to such term in Section
1 of the Security Agreement.

     “Investor” shall mean each bank or other financial institution which is
from time to time party to any of the Operative Agreements in its capacity as an
“Investor”.

     “Investor Funding Deficit” shall have the meaning given to such term in
Section 2.3(c) of the applicable Credit Agreement.

     “Issuer Group” shall mean any member of the same affiliated group for
purposes of GAAP.

     “Land” shall mean a parcel of real property subject to the Ground Lease, as
such parcel and/or Ground Lease is described on (a) the Requisition issued by
the Construction Agent on the Closing Date relating to such parcel and (b) the
schedules to the Lease Supplement executed and delivered in accordance with the
requirements of Section 2.4 of the Lease.

Appendix A - 31



--------------------------------------------------------------------------------



 



     “Land Cost” shall have the meaning specified in Section 5.4 of the Agency
Agreement.

     “Law” shall mean, for any Person, all existing and future applicable laws,
rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, directives,
certificates, orders and licenses of and interpretations by any Governmental
Authority (including, without limitation, usury laws, the Federal Truth in
Lending Act, and Regulation Z and Regulation B of the Board), and applicable
judgments, decrees, injunctions, writs, orders, or line action of any Tribunal,
arbitrator or other administrative, judicial, or quasi-judicial tribunal or
agency of competent jurisdiction.

     “Lease” or “Lease Agreement” shall mean the Amended and Restated Lease
Agreement dated as of the Closing Date, between the Lessor and the Lessee,
together with the Lease Supplement thereto.

     “Lease Default” shall mean any event or condition which, with the lapse of
time or the giving of notice, or both, would constitute a Lease Event of
Default.

     “Lease Event of Default” shall have the meaning specified in Section 17.1
of the Lease.

     “Lease Supplement” shall mean the Lease Supplement substantially in the
form of EXHIBIT A to the Lease, together with all attachments and schedules
thereto.

     “Lease Supplement Balance” shall mean, with respect to the Property, an
amount equal to the Primary Financing Party Balances for all Primary Financing
Parties including without limitation any Capitalized Costs and other amounts
allocated to the Property pursuant to the Operative Agreements plus all other
costs for obligations (monetary or otherwise) of the Lessee and/or the
Construction Agent arising under or in connection with any of the Operative
Agreements (including without limitation but without duplication, accrued and
unpaid Rent), all as determined by the Agent, in the exercise of its reasonable
judgment.

     “Legal Requirements” shall mean all foreign, federal, state, county,
municipal and other governmental statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions affecting the Lessor, the Lessee,
the Agent, the Deal Agent, any Primary Financing Party, any Hedge Provider or
the Property, Land, Improvement, Equipment or the taxation, demolition,
construction, use or alteration of the Property, Land, Improvements, or
Equipment whether now or hereafter enacted and in force, including without
limitation any that require repairs, modifications or alterations in or to the
Property or in any way limit the use and enjoyment thereof (including without
limitation all building, zoning and fire codes and the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et. seq., and any other similar
federal, state or local laws or ordinances and the regulations promulgated
thereunder) and any that may relate to environmental requirements (including
without limitation all Environmental Laws), and all permits, certificates of
occupancy, licenses, authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments which are either of record or known to the Lessee affecting the
Property or the Appurtenant Rights.

Appendix A - 32



--------------------------------------------------------------------------------



 



     “Lender” shall mean each Credit Lender and each Mortgage Lender.

     “Lender Commitment” shall mean the Credit Loan Commitment for each Credit
Lender and the Mortgage Loan Commitment for each Mortgage Lender.

     “Lender Overdue Rate” shall have the meaning given to such term in Section
2.8(c) of the applicable Credit Agreement.

     “Lender Unused Fee” shall have the meaning given to such term in Section
7.4 of the Participation Agreement.

     “Lessee” shall have the meaning set forth in the Lease.

     “Lessee Person” shall mean the Lessee or any affiliate in its capacity as
owner, Construction Agent, or any Affiliate or successors and assigns of the
foregoing, and all of their respective officers, directors, shareholders,
partners, employees, agents, consultants (on the Property), service-providers
(on the Property), and any other Person under the supervision of any of the
foregoing pursuant to a written contract or otherwise.

     “Lessor” shall mean Wachovia Development Corporation, a North Carolina
corporation, and any successor, replacement and/or additional lessor under the
Lease expressly permitted under the Operative Agreements.

     “Lessor Advance” shall mean each advance made by the Lessor pursuant to the
terms of the Participation Agreement and, in accordance with Section 1 of the
Participation Agreement, shall be deemed to include the amounts advanced by the
Lessor to obtain its respective interests pursuant to the Master Transfer
Agreement on the Closing Date.

     “Lessor Commitment” shall mean the obligation of the Lessor to make the
Lessor Advances in an aggregate principal amount at any one time outstanding not
to exceed $12,000,000 amount may be increased or reduced from time to time in
accordance with the provisions of the Operative Agreements; provided, the Lessor
shall not be obligated to make any Lessor Advance in excess of the Lessor
Commitment.

     “Lessor Confirmation Letter” shall mean the confirmation letter issued by
the Lessor from time to time to the Lessee pursuant to Section 8.2(f) of the
Participation Agreement, in a form substantially similar to the form of
confirmation letter provided to the Lessee on or prior to the Closing Date.

     “Lessor Lien” shall mean any Lien, true lease or sublease or disposition of
title arising as a result of (a) any claim against the Lessor not resulting from
the transactions contemplated by the Operative Agreements, (b) any act or
omission of the Lessor which is not required by the Operative Agreements or is
in violation of any of the terms of the Operative Agreements, (c) any claim
against the Lessor with respect to Taxes or Transaction Expenses against which
the Lessee is not required to indemnify the Lessor pursuant to Section 11 of the
Participation Agreement or (d) any claim against the Lessor arising out of any
transfer by the Lessor of all or any portion of

Appendix A - 33



--------------------------------------------------------------------------------



 



the interest of the Lessor in the Property, the Borrower’s Interest or the
Operative Agreements other than the transfer of title to or possession of the
Property by the Lessor pursuant to and in accordance with the Lease, the Credit
Agreements, the Security Documents or the Participation Agreement or pursuant to
the exercise of the remedies set forth in Article XVII of the Lease.

     “Lessor Notice” shall have the meaning given to such term in Section 8.2(e)
of the Participation Agreement.

     “Lessor Overdue Rate” shall mean the lesser of (a) the Lessor Yield plus
two percent (2%) and (b) the highest rate permitted by applicable Law.

     “Lessor Unused Fee” shall have the meaning given to such term in Section
7.4 of the Participation Agreement.

     “Lessor Yield” shall mean, unless the Lessor Overdue Rate shall apply in
accordance with the Operative Agreements, (a) regarding any Lessor Advance
bearing a yield based on the Eurodollar Rate, the Eurodollar Rate plus the
Applicable Percentage and (b) regarding any Lessor Advance bearing a yield based
on the ABR, the ABR plus the Applicable Percentage.

     “Letter-of-Credit Rights” shall have the meaning given to such term in
Section 1 of the Security Agreement.

     “LIBOR Rate” shall mean for any Eurodollar Loan or Eurodollar Lessor
Advance and any day during any Interest Period, an interest rate per annum equal
to:



            (a)     the posted rate for thirty (30) day deposits in United
States Dollars appearing on Telerate page 3750 as of 11:00 a.m. (London time) on
the Business Day which is the second Business Day immediately preceding the
first day of the applicable Interest Period; or



            (b)     if no such rate appears on Telerate page 3750 at such time
and day, then the LIBOR Rate shall be determined by Wachovia at its principal
office in Charlotte, North Carolina as its rate (each such determination, absent
manifest error, to be conclusive and binding on all parties hereto and their
assignees) at which thirty (30) day deposits in United States Dollars are being,
have been, or would be offered or quoted by Wachovia to major banks in the
applicable interbank market for Eurodollar deposits at or about 11:00 a.m.
(Charlotte, North Carolina time) on such day.

     “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien, option or charge of any kind.

     “Limited Recourse Amount” shall mean with respect to the Property, an
amount equal to the Termination Value with respect to the Property on the
Expiration Date, less the Maximum Residual Guarantee Amount as of such date with
respect to the Property.

Appendix A - 34



--------------------------------------------------------------------------------



 



     “Limited Recourse Event of Default” shall have the meaning given to such
term in Section 17.12 of the Lease.

     “Liquid Collateral” shall mean Permitted Investments with a scheduled
maturity date of not more than seven (7) years from the date of purchase, except
for corporate bonds rated lower than A by S&P or A2 by Moody’s which must have a
scheduled maturity date not to exceed five (5) years from the date of purchase.

     “Liquid Collateral Account” shall mean the special purpose, segregated
account (Account No. 1002669, ABA No. 022000046) established by M and T Bank and
subject to a Lien in favor of the Agent for the benefit of the Secured Parties;
the operation of the Liquid Collateral Account shall be governed by the Liquid
Collateral Agreements and the other Operative Agreements, as applicable.

     “Liquid Collateral Agreement Event of Default” shall have the meaning given
to such term in Section 3.1 of the Cash Collateral Agreement.

     “Liquid Collateral Agreements” shall mean the Cash Collateral Agreement and
the Cash Collateral Control Agreement.

     “Liquidity Agreement” shall mean the Liquidity Purchase Agreement, dated as
of the Closing Date, between the Conduit, as seller, the “Investors” named
therein, the Deal Agent, as deal agent and documentation agent, and Wachovia, as
liquidity agent.

     “Liquidity Bank” shall mean each liquidity bank that is a party to the
Liquidity Agreement.

     “Liquidity Fee” shall have the meaning given to such term in Section 7.7 of
the Participation Agreement.

     “Loans” shall mean the Credit Loans and the Mortgage Loans.

     “Majority Credit Lenders” shall mean at any time, Lenders whose Credit
Loans outstanding represent at least fifty-one percent (51%) of (a) the
aggregate Credit Loans outstanding or (b) to the extent there are no Credit
Loans outstanding, the aggregate of the Credit Loan Commitments.

     “Majority Lenders” shall mean at any time, Lenders whose Loans outstanding
represent at least fifty-one percent (51%) of (a) the aggregate Loans
outstanding or (b) to the extent there are no Loans outstanding, the aggregate
of the Lender Commitments.

     “Majority Mortgage Lenders” shall mean at any time, Lenders whose Mortgage
Loans outstanding represent at least fifty-one percent (51%) of (a) the
aggregate Mortgage Loans outstanding or (b) to the extent there are no Mortgage
Loans outstanding, the aggregate of the Mortgage Loan Commitments.

Appendix A - 35



--------------------------------------------------------------------------------



 



     “Majority Secured Parties” shall mean at any time, Primary Financing
Parties whose Financings outstanding represent at least fifty-one percent (51%)
of (a) the aggregate Financings outstanding or (b) to the extent there are no
Financings outstanding, the aggregate of the Commitments of all Primary
Financing Parties.

     “M and T Bank” shall mean Manufacturers and Traders Trust Company, a New
York state chartered bank.

     “Marketable Securities” shall mean all securities regularly traded on a
national securities exchange that are reflected on the balance sheet of HGSI and
its Consolidated Subsidiaries in accordance with GAAP.

     “Marketing Period” shall mean, if the Lessee has given a Sale Notice in
accordance with Section 20.1 of the Lease, the period commencing on the date
such Sale Notice is given and ending on the Expiration Date.

     “Master Transfer Agreement” shall mean the Master Purchase and Liquidation
Agreement dated as of or about the Closing Date among the Lessee, the Ground
Lessor, the Genome Statutory Trust 2001A, in its various capacities thereunder,
Wells Fargo Bank, Northwest, N.A., in its various capacities thereunder,
BancBoston Leasing Investments Inc., in its various capacities thereunder, Eagle
Funding Capital Corporation, in its various capacities thereunder, Fleet
Securities, Inc., in its various capacities thereunder, Fleet National Bank in
its various capacities thereunder, Wachovia Bank, National Association, in its
various capacities thereunder, Wachovia Development Corporation in its various
capacities thereunder, and Variable Funding Capital Corporation in its various
capacities thereunder.

     “Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of any Person and its Subsidiaries
taken as a whole.

     “Material Adverse Effect” shall mean any change or changes, effect or
effects or condition or conditions that individually or in the aggregate are
materially adverse to (a) the ability of the Lessee or the Construction Agent to
perform its obligations under the Operative Agreements to which it is a party or
to lease the Property under the Lease, (b) the validity or enforceability of any
of the Operative Agreements or any rights or remedies under any thereof, (c) the
status, priority or perfection of the Agent’s Lien on any Collateral pursuant to
the Operative Agreements or (d) the value or condition of the Property.

     “Material Construction Documents” shall mean the contracts identified on
Schedule I to the Participation Agreement.

     “Maturity Date” shall mean the Expiration Date.

     “Maximum Amount” shall have the meaning given to such term in Section 5.4
of the Agency Agreement.

Appendix A - 36



--------------------------------------------------------------------------------



 



     “Maximum Residual Guarantee Amount” shall mean an amount equal to the
product of the Property Cost times eighty-seven and seventy-five hundredths
percent (87.75%).

     “Memorandum” shall have the meaning given to such term in the preamble of
EXHIBIT B to the Lease.

     “Modifications” shall have the meaning specified in Section 11.1(a) of the
Lease.

     “Money Market Funds” shall mean any regulated investment company of
recognized standing shares of which are marketable with more than one billion
dollars in assets that has had a historically constant dollar net asset value
and has been in business more than five years, and whose performance is easily
tracked.

     “Moody’s” shall mean Moody’s Investors Service, Inc.

     “Mortgage Backed Securities” shall mean any sequential, targeted or planned
amortization mortgage-backed U.S. Agency Obligation rated at the time when
pledged to the Liquid Collateral Account and at all times thereafter Aaa by
Moody’s and AAA by S&P.

     “Mortgage Instrument” shall mean the deed of trust and any other instrument
executed by the Lessor and the Lessee in favor of the Agent (for the benefit of
the Secured Parties) and evidencing a Lien on the Property, in form and
substance reasonably acceptable to the Agent.

     “Mortgage Lender” shall mean the Conduit and each bank or other financial
institution which is from time to time party to any of the Operative Agreements
in its capacity as a “Mortgage Lender”.

     “Mortgage Loan Agreement” shall mean the Amended and Restated Credit
Agreement (Mortgage Loans) dated as of June 30, 2003 among the Borrower,
Variable Funding Capital Corporation, as a Lender thereunder, the several
Investors from time to time party thereto, Wachovia Securities, LLC, as the Deal
Agent, and Wachovia Bank, National Association, as the Agent thereunder.

     “Mortgage Loan Commitments” shall mean the obligation of the Mortgage
Lenders to make the Mortgage Loans to the Lessor in an aggregate principal
amount at any one time outstanding not to exceed the aggregate of the amounts
set forth opposite each Mortgage Lender’s name on Schedule 2.1 to the Mortgage
Loan Agreement, as such amount may be increased or reduced from time to time in
accordance with the provisions of the Operative Agreements; provided, no
Mortgage Lender shall be obligated to make Mortgage Loans in excess of such
Mortgage Lender’s share of the Mortgage Loan Commitments as set forth adjacent
to such Mortgage Lender’s name on Schedule 2.1 to the Mortgage Loan Agreement.

     “Mortgage Loan Default” shall mean any event, act or condition which with
notice or lapse of time, or both, would constitute a Mortgage Loan Event of
Default.

Appendix A - 37



--------------------------------------------------------------------------------



 



     “Mortgage Loan Event of Default” shall have the meaning given to such term
in Section 6 of the Mortgage Loan Agreement.

     “Mortgage Loans” shall mean the loans made pursuant to the Mortgage Loan
Commitments and, in accordance with Section 1 of the Participation Agreement,
shall be deemed to include the amounts advanced by the Mortgage Lenders to
obtain their respective interests pursuant to the Master Transfer Agreement on
the Closing Date.

     “Mortgage Note” shall mean each promissory note issued in favor of a
Mortgage Lender from time to time pursuant to the Mortgage Loan Agreement.

     “Mortgage Obligations” shall mean any obligations owing to the Lessor
pursuant to the Operative Agreements.

     “MPLA Documents” shall have the meaning given to such term in the Master
Transfer Agreement.

     “Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been made by the Lessee or
any ERISA Affiliate and that is covered by Title IV of ERISA.

     “Multiple Employer Plan” shall mean a plan to which the Lessee or any ERISA
Affiliate and at least one (1) other employer other than an ERISA Affiliate is
making or accruing an obligation to make, or has made or accrued an obligation
to make, contributions.

     “Negotiable Certificates of Deposit” shall mean negotiable certificates of
deposit traded on the secondary market of any commercial bank incorporated under
the laws of the United States, or any state thereof, of recognized standing
whose short-term commercial paper rating at the time the securities are pledged
to the Liquid Collateral Account or the Punch List Liquid Collateral Account, as
the case may be, and at all times thereafter is at least A-1 by S&P and at least
P-1 by Moody’s and whose long-term unsecured debt rating at the time the
negotiable certificates of deposit are pledged to the Liquid Collateral Account
or the Punch List Liquid Collateral Account, as the case may be, and at all
times thereafter is at least A by S&P and A2 by Moody’s.

     “Non-Defaulting Investor” shall have the meaning given to such term in
Section 2.3(c) of the applicable Credit Agreement.

     “Non-Properly Margined Liquid Collateral” shall mean Liquid Collateral
credited to the Liquid Collateral Account or the Punch List Liquid Collateral
Account, as the case may be, that (a) satisfies the Concentration Limits (in the
case of the Liquid Collateral Account only) but (b) is not otherwise Properly
Margined Liquid Collateral.

     “Non-Public Company” shall mean a Person that at the time of determination
is not obligated to register any class of securities pursuant to Section 12 or
Section 15 of the Securities and Exchange Act of 1934, as amended.

Appendix A - 38



--------------------------------------------------------------------------------



 



     “Notes” shall mean those notes issued to the Lenders pursuant to the Credit
Agreements.

     “Obligations” shall mean the collective reference to all obligations
(including without limitation all payment and performance obligations), now
existing or hereafter arising, owing by the Borrower and/or the Lessee and/or
any of their affiliates to the Secured Parties under or pursuant to the
Operative Agreements whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter incurred, which may arise under, out
of, or in connection with the Participation Agreement, the Lease Agreement, the
Agency Agreement, any Hedging Agreement or any of the other Operative
Agreements, whether on account of principal, advanced amounts, interest,
reimbursement obligations, fees, indemnities, costs, expenses, termination
payments or otherwise (including without limitation all reasonable fees and
disbursements of counsel to any of the Secured Parties) that are required to be
paid by the Borrower and/or the Lessee pursuant to the terms of the Operative
Agreements.

     “Officer’s Certificate” with respect to any person shall mean a certificate
executed on behalf of such person by a Responsible Officer who has made or
caused to be made such examination or investigation as is necessary to enable
such Responsible Officer to express an informed opinion with respect to the
subject matter of such Officer’s Certificate.

     “Operative Agreements” shall mean the following: the Master Transfer
Agreement, the MPLA Documents, the Participation Agreement, the Agency
Agreement, the Credit Loan Agreement, the Mortgage Loan Agreement, the Notes,
the Lease, the Lease Supplement, the Ground Lease, the HVAC Easement, the
Security Agreement, the Hedging Agreements, the Liquid Collateral Agreements,
the Punch List Liquid Collateral Agreements, the Mortgage Instruments, the
Bifurcation Documents, the other Security Documents and any and all other
agreements, documents and instruments executed in connection with any of the
foregoing.

     “Original A Loan Agreement” shall have the meaning given to such term in
the Recitals to the Credit Loan Agreement.

     “Original Agency Agreement” shall have the meaning given to such term in
the Recitals of the Agency Agreement.

     “Original Assignment of Liquid Collateral” shall have the meaning given to
such term in the Recitals to the Cash Collateral Agreement.

     “Original B Loan Agreement” shall have the meaning given to such term in
the Recitals to the Mortgage Loan Agreement.

     “Original Control Agreement” shall have the meaning given to such term in
the Recitals to the Cash Collateral Control Agreement.

     “Original Executed Counterpart” shall have the meaning given to such term
in Section 5 of EXHIBIT A to the Lease.

Appendix A - 39



--------------------------------------------------------------------------------



 



     “Original Lease” shall have the meaning given to such term in the Recitals
to the Lease.

     “Original Participation Agreement” shall have the meaning given to such
term in the Recitals to the Participation Agreement.

     “Original Security Agreement” shall have the meaning given to such term in
the Recitals to the Security Agreement.

     “Other Available Amounts” shall mean any insurance proceeds available under
related insurance policies maintained by or on behalf of the Lessee, the Lessor
or the Construction Agent, letter of credit proceeds, proceeds under surety
bonds, and similar proceeds consisting of available cash which are payable to
the Lessee, the Lessor or the Construction Agent in settlement of a Claim or for
use in the Construction of the Improvements.

     “Overdue Interest” shall mean any Interest payable pursuant to Section
2.8(b) of the applicable Credit Agreement.

     “Overdue Rate” shall mean (a) regarding amounts owing pursuant to the
Operative Agreements to the Lessor, the Lessor Overdue Rate and (b) regarding
amounts owing pursuant to the Operative Agreements to the Lenders and any other
Person (other than the Lessor), the Lender Overdue Rate.

     “Participant” shall have the meaning given to such term in Section 9.7 of
the applicable Credit Agreement.

     “Participation Agreement” shall mean the Amended and Restated Participation
Agreement dated as of the Closing Date, among the Lessee and the Financing
Parties.

     “Payment Date” shall mean any Scheduled Interest Payment Date and any date
on which Interest or Lessor Yield in connection with a prepayment of principal
on the Financing is due under the applicable Credit Agreement, the Participation
Agreement, the Notes or with respect to the Lessor Advances, unless such day is
not a Business Day and then on the next occurring Business Day.

     “PBGC” shall mean the Pension Benefit Guaranty Corporation created by
Section 4002(a) of ERISA or any successor thereto.

     “Pension Plan” shall mean a “pension plan”, as such term is defined in
section 3(2) of ERISA, which is subject to title IV of ERISA (other than a
Multiemployer Plan), and to which the Lessee or any ERISA Affiliate may have any
liability, including without limitation any liability by reason of having been a
substantial employer within the meaning of section 4063 of ERISA at any time
during the preceding five (5) years, or by reason of being deemed to be a
contributing sponsor under section 4069 of ERISA.

     “Performance Bonds” shall mean any performance bonds and labor and material
payment bonds as to the General Contractor and any other Contractor (and any of
their respective

Appendix A - 40



--------------------------------------------------------------------------------



 



subcontractors) as may be reasonably required by the Agent, each of which shall
name the Lessor and the Agent as additional obligees.

     “Permitted Facility” shall mean the office, clinical and laboratory
facility located on an approximately 12.95 acre tract subject to the Ground
Lease, as supported by the Appurtenant Rights, in Montgomery County, Maryland,
known as “Traville”.

     “Permitted Investments” shall mean the following investments, in each case
payable in Dollars and payable in the United States of America; (a) U.S.
Treasury Obligations and U.S. Agency Obligations, (b) commercial paper notes
with a rating of P-1 or higher by Moody’s and a rating of A-1 or higher by S&P,
(c) notes or debentures issued or guaranteed by a state or political subdivision
of a state rated at the time when pledged to the Liquid Collateral Account or
the Punch List Liquid Collateral Account, as the case may be, and at all times
thereafter at least A3 or higher by Moody’s and A- or higher by S&P (separately
or collectively, “Municipal Bonds”), (d) any unsecured long-term debt
obligations (other than Municipal Bonds) rated at the time when pledged to the
Liquid Collateral Account or the Punch List Liquid Collateral Account, as the
case may be, and at all times thereafter at least A3 or higher by Moody’s and A-
or higher by S&P (separately or collectively, “Bonds”), (e) any asset-baked
securities rated at the time when pledged to the Liquid Collateral Account or
the Punch List Liquid Collateral Account, as the case may be, and at all times
thereafter Aaa by Moody’s and AAA by S&P, (separately or collectively, “Asset
Backed Securities”) (f) Money Market Funds, (g) Repurchase Obligations,
(h) Mortgage Backed Securities, (i) Negotiable Certificates of Deposit, (j) Bank
Obligations and (k) to the extent not otherwise included in the foregoing
subsections (a)-(j), any other investment which is expressly permitted in
accordance with the then current investment guidelines of the Lessee (previously
delivered to the Agent) duly authorized and adopted by the Lessee but only to
the extent such other investment is approved in writing by the Agent for
inclusion as a Permitted Investment, with such determination to be in the sole
discretion of the Agent (acting upon the advice of the Majority Secured
Parties). Permitted Investments shall include those investments for which the
Agent or an Affiliate of the Agent provides services, provided that such
investments meet the criteria of any of (a)-(k) above. If a Permitted Investment
is rated only by S&P or Moody’s, such single rating shall be applicable. No
investment shall be a Permitted Investment unless it satisfies the requirements
of the definition of “Liquid Collateral”.

     “Permitted Liens” shall mean, with respect to the Property:



       (a)     the respective rights and interests of the parties to the
Operative Agreements as provided in the Operative Agreements;    
     (b)     the rights of any sublessee or assignee under a sublease or an
assignment expressly permitted by the terms of the Lease for no longer than the
duration of the Lease;          (c)     Liens for Taxes that either are not yet
due or are being contested in accordance with the provisions of Section 13.1 of
the Lease;

Appendix A - 41



--------------------------------------------------------------------------------



 





       (d)     Liens arising by operation of law, materialmen’s, mechanics’,
workmen’s, repairmen’s, employees’, carriers’, warehousemen’s and other like
Liens relating to the construction of the Improvements or in connection with any
Modifications or arising in the ordinary course of business for amounts that
either are not more than thirty (30) days past due or are being diligently
contested in good faith by appropriate proceedings, so long as such proceedings
satisfy the conditions for the continuation of proceedings to contest Taxes set
forth in Section 13.1 of the Lease;          (e)     Liens of any of the types
referred to in clause (d) above that have been bonded for not less than the full
amount in dispute (or as to which other security arrangements reasonably
satisfactory to the Lessor and the Agent have been made), which bonding (or
arrangements) shall comply with applicable Legal Requirements, and shall have
effectively stayed any execution or enforcement of such Liens;    
     (f)     Liens arising out of judgments or awards with respect to which
appeals or other proceedings for review are being prosecuted in good faith and
for the payment of which adequate reserves have been provided as required by
GAAP, which are or will be covered by a policy or policies of insurance or for
which other appropriate provisions have been made, so long as such proceedings
have the effect of staying the execution of such judgments or awards and, if
such appeal relates to Taxes, the conditions for the continuation of proceedings
to contest Taxes set forth in Section 13.1 of the Lease have been satisfied;    
     (g)     Liens in favor of municipalities to the extent agreed to by the
Lessor and the Agent;          (h)     all encumbrances, exceptions,
restrictions, easements, rights of way, servitudes, encroachments and
irregularities in title, other than Liens which, in the reasonable assessment of
the Agent, will have a Material Adverse Effect; and          (i)     any other
Lien expressly consented to or approved by the Agent.

     “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust,
unincorporated organization, governmental authority or any other entity.

     “Plan” shall mean an Employee Benefit Plan.

     “Plans and Specifications” shall mean, with respect to Improvements,
Equipment and other components of the Property, the plans and specifications for
such Improvements, Equipment and other components of the Property to be
constructed, as such Plans and Specifications may be amended, modified or
supplemented from time to time in accordance with the terms of the Operative
Agreements.

     “Pledged Securities” shall mean the Securities credited to the Liquid
Collateral Account or the Punch List Liquid Collateral Account, as the case may
be, from time to time, less any

Appendix A - 42



--------------------------------------------------------------------------------



 



Pledged Securities released to the Lessee in accordance with the Liquid
Collateral Agreements, the Punch List Liquid Collateral Agreements and the
Participation Agreement.

     “Pledgor” shall have the meaning given to such term in the Cash Collateral
Control Agreement or the Punch List Liquid Collateral Account, as the case may
be.

     “Post-Expiration Date Balance” shall mean the sum of (i) the remaining
Termination Value for the Property after application of the Maximum Residual
Guarantee Amount actually paid to Lessor on the Expiration Date pursuant to
Section 22.1(b) of the Lease, (ii) all reasonable costs and expenses incurred by
or payable to Lessor (including management, supervisory or any remarketing fees
payable to any Person, including Lessor) following the Expiration Date to
maintain, lease or sell the Property (including any allocated internal costs of
Lessor), and (iii) an amount equal to the amount of holdover rent that Lessor
would have received under Article XXIII of the Lease if Lessee had remained in
possession of the Property during the period following the Expiration Date
through the date Lessor recovers gross proceeds of sale (without deduction for
any marketing, closing or other costs, prorations or commissions) equal to the
sum of items (i) and (ii) above.

     “Primary Financing Parties” shall mean the Credit Lenders, the Mortgage
Lenders, the Lessor and any other banks, financial institutions or other
institutional investors which may be from time to time a Credit Lender, a
Mortgage Lender or the Lessor.

     “Primary Financing Party Balance” shall mean, with respect to any Primary
Financing Party as of any date of determination: (i) with respect to any Lender,
the outstanding principal amount of the Loans owed to such Lender or (ii) with
respect to the Lessor, the outstanding principal amount of the Lessor Advance,
plus, in each case, all accrued and unpaid Interest and Lessor Yield, as the
case may be, thereon.

     “Primary Financing Party Financing Statements” shall mean UCC financing
statements and fixture filings appropriately completed for filing in the
applicable jurisdiction in order to procure a security interest in favor of the
Agent in the Collateral subject to the Security Documents.

     “Proceeds” shall have the meaning given to such term in Section 1 of the
Security Agreement.

     “Program Fee” shall have the meaning given to such term in Section 7.8 of
the Participation Agreement.

     “Prohibited Transaction” shall mean a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under Section
4975 of the Code or Section 408 of ERISA.

     “Project Cost” shall have the meaning given to such term in Section 5.1 of
the Participation Agreement.

Appendix A - 43



--------------------------------------------------------------------------------



 



     “Properly Margined Collateral Coverage” shall mean Liquid Collateral the
Fair Market Sales Value of which is adjusted in accordance with the definition
of Adjusted Market Value (Item), and maintained in accordance with the
Concentration Limits (in the case of the Liquid Collateral Account only) and
other terms set forth in the Operative Agreements.

     “Properly Margined Liquid Collateral” shall mean Liquid Collateral the
amount of which is determined on the basis of Properly Margined Collateral
Coverage.

     “Property” shall mean the Permitted Facility that is (or is to be)
acquired, constructed and/or renovated pursuant to the terms of the Operative
Agreements, the Land (including without limitation the Ground Lease) and each
item of Equipment and the various Improvements, in each case located on such
Land and the Appurtenant Rights.

     “Property Cost” shall mean, with respect to the Property at any date of
determination, an amount equal to (a) the aggregate principal amount of all
Advances made on or prior to such date and advanced to or for the benefit of the
Construction Agent pursuant to and for the purposes set forth in Section 5.1 of
the Participation Agreement with respect to the Property minus (b) the aggregate
amount of prepayments or repayments as the case may be of the Credit Loans, the
Mortgage Loans or the Lessor Advances allocated to reduce the Property Cost
pursuant to Section 2.6(c) of the applicable Credit Agreement or Section 5A.4(c)
of the Participation Agreement, respectively.

     “Punch List Cash Collateral Agreement” shall mean the Assignment of Punch
List Liquid Collateral Account dated as of the Closing Date executed by the
Lessee in favor of the Agent, on behalf of the Secured Parties.

     “Punch List Cash Collateral Control Agreement” shall mean the Punch List
Control Agreement dated as of the Closing Date among the Agent, on behalf of the
Secured Parties, the Lessee and the Intermediary.

     “Punch List Liquid Collateral” shall have the meaning given to such term in
Section 1.1(d) of the Punch List Cash Collateral Agreement.

     “Punch List Liquid Collateral Account” shall mean the special purpose,
segregated account (Account No.        , ABA No. 022000046) established by M and
T Bank and subject to a Lien in favor of the Agent for the benefit of the
Secured Parties; the operation of the Punch List Liquid Collateral Account shall
be governed by the Punch List Liquid Collateral Agreements and the other
Operative Agreements, as applicable.

     “Punch List Liquid Collateral Agreement Event of Default” shall have the
meaning given to such term in Section 3.1 of the Punch List Cash Collateral
Agreement.

     “Punch List Liquid Collateral Agreements” shall mean the Punch List Cash
Collateral Agreement and the Punch List Cash Collateral Control Agreement.

Appendix A - 44



--------------------------------------------------------------------------------



 



     “Purchase Option” shall have the meaning given to such term in Section 20.1
of the Lease.

     “Purchasing Lender” shall have the meaning given to such term in Section
9.8(a) of the applicable Credit Agreement.

     “Rating Agencies” shall mean Moody’s, S&P or Fitch Investors Service, L.P.
or, in each case, any successor nationally recognized statistical rating
organization.

     “Reference Bank” shall mean any bank that furnishes information for the
purpose of determining the Eurodollar Rate.

     “Register” shall have the meaning given to such term in Section 9.9(a) of
the applicable Credit Agreement.

     “Regulation B” shall mean Regulation B of the Board, as the same may be
modified and supplemented and in effect from time to time.

     “Regulation D” shall mean Regulation D of the Board, as the same may be
modified and supplemented and in effect from time to time.

     “Regulation T” shall mean Regulation T of the Board, as the same may be
modified and supplemented and in effect from time to time.

     “Regulation U” shall mean Regulation U of the Board, as the same may be
modified and supplemented and in effect from time to time.

     “Regulation X” shall mean Regulation X of the Board, as the same may be
modified and supplemented and in effect from time to time.

     “Regulation Z” shall mean Regulation Z of the Board, as the same may be
modified and supplemented and in effect from time to time.

     “Release” shall mean any release, pumping, pouring, emptying, injecting,
escaping, leaching, dumping, seepage, spill, leak, flow, discharge, disposal or
emission of a Hazardous Substance.

     “Renewal Term” shall mean each of the three (3) renewal terms with regard
to the Lease permitted in accordance with Section 2.2 of the Lease.

     “Rent” shall mean, collectively, the Basic Rent and the Supplemental Rent,
in each case payable under the Lease.

     “Reportable Event” shall have the meaning specified in Section 4043 of
ERISA.

Appendix A - 45



--------------------------------------------------------------------------------



 



     “Repurchase Obligations” shall mean repurchase obligations with a term of
not more than 31 days for underlying debt securities that are rated AAA by S&P
and Aaa by Moody’s, and/or that are U.S. Treasury Obligations and/or U.S. Agency
Obligations which in each case are secured by a fully perfected security
interest in 102% of such underlying securities.

     “Requested Funds” shall mean any funds requested by the Lessee or the
Construction Agent, as applicable, in accordance with Section 5 of the
Participation Agreement.

     “Required Liquid Collateral Amount” shall mean on any determination date,
Liquid Collateral, in an amount equal to the sum of (a) the product of (i) one
hundred two percent (102%) and (ii) the product of (A) ninety-four percent (94%)
and (B) the Property Cost, including without duplication all Capitalized Costs
and (b) the product of (i) six percent (6%) and (ii) the Property Cost,
including without duplication all Capitalized Costs.

     “Requisition” shall have the meaning specified in Section 4.2 of the
Participation Agreement.

     “Responsible Officer” shall mean the Chairman or Vice Chairman of the Board
of Directors, the Chief Executive Officer, the President, any Senior Vice
President or Executive Vice President, any Vice President, the Secretary, any
Assistant Secretary, the Treasurer, or any Assistant Treasurer.

     “Restoration” shall have the meaning given to such term in Section 15.1(e)
of the Lease.

     “S&P” shall mean Standard and Poor’s Rating Group, a division of The
McGraw-Hill Companies, Inc.

     “Sale Date” shall have the meaning given to such term in Section 20.3(a) of
the Lease.

     “Sale Notice” shall mean a notice given to the Agent in connection with the
election by the Lessee of its Sale Option.

     “Sale Option” shall have the meaning given to such term in Section 20.1 of
the Lease.

     “Sale Proceeds Shortfall” shall mean the amount by which the proceeds of a
sale described in Section 22.1 of the Lease are less than the Limited Recourse
Amount with respect to the Property if it has been determined that the Fair
Market Sales Value of the Property at the expiration of the term of the Lease
has been impaired by greater than ordinary wear and tear during the Term of the
Lease.

     “Scheduled Interest Payment Date” shall mean as to any CP Loan, any
Eurodollar Loan, any Eurodollar Lessor Advance, any ABR Loan, any ABR Lessor
Advance, any Interest payment to any Investor pursuant to any Note and any
Lessor Yield payment to the Lessor in connection with any Lessor Advance, the
twentieth (20th) day of each month, unless such day is not a Business Day and in
such case on the next occurring Business Day.

Appendix A - 46



--------------------------------------------------------------------------------



 



     “SEC” means United States Securities and Exchange Commission.

     “Secured Parties” shall have the meaning given to such term in the Security
Agreement.

     “Securities” shall have the meaning given to such term in Section
8-102(a)(15) of the Uniform Commercial Code.

     “Securities Act” shall mean the Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.

     “Security Agreement” shall mean the Amended and Restated Security Agreement
dated as of the Closing Date between the Borrower and the Agent, for the benefit
of the Secured Parties, and accepted and agreed to by the Lessee.

     “Security Assets” shall have the meaning given to such term in Section 2 of
the Security Agreement.

     “Security Documents” shall mean the collective reference to the Bifurcation
Documents, the Security Agreement, the Mortgage Instrument, (to the extent the
Lease is construed as a security instrument) the Lease, (to the extent the
Agency Agreement is construed as a security instrument) the Agency Agreement,
the Liquid Collateral Agreements, the Punch List Liquid Collateral Agreements,
the Primary Financing Party Financing Statements and all other security
documents hereafter delivered to the Agent granting a Lien on any asset or
assets of any Person to secure the obligations and liabilities of the Lessor
under the Credit Agreements and/or under any of the other Credit Documents.

     “Senior Debt” shall mean regarding any Person and its Consolidated
Subsidiaries as of the determination date, the outstanding principal amount of
Indebtedness less Indebtedness that is expressly subordinated in right of
payment.

     “Senior Debt Ratio” shall mean, at the end of any Fiscal Quarter, the ratio
of



       (a)     the aggregate amount of cash, Cash Equivalents and Marketable
Securities of HGSI and its Subsidiaries on a consolidated basis at such time    
     to          (b)     the sum of total Senior Debt and (but without
duplication) Synthetic Lease Obligations of HGSI and its Subsidiaries on a
consolidated basis outstanding at such time.

     “Single Employer Plan” shall mean any Plan which is not a Multiemployer
Plan.

     “Site” shall mean the land subject (or to be subject) to the Ground Lease,
and all of the appurtenances, easements, restrictions, and rights of way
relating to the foregoing.

Appendix A - 47



--------------------------------------------------------------------------------



 



     “Soft Costs” shall mean all costs which are ordinarily and reasonably
incurred in relation to the acquisition, development, installation,
construction, improvement and testing of the Property other than Hard Costs,
including without limitation structuring fees, administrative fees, legal fees,
upfront fees, fees and expenses related to appraisals, title examinations, title
insurance, document recordation, surveys, environmental site assessments,
geotechnical soil investigations and similar costs and professional fees
customarily associated with a real estate closing, the fees and expenses of the
Lessor payable or reimbursable under the Operative Agreements and costs and
expenses incurred pursuant to Sections 7.3(a), 7.3(b), 7.4(a), 7.4(b), 7.5, 7.6,
7.7 and 7.8 of the Participation Agreement.

     “Subsidiary” shall mean, as to any Person, any corporation of which at
least a majority of the outstanding stock having by the terms thereof ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether or not at the time stock of any other class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person, or by one
(1) or more Subsidiaries, or by such Person and one (1) or more Subsidiaries.

     “Supplemental Amounts” shall have the meaning given to such term in
Section 9.18 of the applicable Credit Agreement.

     “Supplemental Rent” shall mean all amounts, liabilities and obligations
(other than Basic Rent) which the Lessee assumes or agrees to pay to the Lessor,
the Agent, the Primary Financing Parties or any other Person under the Lease or
under any of the other Operative Agreements including without limitation
payments of the Termination Value and the Maximum Residual Guarantee Amount, all
indemnification amounts, liabilities and obligations and all amounts payable or
owing to any Hedge Provider pursuant to one or more Hedging Agreements
(including without limitation any and all termination payments thereunder).

     “Synthetic Lease Obligation” shall mean, with respect to any Person that is
a lessee under a lease of the type referred to as a synthetic lease that is
characterized as an operating lease in accordance with GAAP, the outstanding
“lease balance” or other similar amount; i.e., the outstanding principal amount
of any notes of the lessor outstanding with respect to the property under lease
plus the equity investment made with respect to such lease, plus, without
duplication the “lease balance”, subject to the limitations set forth in
Schedule II of the Participation Agreement, with respect to the synthetic leases
described in Schedule II to the Participation Agreement.

     “Tax Affiliate” means, with respect to any corporate Person, any member of
an affiliated group (within the meaning of Section 1504(a) of the Code or any
similar provision of state or local law) in which such Person is a member.

     “Taxes” shall have the meaning specified in the definition of
“Impositions”.

     “Term” shall mean, collectively, the Basic Term and each Renewal Term, if
any.

     “Termination Date” shall have the meaning specified in Section 16.2(a) of
the Lease.

Appendix A - 48



--------------------------------------------------------------------------------



 



     “Termination Event” shall mean (a) with respect to any Pension Plan, the
occurrence of a Reportable Event or an event described in Section 4062(e) of
ERISA, (b) the withdrawal of the Lessee or any ERISA Affiliate from a Multiple
Employer Plan during a plan year in which it was a substantial employer (as such
term is defined in Section 4001(a)(2) of ERISA), or the termination of a
Multiple Employer Plan, (c) the distribution of a notice of intent to terminate
a Plan or Multiemployer Plan pursuant to Section 4041(a)(2) or 4041A of ERISA,
(d) the institution of proceedings to terminate a Plan or Multiemployer Plan by
the PBGC under Section 4042 of ERISA, (e) any other event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan or Multiemployer Plan, or
(f) the complete or partial withdrawal of the Lessee or any ERISA Affiliate from
a Multiemployer Plan.

     “Termination Notice” shall have the meaning specified in Section 16.1 of
the Lease.

     “Termination Value” shall mean the sum of (a) the outstanding aggregate
principal amount of the Mortgage Loans, plus (b) the outstanding aggregate
principal amount of the Credit Loans, plus (c) the outstanding aggregate
principal amount of the Lessor Advances, plus (d) any accrued and unpaid
Interest and fees owing to the Credit Lenders and/or the Mortgage Lenders, plus
(e) any accrued and unpaid Lessor Yield, plus (f) any amounts then due and
payable pursuant to Section 11 of the Participation Agreement (including without
limitation Breakage Costs and all other indemnification amounts then due and
payable pursuant thereto), plus (g) to the extent the same is not duplicative of
the amounts payable under clauses (a) through (f) above, all other Rent and
other amounts then due and payable or accrued under the Agency Agreement, Lease
and/or under any other Operative Agreement (including without limitation all
costs and expenses referred to in clause FIRST of Section 22.2 of the Lease plus
(h) to the extent the same is not duplicative of the amounts payable under
clauses (a) through (g) above, all amounts payable or owing to any Hedge
Provider pursuant to one or more Hedging Agreements (including without
limitation any and all termination payments thereunder)).

     “Transaction Expenses” shall mean all Soft Costs and all other costs and
expenses incurred in connection with the preparation, execution and delivery of
the Operative Agreements and the transactions contemplated by the Operative
Agreements including without limitation all costs and expenses described in
Section 7 of the Participation Agreement and the following:



       (a)     the reasonable fees, out-of-pocket expenses and disbursements of
counsel to the Financing Parties, and of counsel to the Lessee in negotiating
the terms of the Operative Agreements and the other transaction documents,
preparing for the closings under, and rendering opinions in connection with,
such transactions and in rendering other services customary for counsel
representing parties to transactions of the types involved in the transactions
contemplated by the Operative Agreements, but excluding in all cases the fees,
expenses and disbursements of counsel to any individual Credit Lender or
Mortgage Lender;

Appendix A - 49



--------------------------------------------------------------------------------



 





       (b)     the reasonable fees, out-of-pocket expenses and disbursements of
accountants for the Lessee in connection with the transaction contemplated by
the Operative Agreements;          (c)     any and all other reasonable fees,
charges or other amounts payable to the Financing Parties which arises under any
of the Operative Agreements;          (d)     any other reasonable fees,
out-of-pocket expenses, disbursements or costs of any party to the Operative
Agreements or any of the other transaction documents; and          (e)     any
and all Taxes and fees incurred in recording or filing any Operative Agreement
or any other transaction document, any deed, declaration, mortgage, security
agreement, notice or financing statement with any public office, registry or
governmental agency in connection with the transactions contemplated by the
Operative Agreements.

     “Transfer” shall have the meaning given to such term in Section 10.1(f) of
the Participation Agreement.

     “Tribunal” shall mean any state, commonwealth, federal, foreign,
territorial, or other court or government body, subdivision agency, department,
commission, board, bureau or instrumentality of a governmental body.

     “Trust” shall mean Genome Statutory Trust 2001A, a Connecticut statutory
trust.

     “Type” shall mean, as to any Loan, whether it is a CP Loan, an ABR Loan or
a Eurodollar Loan.

     “U.S. Agency Obligations” shall mean bonds, notes, debentures, obligations
or other evidence of indebtedness issued and/or guaranteed by Federal National
Mortgage Association, Federal Home Loan Deed of Trust Corporation, Government
National Mortgage Association or any other agency or instrumentality of the U.S.
of America, in each case supported by the direct or indirect full faith and
credit of the U.S. Government, as well as mortgaged backed securities issued by
any of the foregoing agencies.

     “U.S. Person” shall have the meaning specified in Section 11.2(e) of the
Participation Agreement.

     “U.S. Taxes” shall have the meaning specified in Section 11.2(e) of the
Participation Agreement.

     “U.S. Treasury Obligations” shall mean securities issued or guaranteed by
the U.S. Government, including U.S. Treasury obligations and any other
obligations the timely payment of principal and interest of which are guaranteed
by the U.S. Government.

     “UCC Financing Statements” shall mean collectively the Primary Financing
Party Financing Statements.

Appendix A - 50



--------------------------------------------------------------------------------



 



     “Unanimous Vote Matters” shall have the meaning given to such term in
Section 12.4 of the Participation Agreement.

     “Unfunded Amounts” shall mean the unpaid cost of Construction and all other
amounts necessary for Final Completion.

     “Unfunded Liability” shall mean, with respect to any Plan, at any time, the
amount (if any) by which (a) the present value of all accrued benefits under
such Plan exceeds (b) the fair market value of all Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of the Lessee or any member of the Controlled Group to the PBGC or such Plan
under Title IV of ERISA.

     “Uniform Commercial Code” and “UCC” shall mean the Uniform Commercial Code
as in effect in any applicable jurisdiction.

     “Uninsured Force Majeure Loss” shall mean an amount equal to the Force
Majeure Loss less any and all insurance proceeds paid in connection with the
Force Majeure Event giving rise to such Force Majeure Loss.

     “Unrestricted Cash, Cash Equivalents and Marketable Securities” shall mean
of any Person, as of the date of determination, all cash, Cash Equivalents and
Marketable Securities of such Person and its Consolidated Subsidiaries as of
such date which are not encumbered by any Lien or subject to any defeasance,
sinking fund, escrow or similar deposit arrangement pursuant to which such funds
are not subject to voluntary withdrawal by such Person and its Consolidated
Subsidiaries or are set aside for a purpose other than use in such Person’s or
its Consolidated Subsidiary’s current operation and which are not otherwise
required to be designated as restricted funds on such Person’s consolidated
balance sheet in accordance with GAAP.

     “Unused Fee Payment Date” shall mean the twentieth (20th) Business Day of
each calendar month during the Commitment Period.

     “Unused Fees” shall refer to the Lender Unused Fees and the Lessor Unused
Fees.

     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

     “Wachovia” shall mean Wachovia Bank, National Association, a national
banking association.

     “Wachovia Securities” shall mean Wachovia Securities, LLC, a Delaware
limited liability company.

Appendix A - 51



--------------------------------------------------------------------------------



 



     “WCM” shall have the meaning given to such term in Section 10.1(f) of the
Participation Agreement.

     “Wholly-Owned Entity” shall mean a Person all of the shares of capital
stock or other ownership interest of which are owned by a specified Person
and/or one of such specified Person’s wholly-owned Subsidiaries or other
wholly-owned entities.

     “Withdraw Liability” shall have the meaning given to such term under Part I
of Subtitle E of Title IV of ERISA.

     “Withholdings” shall have the meaning specified in Section 11.2(e) of the
Participation Agreement.

     “Work” shall mean the furnishing of labor, materials, components,
furniture, furnishings, fixtures, appliances, machinery, equipment, tools,
power, water, fuel, lubricants, supplies, goods and/or services with respect to
the Property.

     “WSI” shall have the meaning given to such term in Section 10.1(f) of the
Participation Agreement.

Appendix A - 52